


Exhibit 10.35

*** INDICATES CONFIDENTIAL MATERIAL OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
SEPARATELY WITH A REQUEST FOR CONFIDENTIAL TREATMENT.

AIRBUS A320 NEO FAMILY AIRCRAFT PURCHASE AGREEMENT

Dated as of July 28, 2011

between

AIRBUS S.A.S

Seller

and

C.I.T. Leasing Corporation

Buyer

--------------------------------------------------------------------------------




C O N T E N T S

CLAUSES TITLE 0 PURCHASE AGREEMENT 1 DEFINITIONS 2 SALE AND PURCHASE 3 CHANGES 4
PRICE 5 PRICE REVISION 6 PAYMENT TERMS 7 PLANT REPRESENTATIVES - INSPECTION 8
BUYER'S ACCEPTANCE 9 DELIVERY 10 EXCUSABLE DELAY 11 INEXCUSABLE DELAY 12
WARRANTIES AND SERVICE LIFE POLICY 13 PATENT AND COPYRIGHT INDEMNITY 14
TECHNICAL DATA AND SOFTWARE SERVICES 15 SELLER REPRESENTATIVES 16 TRAINING 17
VENDORS' PRODUCT SUPPORT 18 BUYER FURNISHED EQUIPMENT AND DATA


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
2


--------------------------------------------------------------------------------




C O N T E N T S

CLAUSES TITLE 19 ASSIGNMENT 20 DATA RETRIEVAL 21 TERMINATION FOR CERTAIN EVENTS
22 MISCELLANEOUS PROVISIONS


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
3


--------------------------------------------------------------------------------




C O N T E N T S

EXHIBITS

EXHIBIT "A" A319-100 SPECIFICATION EXHIBIT "B" CHANGE ORDERS TO A319-100
STANDARD SPECIFICATION WITH NEO (SCNs) EXHIBIT "C" A320-200 SPECIFICATION
EXHIBIT "D" CHANGE ORDERS TO A320-200 STANDARD SPECIFICATION WITH NEO (SCNs)
EXHIBIT "E" A321-200 SPECIFICATION EXHIBIT "F" CHANGE ORDERS TO A321-200
STANDARD SPECIFICATION (SCNs) WITH NEO EXHIBIT "G-1" SCN FORM EXHIBIT "G-2" MSCN
FORM EXHIBIT "H" SELLER SERVICE LIFE POLICY EXHIBIT "I" CERTIFICATE OF
ACCEPTANCE EXHIBIT "J” A320 TECHNICAL DATA AND DOCUMENTATION EXHIBIT "K"
AIRFRAME PRICE REVISION FORMULA EXHIBIT "L" CFM PROPULSION SYSTEMS PRICE
REVISION FORMULA EXHIBIT "M" PW PROPULSION SYSTEMS PRICE REVISION FORMULA
EXHIBIT “N” LICENSES AND ON LINE SERVICES EXHIBIT “O” MATERIAL SUPPLY AND
SERVICES


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
4


--------------------------------------------------------------------------------




P U R C H A S E   A G R E E M E N T

This Agreement is made as of July ____, 2011

between

> AIRBUS S.A.S., a société par actions simplifiée, created and existing under
> French law having its registered office at 1 Rond-Point Maurice Bellonte,
> 31707 Blagnac-Cedex, France and registered with the Toulouse Registre du
> Commerce under number RCS Toulouse 383 474 814 (the “Seller”),
> 
> (hereinafter referred to as the "Seller")

and

> C.I.T. Leasing Corporation, a corporation organized and existing under the
> laws of the State of Delaware, United States of America, having its principal
> corporate offices located at
> 
> 11 West 42nd Street
> 12th floor
> New York, New York 10036
> USA
> 
> (hereinafter referred to as the "Buyer")

WHEREAS,

> the Buyer wishes to firmly purchase and the Seller is willing to sell fifty
> (50) A320 NEO Family Aircraft, as defined here below, with the specifications
> and related products and services, and upon the terms and conditions, herein
> provided,

NOW THEREFORE IT IS AGREED AS FOLLOWS:

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
5


--------------------------------------------------------------------------------




1 -

DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the following terms will have the
following meanings:

A320 NEO Family Aircraft – collectively the A319 NEO Aircraft, the A320NEO
Aircraft and the A321 NEO Aircraft, as defined in sub-Clause 2.2 of this
Agreement.

A319 NEO Aircraft - as defined in sub-Clause 2.2 of this Agreement and Exhibit
“B” hereto.

A320 NEO Aircraft - as defined in sub-Clause 2.2 of this Agreement and Exhibit
“D” hereto.

A321 NEO Aircraft - as defined in sub-Clause 2.2 of this Agreement and Exhibit
“F” hereto.

ACT - auxiliary center fuel tank.

Affiliate - with respect to any person or entity, any other person or entity
directly or indirectly controlling, controlled by or under common control with
such person or entity.

After-Tax Basis - means with respect to any payment required to be made on an
After-Tax Basis (“Required Payment”), that such Required Payment shall be
supplemented by and include an additional amount so that, after (i) deduction of
all taxes, fees, imposts, duties, and similar charges resulting from such
receipt or accrual and of any penalties, fines or interest thereon (“Taxes”),
including such Taxes imposed with respect to such additional amount or amounts,
and (ii) taking into account any credits or deduction in Taxes allowed to the
Indemnitee (as defined in sub-Clause 4.3.3 herein) as a consequence of the
payment of (x) the underlying Taxes or other amounts with respect to which the
Required Payment is to be made and (y) any Taxes imposed with respect to the
Required Payment, the net amount obtained by the Indemnitee equals the Required
Payment; provided, however, that for the purposes of such calculations it shall
be assumed that the Indemnitee is at all times subject to taxation at the
highest applicable marginal rates that apply to the Indemnitee from time to
time.

Agreement - this Airbus A320 NEO Family Purchase Agreement, including all
exhibits, appendixes and Letter Agreements attached hereto, as the same may be
amended or modified and in effect from time to time.

AirbusWorld corresponds to the Seller’s customer portal as further defined in
the GTC.

Aircraft - any or all of, fifty (50) Airbus A320 NEO Family Aircraft to be
purchased by the Seller and sold to the Buyer pursuant to this Agreement,
together with all components, equipment, parts and accessories installed in or
on such aircraft and the Propulsion Systems installed thereon upon delivery.

Airframe - any Aircraft, excluding the Propulsion Systems therefor.

Airframe Price Revision Formula - as defined in sub-Clause 5.1 and Exhibit “K”
hereto.

Airworthiness Authorities means when used in respect of any jurisdiction the
government entity, which under the laws of such jurisdiction has control over
civil aviation or the registration, airworthiness or operation of aircraft in
such jurisdiction.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement

July 2011

6


--------------------------------------------------------------------------------




   

Alternative Airworthiness Authority - as defined in sub-Clause 2.7 herein.

Base Price - for any Aircraft, Airframe or Propulsion Systems, as defined in
sub-Clause 4.1 of this Agreement.

Buyer Furnished Equipment (or BFE) - for any Aircraft, all the items of
equipment that will be furnished by the Buyer and installed in the Aircraft by
the Seller, as defined in the Specification.

CAA – the Civil Aviation Authority of the United Kingdom.

Certificate of Acceptance has the meaning set out in Clause 8.3.

CFM – CFM International, the manufacturer of the LEAP-X series Propulsion
Systems.

COC Data - as defined in sub-Clause 14.9 of this Agreement.

Contractual Definition Freeze or CDF has the meaning set out in Clause 2.5.2.

Customization Milestones Chart has the meaning set out in Clause 2.5.1.

Delivery Date - with respect to an Aircraft, the date on which such Aircraft is
delivered by the Seller to the Buyer.

Delivery means the transfer of title to the Aircraft from the Seller to the
Buyer in accordance with Clause 9.

Delivery Location means the facilities of the Seller set forth in sub-Clause 9.1
of this Agreement.

Development Changes - as defined in sub-Clause 3.2 of this Agreement.

DGAC - the Direction Generale de l’Aviation Civile of France, or any successor
agency thereto or any other authority or agency of the Government of France
having like jurisdiction.

EASA - European Aviation Safety Authority, or any successor agency in force at
the time of delivery of the relevant Aircraft, which shall act in lieu and place
of the JAA, DGAC or LBA each as defined herein, or any of the government
agencies which shall issue a certificate in respect of an Aircraft, as required
in sub-Clause 2.6 or 2.7 as the case may be hereof.

Excusable Delay - as defined in sub-Clause 10.1 of this Agreement.

FAA - the U.S. Federal Aviation Administration of the United States Department
of Transportation, or any successor agency thereto or any other authority or
agency of the Federal Government of the United States having like jurisdiction.

Failure - as defined in sub-Clause 12.2.1 of this Agreement.

FAR- the United States Federal Aviation Regulations, as amended from time to
time, or any similar regulations or legislation of the United States enacted in
substitution or replacement.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
7


--------------------------------------------------------------------------------




   

thereof.

Final Contract Price - as defined in sub-Clause 4.2 of this Agreement.

General Terms and Conditions or GTC means the General Terms and Conditions of
Access to and Use of AirbusWorld, signed between the Seller and an Affiliate of
the Buyer (CIT AI), dated June 1, 2007, attached as Part 2 of Exhibit “N”
hereto.

Goods and Services means any goods and services that may be purchased by the
Buyer from the Seller, excluding Aircraft.

Inexcusable Delay - as defined in sub-Clause 11.1 of this Agreement.

In-house Warranty - as defined in sub-Clause 12.1.7 of this Agreement.

In-house Warranty Labor Rate - as defined in sub-Clause 12.1.7(v) of this
Agreement.

Initial Operator – the first Operator of an Aircraft following its Delivery
hereunder.

Interface Problem - as defined in sub-Clause 12.4.1 of this Agreement.

Irrevocable SCNs means the list of SCNs, which are irrevocably part of the
respective A320 NEO Family Aircraft specification, as expressly set forth in
Exhibit “B”, “D” and “F“ respectively.

Item - as defined in sub-Clause 12.2.1 of this Agreement.

JAA - the European Joint Airworthiness Authorities, or any successor agency
thereto.

LBA - Luftfahrt-Bundesamt of Germany or any successor agency thereto.

Letter Agreement – those certain letter agreements of corresponding number dated
as of the date hereof between the Buyer and the Seller, which are, by their
terms, made a part hereof.

LIBOR - for each stated interest period, the rate determined on the basis of the
offered rates for deposits in US dollars, which appear on the Reuters Screen
LIBO Page as of 11:00 a.m., London time, on the day that is two (2) days (other
than a Saturday, Sunday or a day that is a legal holiday or a day on which
banking institutions are authorized to close in the City of New York, New York,
London, England, or Paris, France) before the first day of an interest period.
If at least two (2) such offered rates appear on the Reuters Screen LIBO Page,
the rate for that interest period will be the arithmetic mean of such offered
rates rounded to the nearest basis point (0.5 rounds to 1). If only one (1)
offered rate appears, the rate for that interest period will be “LIBOR” as
quoted by National Westminster Bank, plc. “Reuters Screen LIBO Page” means the
display designated as page “LIBO” on the Reuters Monitor Money Rates Service (or
any successor to such page or service).

Manufacturer - AIRBUS S.A.S., a société par actions simplifiée, created and
existing under French law having its registered office at 1 Rond-Point Maurice
Bellonte, 31707 Blagnac-Cedex, France and registered with the Toulouse Registre
du Commerce under number RCS Toulouse 383 474 814, or any successor or assignee
there of; also referred to herein as “Seller.”

Manufacturer’s Design - shall mean the detailed design and detail Specification
of an Aircraft


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
8


--------------------------------------------------------------------------------




   

originated by the Manufacturer.

Manufacturer Specification Change Notice or MSCN has the meaning set out in
Clause 3.2

Material has the meaning set out in Clause 1.2 of Exhibit O.

Material Breach - as defined in sub-Clause 21.1 of this Agreement.

NEO Aircraft means an Aircraft incorporating the New Engine Option.

New Engine Option has the meaning set forth in Clause 2.3 hereof.

Inexcusable Delay has the meaning set out in Clause 11.1.

Operator- any operator of an Aircraft following Delivery hereunder.

Pratt and Whitney (or PW) – Pratt and Whitney, the manufacturer of the Pratt &
Whitney PW1100G series Propulsion Systems

Predelivery Payment - any payment made against the Final Contract Price of an
Aircraft according to the schedule set forth in sub-Clause 6.2.2 of this
Agreement.

Predelivery Payment Reference Price - as defined in sub-Clause 6.2.3 of this
Agreement.

Propulsion Systems –

 * for the A319 NEO Aircraft, the A320 NEO Aircraft and the A321 NEO Aircraft,
   any of (i) the set of two (2) CFMI LEAP-X series engines, including
   associated standard equipment, installed on such Aircraft on delivery or (ii)
   the set of two (2) PW1100G series engines including associated standard
   equipment, installed on such Aircraft on Delivery, in each case as set out in
   sub-Clause 2.4 hereof and selected as per sub-Clause 4.1.4 hereof.

Propulsion Systems Reference Price means the reference price of a set of
Propulsion Systems as set out in Exhibit L and M respectively.

Propulsion Systems Manufacturer means the manufacturer of the Propulsion Systems
as set out in Clause 2.4.

Propulsion Systems Price Revision Formula is set out in Exhibit L and M
respectively.

Ready for Delivery has the meaning set forth in sub-Clause 9.2 hereof.

RFC - as defined in sub-Clause 3.3 of this Agreement.

SCN or Specification Change Notice - as defined in sub-Clause 3.1 of this
Agreement.

Scheduled Delivery (or Scheduled Delivery Date) - with respect to an Aircraft,
the date scheduled for delivery by the Seller to the Buyer, pursuant to Letter
Agreement No. 1 and sub-Clause 9.1 of the Agreement.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement

July 2011

9


--------------------------------------------------------------------------------




   

Seller Furnished Equipment - shall mean, for any Aircraft, all items of
equipment that will be furnished by the Seller and installed in the Aircraft by
the Seller, as defined in the Specification.

Seller Parts - shall mean Aircraft components, systems, accessories, equipment
and parts, manufactured pursuant to Manufacturer’s Design.

Service Life Policy - as defined in sub-Clause 12.2 of this Agreement.

Sharklets means a new large wing tip device, currently under development by the
Seller, designed to enhance the eco-efficiency and payload range performance of
the A320 family aircraft, and which are part of the New Engine Option and
corresponding Irrevocable SCNs.

Spare Parts means the items of equipment and material that may be provided
pursuant to Exhibit O.

Specification - as defined in sub-Clause 2.2 of this Agreement.

Standard Specification - as defined in sub-Clause 2.2 of this Agreement.

Supplier has the same meaning as Vendor.

Supplier Product Support Agreement has the meaning set out in Clauses 12.3 and
17.1.1.

SPSA Application means the application on AirbusWorld, which provides the Buyer
with access to the Supplier Product Support Agreements.

Technical Data - as defined in sub-Clause 14.1 of this Agreement.

Total Loss has the meaning set out in Clause 10.5.

Training Conference - as defined in sub-Clause 16.1.1.4 of this Agreement.

Vendor - each manufacturer (other than a Propulsion System Manufacturer) of a
component, equipment, accessory or part installed in an Aircraft at its delivery
to the Buyer under this Agreement, or any replacement therefor, other than a
Warranted Part, and listed in the Supplier Product Support Agreements manual
referred to in sub-Clause 12.3.1 of this Agreement.

Vendor Component - as defined in sub-Clause 12.4.3 of this Agreement.

Vendor Parts - as defined in sub-Clause 12.3.1 of this Agreement.

Warranted Part - as defined in sub-Clause 12.1.1 of this Agreement.

Warranty Claim - as defined in sub-Clause 12.1.6(v) of this Agreement.

Working Day - with respect to any action to be taken hereunder, a day other than
a Saturday, Sunday or other day designated as a holiday in the jurisdiction in
which such action is required to be taken.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
10


--------------------------------------------------------------------------------




   

The terms “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement, and not a particular Clause thereof.

Technical and trade terms not otherwise defined herein will have the meanings
assigned to them as generally accepted in the aircraft manufacturing industry.

Clause headings and the Index are inserted for convenience of reference only and
shall be ignored in the interpretation of this Agreement.

In this Agreement unless the context otherwise requires:

   

    (a)     

references to Clauses, Appendices and Exhibits are to be construed as references
to the Clauses of, and Appendices, and Exhibits to this Agreement and references
to this Agreement include its Schedules, Exhibits and Appendices;

    (b)     

words importing the plural shall include the singular and vice versa; and

    (c)     

references to a person shall be construed as including, without limitation,
references to an individual, firm, company, corporation, unincorporated body of
persons and any state or agency of a state.

 

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
11


--------------------------------------------------------------------------------




2 - SALE AND PURCHASE


2.1

General

The Seller will cause to be manufactured and will sell and deliver, and the
Buyer will buy and take delivery of the Aircraft subject to the terms and
conditions contained in this Agreement.

 

2.2

Specifications

The A319-100 NEO Aircraft (the “A319 NEO Aircraft”) will be manufactured in
accordance with the A319-100 Standard Specification, Document No. J.000.01000,
Issue 6, dated March 1, 2007, as amended to reflect a MTOW of 70 metric tons, a
MLW of 61 metric tons and a MZFW of 57 metric tons (as so amended, the "A319
Standard Specification", a copy of which is annexed hereto as Exhibit "A").

The A320-200 NEO Aircraft (the “A320 NEO Aircraft”) will be manufactured in
accordance with the A320-200 Standard Specification, Document No. D.000.02000,
Issue 7, dated March 1, 2007, as amended to reflect a MTOW of 77 metric tons, a
MLW of 64.5 metric tons and a MZFW of 61 metric tons (as so amended, the "A320
Standard Specification", a copy of which is annexed hereto as Exhibit "C").

The A321-200 NEO Aircraft (the “A321 NEO Aircraft”) will be manufactured in
accordance with the A321-200 Standard Specification, Document No. E.000.02000,
Issue 4, dated March 1, 2007, as amended to include one (1) ACT and to reflect a
MTOW of 89 metric tons a MLW of 75.5 metric tons and a MZFW of 71.5 metric tons
(as so amended, the "A321 Standard Specification", a copy of which is annexed
hereto as Exhibit "E").

The A319 NEO Aircraft, A320 NEO Aircraft and A321 NEO Aircraft are collectively
referred to as the “A320 NEO Family Aircraft”.

 

2.3

2.3.1

New Engine Option

The Seller is currently developing a new engine option (the “New Engine Option”
or “NEO”), applicable to the A319-100 / A320-200 / A321-200 aircraft. The
specification of respectively the A319 NEO Aircraft, the A320 NEO Aircraft and
the A321 NEO Aircraft shall be derived from the current A319-100 / A320-200 /
A321-200 aircraft´s respective Standard Specification(s) and based on the new
Propulsion Systems, as set forth in Clause 2.4 below, and Sharklets, combined
with the required airframe structural adaptations, as well as Aircraft systems
and software adaptations required to operate such New Engine Option Aircraft.
The foregoing is currently reflected in the Irrevocable SCNs respectively listed
in Exhibit “B”, Exhibit “D” and Exhibit “F”, the implementation of which is
hereby irrevocably accepted by the Buyer.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
12


--------------------------------------------------------------------------------




2.3.2

The New Engine Option shall modify the design weights of the Standard
Specification(s) as follows:


  A319 NEO
Aircraft A320 NEO
Aircraft A321 NEO
Aircraft MLW 62.8t 66.3 t 77.3 t MZFW 58.8 t 62.8 t 73.3 t


 

It is agreed and understood that the above design weights may be updated upon
final NEO specification freeze.

The respective A319-100, A320-200 and A321-200 aircraft Standard Specifications
for the Aircraft, each as amended by the SCNs respectively set forth in Exhibits
“B”, “D”, “F” hereto, are hereinafter referred to as the "Specifications" (and
individually for each Aircraft type, as the “Specification”). The Specifications
for the Aircraft may be further modified from time to time pursuant to the
provisions of Clause 3 below.

   

2.4

Propulsion Systems

The Airframe shall be equipped with a set of either two (2) CFM LEAP-X
Propulsion Systems or two (2) Pratt & Whitney PW1100G Propulsion Systems, as
follows;


  Pratt & Whitney CFM A319 NEO Aircraft PW1124G

AET* (23,500 lbf) LEAP-X 1A24

AET* (23,500 lbf)

or

LEAP-X 1A24E1

AET* (23,500 lbf) A320 NEO Aircraft PW1127G

AET* (26,300 lbf) LEAP-X 1A26

AET* (26,300 lbf)

or

LEAP-X 1A26E1

AET* (26,300 lbf) A321 NEO Aircraft PW1133G

AET* (32,100 lbf) LEAP-X 1A32

AET* (32,100 lbf)


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
13


--------------------------------------------------------------------------------




              or

LEAP-X 1A32B1

AET* (32,100 lbf)

or

LEAP-X 1A32B2

AET* (32,100 lbf)


> > * AET means Airbus Equivalent Thrust

2.5

2.5.1

Milestones

Customization Milestones Chart

Within a reasonable period following signature of the Agreement, the Seller
shall provide the Buyer with a customization milestones chart (the
“Customization Milestone Chart”), setting out how far in advance of the
Scheduled Delivery Month of the Aircraft an SCN must be executed in order to
integrate into the Specification any items requested by the Buyer from the
Seller’s catalogues of Specification change options (the “Option Catalogues”).

 

2.5.2

Contractual Definition Freeze

The Customization Milestone Chart shall in particular define the date(s) by
which the contractual definition of the Aircraft must be finalized and all SCNs
need to have been executed by the Buyer (the “Contractual Definition Freeze” or
“CDF”) in order to enable their incorporation into the manufacturing of the
Aircraft and Delivery of the Aircraft in the Scheduled Delivery Month. Each such
date shall be referred to as a “CDF Date”.

 

2.6

2.6.1

Certification

Each Aircraft shall be delivered to the Buyer with EASA (or the relevant
Airworthiness Authorities applicable in the jurisdictions of the Manufacturer’s
facilities in Toulouse, France and Hamburg Germany) Type Certificate, as revised
up to Delivery (transport/large transport category aircraft) for the type of
Aircraft purchased hereunder, (as such have been obtained in accordance with
applicable EASA requirements), and *** be delivered with a valid Certificate of
Airworthiness for Export issued by the EASA and in a condition which qualifies
the Aircraft for an FAA Certificate of Airworthiness pursuant to FAA FAR Part
21.183.

For all A320 NEO Family Aircraft the Seller shall also:

 

(i)

obtain or cause to be obtained from the FAA a Type Certificate (transport
category) issued pursuant to FAR 21.29 and each Aircraft shall be in compliance
with the applicable provisions of part 25 of the US Federal Aviation Regulations
for all the types of aircraft purchased under this Agreement,


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
14


--------------------------------------------------------------------------------




(ii)

***; and

 

(iii)

provide Buyer with all documentation (except for those documents which can only
be provided by Buyer) necessary for Buyer to obtain for each Aircraft at the
time of Delivery a U.S. Public Health Certificate of Sanitary Construction for
the Aircraft.

   

2.6.2

***

 

2.6.3

***

 

2.6.4

***

 

2.7

***


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
15


--------------------------------------------------------------------------------




        


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
16


--------------------------------------------------------------------------------




3 -

CHANGES

The parties understand and agree that the Specification may be further amended
following signature of this Agreement in accordance with the terms of this
Clause 3.


3.1

Specification Change Notices

The Specification may be amended from time to time by a Specification Change
Notice, a written agreement between the parties (each such Specification Change
Notice being herein called an "SCN" and being in the form of Exhibit "G-1"
hereto). Each SCN will set forth in detail the particular changes to be made in
the Specification, and the effect, if any, of such changes on design,
performance, weight, balance, time of Delivery, Buyer Furnished Equipment and
price of each Aircraft affected thereby and interchangeability or replaceability
of parts. SCNs will not be binding on either party until signed by persons duly
authorized in writing by the Buyer and the Seller, but upon being so signed will
constitute amendments to this Agreement. An SCN may result in an adjustment of
the relevant Aircraft Base Price, which adjustment, if any, shall be specified
in the SCN.

 

3.2

Development Changes

In the event of the Seller revising the Specification to incorporate Development
Changes which have adverse effect on price, Delivery, guaranteed weight,
maintenance requirements or performance of the Aircraft or adversely change the
interchangeability or replaceability requirements of the Specification with
respect to parts, such revision shall be performed through a Manufacturer
Specification Change Notice (“MSCN”) mutually agreed and signed by both the
Buyer and the Seller, which shall be substantially in the form set out in
Exhibit “G-2” hereto, or by such other means as may be deemed appropriate. In
case the MSCN is necessitated by equipment obsolescence, the MSCN shall be
accomplished without requiring the Buyer’s consent. For the purpose of this
Paragraph 3.2 obsolescence is the characteristic of items and/or components or
any part thereof, which has been taken out of production or cannot be purchased
on the market. ***

The Specification may also be revised by the Seller without an MSCN or the
Buyer's consent to incorporate Manufacturer-decided changes that are deemed
necessary or useful to correct defects, improve the Aircraft or its process of
manufacture, prevent delay, or ensure compliance with this Agreement and that do
not increase the price or adversely affect the Delivery, overall dimensions,
guaranteed weight, maintenance requirements or performance of the Aircraft or
adversely change the interchangeability or replaceability requirements of the
Specification with respect to parts (hereinafter called "Development Changes").
Seller shall notify the Buyer of any such Development Changes in a timely
fashion.

 

3.3

Requests and Approvals

In the event that the Buyer files a Request for Change ("RFC") with the Seller
and the RFC does not subsequently become an SCN for any reason, such RFC will be
cancelled without charge to the Buyer.

In the event that the Buyer requests the Seller in writing to incorporate a
proposed change (excluding Development Changes) in an Aircraft and the Seller
agrees to such request but the change is not subsequently made the subject of an
SCN for any reason (other than the Seller's unreasonable refusal to sign the SCN
or otherwise acting in bad faith), the Buyer will pay to the Seller the
reasonable cost of design and other work directly resulting from such request
incurred by the Seller, and such costs shall be further limited to the work
specifically


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
17


--------------------------------------------------------------------------------




 

undertaken by the Seller directly in connection with such RFC. In the event that
the Buyer requests the Seller in writing to proceed with a proposed change
before any requisite approval of the relevant Airworthiness Authority has been
obtained and subsequently such Airworthiness Authority approval is not obtained,
any SCN which will have been executed in connection with such proposed change
will be deemed cancelled.

 

3.4

Specification Changes Before Delivery

If, pursuant to the promulgation of any applicable law or regulation, any change
in the Specification has to be made before Delivery of any Aircraft to enable
the Buyer to obtain for such Aircraft the standard Airworthiness Certificate
referred to in sub-Clause 2.6 or 2.7 (as the case may be) hereof, the Seller
will make the required change or modification to the Aircraft. For each such
change, the parties will sign an MSCN or an SCN specifying the effect, if any,
of such change on design, performance, weight, balance, time of Delivery, Buyer
Furnished Equipment and price of each Aircraft affected thereby and
interchangeability or replaceability of parts. If the Seller anticipates that
the Scheduled Delivery of any Aircraft will be postponed by reason of such
change, the Delivery Date of such Aircraft as provided in sub-Clause 9.1 will be
extended to the extent of such postponement.

The effect on price of such a change will be borne:

***

 

3.5

Specification Changes After Delivery

Sub-Clause 3.4 will not require the Seller to make any changes or modifications
to or to make any payments or take any other action with respect to any Aircraft
delivered to the Buyer before any law or regulation referred to in sub-Clause
3.4 is to be complied with. Except as otherwise set forth in this Agreement, any
such changes or modifications made to an Aircraft after its Delivery to the
Buyer will be at the Buyer’s expense.

 

3.6

BFE into SFE

The Seller is considering turning certain items, which are currently BFE in the
Specification, into SFE and the parties agree that such BFE items turned into
SFE shall be purchased by the Buyer from the Seller for each Aircraft, ***


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
18


--------------------------------------------------------------------------------




4 - PRICE     4.1 Base Price of the Aircraft       The Base Price of the A320
NEO Family Aircraft is the sum of:         (i) the Base Price of the Airframe
which excludes Propulsion Systems and BFE,         (ii) the Base Price of the
SCNs, and         (iii) the Base Price of the Propulsion Systems.   4.1.1 Base
Prices of A319 NEO, A320 NEO and A321 NEO Airframe     4.1.1.1 Airframe of the
A319 NEO Aircraft       The Base Price of the Airframe of an A319 NEO Aircraft
will be the sum of the Base Prices set forth below in (i), (ii), (iii), (iv) and
(v):             (i)

the Base Price of the Standard Airframe, as defined in the A319-100 Standard
Specification set forth in Exhibit "A" hereto (including nacelles and thrust
reversers and excluding Buyer Furnished Equipment), at delivery conditions
prevailing in January 2010, which is:

***

 

 

    (ii)

the Base Price of SCNs mutually agreed upon prior to the signature of this
Agreement and set forth in Exhibit "B" at delivery conditions prevailing in
January 2010, which is:

***

Such Base Price of SCNs may be revised by the Seller.

 

 

    (iii)

the Base Price of the New Engine Option (excluding Sharklets) at delivery
conditions prevailing in January 2010, which is:

***

 

 

    (iv)

the Base Price of the Sharklets at delivery conditions prevailing in January
2010, which is:

***

 

 

      (v) ***  

4.1.1.2

Airframe of the A320 NEO Aircraft

The Base Price of the Airframe of an A320 NEO Aircraft will be the sum of the
Base Prices set forth below in (i), (ii), (iii), (iv) and (v):


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
19


--------------------------------------------------------------------------------




  (i)

the Base Price of the Standard Airframe, as defined in the A320-200 Standard
Specification set forth in Exhibit "C" hereto (including nacelles and thrust
reversers and excluding Buyer Furnished Equipment), at delivery conditions
prevailing in January 2010, which is:

***

and

      (ii)

the Base Price of SCNs mutually agreed upon prior to the signature of this
Agreement and set forth in Exhibit "D" at delivery conditions prevailing in
January 2010, which is:

***

 

 

    Such Basic Price of SCNs may be revised by the Seller.         (iii) the
Base Price of the New Engine Option (excluding Sharklets) at delivery conditions
prevailing in January 2010, which is:      

 

***         (iv) the Base Price of the Sharklets at delivery conditions
prevailing in January 2010, which is:      

 

***     (v) ***  

4.1.1.3

Airframe of the A321 NEO Aircraft

The Base Price of the Airframe of an A321 NEO Aircraft will be the sum of the
Base Prices set forth below in (i), (ii), (iii), (iv) and (v):

        (i) the Base Price of the Standard Airframe, as defined in the A321-200
Standard Specification set forth in Exhibit "E" hereto (including 1 ACT,
nacelles and thrust reversers and excluding Buyer Furnished Equipment), at
delivery conditions prevailing in January 2010, which is:      

 

***   (ii) the Base Price of SCNs mutually agreed upon prior to the signature of
this Agreement and set forth in Exhibit "F" at delivery conditions prevailing in
January 2010, which is:          

***

Such Basic Price of SCNs may be revised by the Seller.

 

 

  (iii) the Base Price of the New Engine Option (excluding Sharklets) at
delivery conditions prevailing in January 2010, which is:      


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
20


--------------------------------------------------------------------------------




    ***         (iv) the Base Price of the Sharklets at delivery conditions
prevailing in January 2010, which is:      

 

***     (v) ***  

4.1.1.4

The Base Price of the Airframe of each A320 NEO Family Aircraft will be revised
to the actual Delivery Date of such Aircraft in accordance with the Airframe
Price Revision Formula as set forth in sub-Clause 5.1 hereto.

 

4.1.2

4.1.2.1

Base Price of the Propulsion Systems

The A319 NEO Aircraft PW Propulsion Systems

The Base Price of a set of two (2) PW 1124G Propulsion Systems (including
additional standard equipment) for the A319 NEO Aircraft, at delivery conditions
prevailing in January 2010, is:

***

  4.1.2.2 The A319 NEO Aircraft CFM Propulsion Systems         (i) The Base
Price of a set of two (2) CFM LEAP-X1A24 Propulsion Systems (including
additional standard equipment) for the A319 NEO Aircraft, at delivery conditions
prevailing in January 2010 is:        

 

***

or

        (ii) The Base Price of a set of two (2) CFM LEAP-X1A24E1 Propulsion
Systems (including additional standard equipment) for the A319 NEO Aircraft, at
delivery conditions prevailing in January 2010 is:           ***  

4.1.2.3

The A320 NEO Aircraft PW Propulsion Systems

The Base Price of a set of two (2) PW 1127G Propulsion Systems (including
additional standard equipment) for the A320 NEO Aircraft, at delivery conditions
prevailing in January 2010,is:

      ***


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
21


--------------------------------------------------------------------------------




4.1.2.4 The A320 NEO Aircraft CFM Propulsion Systems        

(i)

 

The Base Price of a set of two (2) CFM LEAP-X1A26 Propulsion Systems (including
additional standard equipment) for the A320 NEO Aircraft, at delivery conditions
prevailing in January 2010, is:  

 

   

***

or

        (ii) The Base Price of a set of two (2) CFM LEAP-X1A26E1 Propulsion
Systems (including additional standard equipment) for the A320 NEO Aircraft, at
delivery conditions prevailing in January 2010 is:      

 

***    

4.1.2.5

The A321 NEO Aircraft PW Propulsion Systems

The Base Price of a set of two (2) PW 1133G Propulsion Systems (including
additional standard equipment) for the A321 NEO Aircraft, at delivery conditions
prevailing in January 2010, is:

***

   

4.1.2.6

The A321 NEO Aircraft CFM Propulsion Systems

        (i) The Base Price of a set of two (2) CFM LEAP-X1A32 Propulsion Systems
(including additional standard equipment) for the A321 NEO Aircraft, at delivery
conditions prevailing in January 2010, is:  

 

   

***

or

        (ii) The Base Price of a set of two (2) CFM LEAP-X1A32B1 Propulsion
Systems (including additional standard equipment) for the A321 NEO Aircraft, at
delivery conditions prevailing in January 2010 is:      

***

or

        (iii) The Base Price of a set of two (2) CFM LEAP-X1A32B2 Propulsion
Systems (including additional standard equipment) for the A321 NEO Aircraft, at
delivery conditions prevailing in January 2010 is:      

 

***


4.1.3

The Base Prices for each relevant type of Propulsion Systems have been
established in accordance with delivery conditions prevailing in January 2010
and have been calculated


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
22


--------------------------------------------------------------------------------




 

with reference to the Reference Prices of the Propulsion Systems indicated by
CFM International and Pratt & Whitney, as the case may be. Such Reference Prices
will be revised to the actual Delivery Date of the Aircraft on which the
Propulsion Systems are installed in accordance with the relevant CFM and PW
revision formulae set forth respectively in Exhibit “L” and Exhibit “M” hereto.

 

4.1.4

Selection of Propulsion Systems

The Buyer shall notify the Seller in writing of its selection of Propulsion
Systems for the Aircraft under the terms and conditions set out in this
Agreement, as it may be amended from time to time.

   

4.2

Final Contract Price

      The Final Contract Price of an A320 NEO Family Aircraft will be the sum
of:     (i) the Base Price of the Airframe constituting a part of such Aircraft,
as adjusted to the Delivery Date of such Aircraft in accordance with sub-Clause
5.1 of this Agreement;         (ii) the price (as of delivery conditions
prevailing in January 2010) of any SCNs constituting a part of such Aircraft
that are entered into pursuant to Clause 3 after the date of execution of this
Agreement, as adjusted to the Delivery Date of such Aircraft in accordance with
sub-Clause 5.1 of this Agreement;  

 

  (iii) the Reference Price of the installed Propulsion Systems constituting a
part of such Aircraft as adjusted to the Delivery Date of such Aircraft in
accordance with sub-Clause 5.2 of this Agreement; and  

 

  (iv) any other amount resulting from any other provisions of this Agreement
and/or any other written agreement between the Buyer and the Seller relating to
the Aircraft and specifically making reference to the Final Contract Price of an
Aircraft.  

 


4.3

4.3.1

Taxes, Duties and Imposts

The Seller will bear and pay, and will indemnify and hold harmless the Buyer on
an After-Tax Basis for, the amount of any and all taxes, duties, imposts or
similar charges of any nature whatsoever that are imposed, levied, assessed,
charged or required to be collected by any law, regulation or administrative
rule or practice in any jurisdiction on or with respect to or resulting from or
in connection with an Aircraft, component, accessory, item of equipment or part
delivered or furnished under this Agreement (each a « Furnished Good ») or any
act or event with respect thereto and relating to any period, or occurring, on
or prior to delivery of the relevant Furnished Good to the Buyer, except that
the Buyer will bear and pay the amount of (a) any withholding or deduction
levied or required in respect of any amount payable by the Buyer under this
Agreement unless such withholding would not have been


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
23


--------------------------------------------------------------------------------




 

required but for the failure of the Seller to deliver to the Buyer a properly
completed and signed withholding tax exemption form reasonably and timely
requested by the Buyer (provided such exemption is available to the Seller), (b)
any Value Added Tax, if any, (or any equivalent) which the Seller is required to
collect from the Buyer upon the delivery to the Buyer of an Aircraft or any
other Furnished Good separately invoiced to the Buyer, and (c) any customs
duties, taxes and fees required to be paid with respect to the registration of
the Aircraft and the importation of the Aircraft into any country or
jurisdiction where the Initial Operator has its home base.

 

4.3.2

The Buyer will bear and pay, and will indemnify and hold harmless on an
After-Tax Basis the Seller for, the amount of any and all taxes, duties, imposts
or similar charges of any nature whatsoever that are (i) imposed upon the
Seller, (ii) imposed upon the Buyer with an obligation on the Seller to withhold
or collect the amount thereof from the Buyer or (iii) imposed upon the Seller
with an obligation on the Buyer to withhold or collect such amount from the
Seller, and that are levied, assessed, charged or required to be collected by
any law, regulation or administrative rule or practice in any jurisdiction on or
with respect to or resulting from or in connection with any act (other than any
act of the Seller or the Manufacturer ) or event with respect to, or the
ownership or use of, a Furnished Good and occurring after delivery of the
relevant Furnished Good to the Buyer, except that the Seller will bear and pay
any customs duties, taxes and fees required to be paid with respect to the
exportation of A320 NEO Family Aircraft from France or Germany.

 

4.3.3

In the event (i) any claim is received by either party ("Indemnitee") from any
tax authority for a tax, duty, impost or similar charge, the liability for which
has been assumed by the other party ("Indemnitor") pursuant to this sub-Clause
4.3, or (ii) Indemnitee determines that any tax, duty, impost or similar charge,
the liability for which has been assumed by Indemnitor pursuant to this
sub-Clause 4.3, is payable, Indemnitee will promptly give notice thereof to
Indemnitor. At the request of the Indemnitor, Indemnitee shall contest ( or
permit Indemnitor to contest in the name of Indemnitor or Indemnitee) any such
claim for a tax, duty, impost or similar charge, provided there is a reasonable
basis for such contest. Indemnitee will deliver to Indemnitor any exemption
certificate or other document reasonably requested by Indemnitor to qualify for
any available exemption from such a tax, duty, impost or similar charge. If
Indemnitee receives a refund of any tax, duty, impost or similar charge which
Indemnitor has paid or for which Indemnitor has indemnified Indemnitee,
Indemnitee will promptly pay Indemnitor the amount of such refund.

 

4.3.4

The Buyer and the Seller agree to cooperate with each other in good faith to
take all reasonable steps to mitigate the imposition of any taxes, duties,
imposts or similar charges that may be required to be paid in connection with
the transfer of title to, and delivery of, the Aircraft or other Furnished Good,
provided that nothing in this sub-Clause 4.3.4 shall require either the Buyer or
the Seller to take any action which in its sole discretion would have a material
adverse effect on its business operations.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
24


--------------------------------------------------------------------------------




5 -

5.1

PRICE REVISION

Airframe Price Revision Formula

The Base Price of each of the Airframe of each A320 NEO Family Aircraft will be
revised to the actual Delivery Date of such Aircraft in accordance with the
revision formula set forth in Exhibit "K" hereto unless otherwise provided in
this Agreement.

 

5.2

Propulsion Systems Price Revision Formula

The Reference Price of the Propulsion Systems will be revised to the actual
Delivery Date of the Aircraft on which such Propulsion Systems are installed in
accordance with the appropriate revision formula set forth in, as applicable,
Exhibit “L” (CFM) and Exhibit “M” (PW) hereto, unless otherwise provided in this
Agreement.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
25


--------------------------------------------------------------------------------




6 - PAYMENT TERMS    

6.1.1

6.2

6.2.1

***

A320 NEO Family Aircraft Predelivery Payments

Predelivery Payments will be paid by the Buyer to the Seller for each A320 NEO
Family Aircraft and will, in the aggregate, amount to *** of the Predelivery
Payment Reference Price of the Aircraft defined below in sub-Clause 6.2.3.

   

6.2.2

Predelivery Payments will be paid according to the following schedule:


  Payment Date Percentage of Aircraft
Predelivery Payment
Reference Price   ***    

--------------------------------------------------------------------------------

      

TOTAL PAYMENT PRIOR TO DELIVERY

***

      The Seller has received from the Buyer a deposit of *** for each of the
fifty (50) firmly ordered A320 NEO Family Aircraft. Such deposits shall be
credited against the first Predelivery Payment payable by the Buyer upon
execution of this Agreement.     6.2.3 The Predelivery Payment Reference Price
is defined as:     ***  

6.3

6.4

Intentionally left blank

Payment of Final Contract Price

Concurrently with the Delivery of each Aircraft, the Buyer will pay to the
Seller the Final Contract Price thereof, less the total amount of the
Predelivery Payments theretofore received by the Seller for such Aircraft under
sub-Clause 6.2 above. Nothing contained herein or in sub-Clause 6.2 shall mean
or imply that the Final Contract Price shall be increased in any manner on
account of the escalation formula set forth in Clause 6.2.3 above. The Seller's
receipt of the full amount of all Predelivery Payments and of the Final Contract
Price will be a condition precedent to the Seller's obligation to deliver such
Aircraft.

Concurrently with the delivery of an Aircraft, the Seller shall transfer in cash
to the Buyer the amount of any payment to be made by the Seller to the Buyer in
connection with the agreed payment procedure for such Aircraft.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
26


--------------------------------------------------------------------------------




6.5

Payment of Other Amounts

Unless otherwise expressly provided for herein, any payments due hereunder or in
respect of an Aircraft in addition to those referred to in sub-Clauses 6.2.2 and
6.4 above will be paid by the Buyer concurrently with the delivery of the
corresponding Aircraft. In the event that ancillary amounts in connection with
an Aircraft delivery are invoiced after delivery of such Aircraft, such amounts
will be paid by Buyer within forty-five days after the invoice date.

 

6.6

Overdue Payments

If any payment due the Seller is not received by the Seller on the date or dates
as agreed upon between the Buyer and the Seller, and in the event that the
Seller has not received payment within five (5) Business Days of the Seller’s
notice of nonpayment, the Seller will have the right to claim from the Buyer and
the Buyer will promptly pay to the Seller upon receipt of such claim ***

   

6.7

Refund of Predelivery Payments

The Buyer will have no right to any refund of any deposit or Predelivery Payment
received by the Seller, provided that nothing in this sub-Clause 6.7 shall limit
the Buyer’s rights to receive the payments set forth in Clauses 10 and 11 hereof
upon termination of this Agreement with respect to a particular Aircraft.

   

6.8

Proprietary Interest

The Buyer will not, by virtue of anything contained in this Agreement
(including, without limitation, any Predelivery Payments hereunder, or any
designation or identification by the Seller of a particular Aircraft as an
Aircraft to which any of the provisions of this Agreement refers), and
notwithstanding any provision of law to the contrary, acquire any proprietary,
insurable or other interest whatsoever in any Aircraft prior to Delivery of and
payment for such Aircraft as provided in this Agreement.

   

6.9

Payment in Full

The Buyer's obligation to make payments to the Seller hereunder will not be
affected by and will be determined without regard to any setoff, counterclaim,
recoupment, defense or other right that the Buyer may have against the Seller or
any other person and all such payments will be made without deduction or
withholding of any kind. The Buyer will ensure that the sums received by the
Seller under this Agreement will be equal to the full amounts expressed to be
due the Seller hereunder, without deduction or withholding on account of and
free from any and all taxes, levies, imposts, duties or charges of whatever
nature, except that if the Buyer is compelled by law to make any such deduction
or withholding the Buyer will pay such additional amounts as may be necessary so
that the net amount received by the Seller after such deduction or withholding
will equal the amounts that would have been received in the absence of such
deduction or withholding.

    7 - PLANT REPRESENTATIVES - INSPECTION   7.1 Inspection Procedures


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
27


--------------------------------------------------------------------------------




7.1.1

All work to be carried out on the Aircraft and all materials and parts thereof
will at all reasonable times during business hours be open to inspection by duly
authorized representatives of the Buyer or its designee at the respective works
of the Manufacturer and, if possible, at the works of their respective
subcontractors, and such representatives will, to carry out the aforesaid
inspection, have access to such relevant technical data as is reasonably
necessary for this purpose (except that, if access to any part of the respective
works where construction is in progress or materials or parts are stored is
restricted for security reasons, the Manufacturer will be allowed a reasonable
time to make the items available for inspection elsewhere). The actual detailed
inspection of the Aircraft, materials and parts thereof will take place only in
the presence of the respective inspection department personnel of the
Manufacturer or its subcontractors. The procedures for such inspections will be
agreed upon with the Buyer prior to any inspection but shall be conducted
pursuant to the Seller´s own system of inspection as developed under the
supervision of the relevant Aviation Authority.

 

7.1.2

For the purposes of sub-Clause 7.1.1 above and commencing with the date of this
Agreement until the Delivery of the last Aircraft, the Seller will furnish
free-of-charge adequate secretarial assistance and suitable office space, office
equipment and facilities in or conveniently located with respect to the
Manufacturer’s works in Toulouse, France, or the Manufacturer’s works in
Hamburg, Germany, as the case may be, for the use of not more than, in
aggregate, four (4) representatives of the Buyer during the aforementioned
period at each facility.

 

7.1.3

All inspections, examinations and discussions with the Seller's, the
Manufacturer‘s or their respective subcontractors' engineering or other
personnel by the Buyer and its said representatives will be performed in such
manner as not to delay or hinder the work to be carried out on the Aircraft or
the proper performance of this Agreement. In no event will the Buyer or its
representatives be permitted to inspect any aircraft other than the Aircraft.

 

7.2

7.2.1

INDEMNITY

SCOPE

IN CONNECTION WITH THE PROVISION OF SERVICES UNDER THIS CLAUSE 7, THE SELLER AND
THE BUYER PROVIDE THE INDEMNITIES SET FORTH IN SUB-CLAUSES 7.2.2 AND 7.2.3.

 

7.2.2

SELLER'S INDEMNITY

***

   

ARISING OUT OF OR IN CONNECTION WITH ANY SUCH TESTS, CHECKOUTS, INSPECTIONS OR
CONTROLS UNDER THIS CLAUSE 7.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
28


--------------------------------------------------------------------------------




 

THIS INDEMNITY OF THE SELLER WILL NOT APPLY FOR ANY SUCH LIABILITIES, DAMAGES,
LOSSES, COSTS OR EXPENSES TO THE EXTENT ARISING OUT OF OR CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE BUYER'S SAID REPRESENTATIVES.

 

7.2.3

BUYER'S INDEMNITY

THE BUYER WILL INDEMNIFY AND HOLD HARMLESS THE SELLER, THE MANUFACTURER AND ITS
AFFILIATES, AND EACH OF THEIR RESPECTIVE SUBCONTRACTORS AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES FROM AND AGAINST ALL LIABILITIES,
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS)


  (I) FOR INJURIES TO OR DEATHS OF THE BUYER'S SAID REPRESENTATIVES
PARTICIPATING IN ANY TESTS, CHECKOUTS, INSPECTIONS OR CONTROLS UNDER THIS CLAUSE
7,  

 

  (II) FOR LOSS OF OR DAMAGE TO PROPERTY OF THE BUYER'S SAID REPRESENTATIVES,
AND         (III) TO THE EXTENT ARISING OUT OF OR CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE BUYER'S SAID REPRESENTATIVES IN CONECTION
WITH ANY SUCH TESTS, CHECKOUTS INSPECTIONS, OR CONTROLS UNDER THIS CLAUSE 7.  
WITH RESPECT TO SUB-CLAUSES (I) AND (II) OF THE PRECEDING SENTENCE, THE BUYER
WILL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS THE SELLER TO THE EXTENT THE
LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE FROM THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE SELLER AND THE MANUFACTURER OR ANY OF ITS
AFFILIATES.  

7.2.4

CLAIMS

IN THE EVENT ANY CLAIM IS MADE OR LAWSUIT IS BROUGHT AGAINST EITHER PARTY (OR
ITS RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES) FOR DAMAGES FOR DEATH
OR INJURY, OR FOR PROPERTY DAMAGE, THE LIABILITY FOR WHICH HAS BEEN ASSUMED BY
THE OTHER PARTY PURSUANT TO THIS SUB-CLAUSE 7.2, THE FORMER (INDEMNITEE) WILL
PROMPTLY GIVE NOTICE TO THE OTHER PARTY (INDEMNITOR), AND THE INDEMNITOR WILL
ASSUME AND CONDUCT THE DEFENSE THEREOF AT ITS SOLE EXPENSE, AND WILL HAVE THE
RIGHT TO EFFECT ANY SETTLEMENT WHICH IT, IN ITS OPINION, DEEMS PROPER.

IN THE EVENT THAT THE INDEMNITOR DOES NOT ASSUME AND CONDUCT THE DEFENSE OF THE
CLAIM OR LAWSUIT, THEN THE INDEMNITEE WILL HAVE THE RIGHT TO PROCEED WITH
DEFENSE OF THE CLAIM OR LAWSUIT AS IT DEEMS APPROPRIATE AND WILL HAVE AN ACTION
AGAINST THE INDEMNITOR FOR ANY JUDGMENTS, SETTLEMENTS, COSTS OR EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED IN CONDUCTING SAID DEFENSE. FOR THE PURPOSE OF THIS SUB-CLAUSE 7.2, A
CLAIM OR LAWSUIT AGAINST THE MANUFACTURER, ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE SUBCONTRACTORS OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS
OR EMPLOYEES WILL BE DEEMED TO BE A


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
29


--------------------------------------------------------------------------------




       LAWSUIT AGAINST THE SELLER.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
30


--------------------------------------------------------------------------------




8 -

8.1

8.1.1

BUYER'S ACCEPTANCE

Acceptance Procedures

The Seller or any Affiliate thereof acting as the Seller's designee will give to
the Buyer not less than thirty (30) days' notice of the proposed time when the
Buyer's acceptance tests will be conducted, and, in the event that the Buyer
elects to attend the said tests, the Buyer will cooperate in complying with the
reasonable requirements of the Seller with the intention of completing all tests
within five (5) Working Days after commencement for A320 NEO Family Aircraft.
Such acceptance tests shall include an acceptance ground inspection and
functional tests and an acceptance flight test and shall be conducted in
accordance with the Manufacturer’s ground inspection and flight test procedures
referenced in the Manufacturer’s Customer Acceptance Manual (A319 NEO, A320 NEO
or A321 NEO Aircraft, as applicable) as such may be revised from time to time
(the “Acceptance Tests”). The Buyer shall be entitled to elect to attend the
Acceptance Tests. A copy of the Customer Acceptance Manual shall be provided to
the Buyer.

For A320 NEO Aircraft, the tests will take place at the Manufacturer’s works
near Toulouse, France, and for A319 NEO, A320 NEO and A321 NEO Aircraft, at the
Manufacturer’s works in Hamburg, Germany (or at such other facilities of the
Manufacturer or any Affiliates thereof as the Seller may specify) and will be
carried out by the personnel of the Manufacturer (accompanied, if the Buyer so
wishes, by representatives of the Buyer up to a total of four (4) acting as
observers, of whom not more than two (2) will have access to the cockpit at any
one time). During flight tests, these representatives will comply with the
instructions of the Manufacturer's representatives. The Manufacturer will not
normally be required in the course of such acceptance tests to fly any of the
Aircraft for more than three (3) hours, it being understood that the
Manufacturer may be required to fly an Aircraft for an additional period of time
to demonstrate the elimination of a non-compliance or defect as set forth in
sub-Clause 8.1.3 hereof. The Seller and/or Manufacturer shall provide the Buyer
with the required briefing regarding the schedule and contents of the flight
test in advance of such flight tests. The Seller shall be responsible for the
expenses for all such flight tests.

 

8.1.2

The Manufacturer’s (A319 NEO, A320 NEO or A321 NEO Aircraft as applicable) test
parameters and acceptance standards in the ground inspections and flight
Acceptance Test procedures represent the measure for acceptance of the Aircraft
and results thereof shall be provided to Buyer prior to Delivery. The Seller
shall provide the Buyer with the results of the Acceptance Tests. The successful
completion of the Acceptance Tests in accordance with the Manufacturer’s
aircraft acceptance procedure will demonstrate the satisfactory functioning of
the Aircraft and their satisfactory results will be deemed to demonstrate
compliance with the Specification.

In the event that the Buyer does not attend the tests or fails to so cooperate,
the Seller may complete them in the absence of the Buyer, whereupon, if such
test results are reasonably deemed by the Seller to satisfactorily meet the
requirements of all the above mentioned test requirements in accordance with
Manufacturer’s data and specifications, the Buyer will be deemed to have
accepted the results of such tests and the Seller will furnish the results of
such Acceptance Tests to the Buyer.

 

8.1.3

Should it be established from any of the results of the Acceptance Tests that
any Aircraft does not comply with the Specifications or that there is a defect,
the Buyer, within two (2) days after such tests, will give notice to the Seller
specifying such unsuccessful completion or defect. Thereafter the Seller will,
without hindrance from the Buyer, carry out any necessary repairs, changes and
tests and, as soon as practicable thereafter, resubmit the Aircraft for new
acceptance tests (including, if necessary and applicable, an additional flight


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
31


--------------------------------------------------------------------------------




 

test) to demonstrate the elimination of the non-compliance or defect, such tests
to be held and carried out in accordance with this sub-Clause 8.1.

 

8.2

Seller's Use of Aircraft

The Seller will be entitled to use, without compensation to the Buyer or other
liability, each Aircraft prior to its Delivery as may be necessary to obtain the
certificates required under Clause 2 hereof for the Aircraft, and such use will
not affect the Buyer's obligation to accept Delivery of any Aircraft hereunder
if:


  (a) other aircraft of the same model as that of the relevant Aircraft to be
delivered hereunder are not available for such tests; provided that such use
shall not exceed twenty (20) hours in excess of the flying time normally
required to prepare the Aircraft for Delivery without the Buyer's prior written
consent, or  

 

  (b) special features (including, without limitation, features that relate to
the Seller's obligation to obtain certification from any applicable
Airworthiness Authority pursuant to Clause 2 hereof) incorporated in such
Aircraft necessitate such tests.  

 

8.3

Certificate of Acceptance

When the Aircraft is Ready for Delivery as defined below in sub-Clause 9.2, the
Buyer will forthwith give to the Seller a signed Certificate of Acceptance in
the form attached as Exhibit “I” in respect of the relevant Aircraft. Should the
Buyer fail to so deliver the said Certificate, then the Buyer will be deemed to
be in default as though it had without warrant rejected Delivery of such
Aircraft when duly tendered to it hereunder and will, subject to the applicable
grace period set forth in sub-Clause 9.4 hereof, bear all costs and expenses
resulting from such delay in Delivery.

 

8.4

Finality of Acceptance

The Buyer's acceptance of Delivery of each Aircraft will constitute waiver by
the Buyer of any right it may have under the Uniform Commercial Code as adopted
by the State of New York or otherwise to revoke such acceptance for any reason,
whether known or unknown to the Buyer at the time of acceptance.

 

8.5

8.5.1

INDEMNITY

SCOPE

IN CONNECTION WITH THE PROVISION OF SERVICES UNDER THIS CLAUSE 8, THE SELLER AND
THE BUYER PROVIDE THE INDEMNITIES SET FORTH IN SUB-CLAUSES 8.5.2 AND 8.5.3.

 

8.5.2

SELLER'S INDEMNITY

***


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
32


--------------------------------------------------------------------------------




ARISING OUT OF OR IN CONNECTION WITH THE OPERATION OF THE AIRCRAFT DURING ANY
GROUND OR FLIGHT TESTS UNDER THIS CLAUSE 8.

THIS INDEMNITY OF THE SELLER WILL NOT APPLY FOR ANY SUCH LIABILITIES, DAMAGES,
LOSSES, COSTS OR EXPENSES TO THE EXTENT ARISING OUT OF OR CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE BUYER'S SAID REPRESENTATIVES.

 

8.5.3

BUYER'S INDEMNITY

THE BUYER WILL INDEMNIFY AND HOLD HARMLESS THE SELLER, THE MANUFACTURER, ITS
AFFILIATES AND THEIR RESPECTIVE SUBCONTRACTORS AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES FROM AND AGAINST ALL LIABILITIES,
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS)


  (I) FOR INJURIES TO OR DEATHS OF THE BUYER'S SAID REPRESENTATIVES
PARTICIPATING IN ANY GROUND OR FLIGHT TESTS UNDER THIS CLAUSE 8,         (II)
FOR LOSS OF OR DAMAGE TO PROPERTY OF THE BUYER'S SAID REPRESENTATIVES, AND      
  (III) TO THE EXTENT ARISING OUT OF OR CAUSED BY THE WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF THE BUYER'S SAID REPRESENTATIVES, IN CONNECTION WITH ANY
SUCH GROUND OR FLIGHT TESTS UNDER THIS CLAUSE 8.   WITH RESPECT TO SUB-CLAUSES
(I) AND (II) OF THE PRECEDING SENTENCE, THE BUYER WILL NOT BE OBLIGATED TO
INDEMNIFY OR HOLD HARMLESS THE SELLER TO THE EXTENT THE LIABILITIES, DAMAGES,
LOSSES, COSTS OR EXPENSES ARISE FROM THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE
OF THE SELLER OR THE MANUFACTURER OR ANY OF THE AFFILIATES.  

8.5.4

CLAIMS

IN THE EVENT ANY CLAIM IS MADE OR LAWSUIT IS BROUGHT AGAINST EITHER PARTY (OR
ITS RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES) FOR DAMAGES FOR DEATH
OR INJURY OR FOR PROPERTY DAMAGE, THE LIABILITY FOR WHICH HAS BEEN ASSUMED BY
THE OTHER PARTY PURSUANT TO THIS SUB-CLAUSE 8.5, THE FORMER (INDEMNITEE) WILL
PROMPTLY GIVE NOTICE TO THE OTHER PARTY (INDEMNITOR), AND THE INDEMNITOR WILL
ASSUME AND CONDUCT THE DEFENSE THEREOF AT ITS SOLE EXPENSE, AND WILL EFFECT ANY
SETTLEMENT WHICH IT, IN ITS OPINION, DEEMS PROPER.

IN THE EVENT THAT THE INDEMNITOR DOES NOT ASSUME AND CONDUCT THE DEFENSE OF THE
CLAIM OR SUIT, THEN THE INDEMNITEE WILL HAVE THE RIGHT TO PROCEED WITH DEFENSE
OF THE CLAIM OR LAWSUIT AS IT DEEMS APPROPRIATE AND WILL HAVE AN ACTION AGAINST
THE INDEMNITOR FOR ANY JUDGMENTS, SETTLEMENTS, COSTS OR EXPENSES (INCLUDING,
WITHOUT


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
33


--------------------------------------------------------------------------------




       LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED IN
CONDUCTING SAID DEFENSE. FOR THE PURPOSE OF THIS SUB-CLAUSE 8.5, A CLAIM OR
LAWSUIT AGAINST THE MANUFACTURER, ITS AFFILIATES OR ANY SUBCONTRACTORS OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WILL BE DEEMED TO BE A
LAWSUIT AGAINST THE SELLER.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
34


--------------------------------------------------------------------------------




9 -

9.1

DELIVERY

Delivery Schedule

Subject to the provisions of this Agreement, the Seller agrees to deliver each,
A320 NEO Family Aircraft at the Manufacturer’s works near Toulouse, France, and
each A319 NEO, A320 NEO or A321 NEO Aircraft at the Manufacturer’s works in
Hamburg, Germany, and the Buyer will accept the same, during the months of
Scheduled Delivery ***

Sixty (60) days before the month of Scheduled Delivery of each Aircraft, the
Seller will give to the Buyer a preliminary indication of the proposed week when
the Buyer's acceptance tests are anticipated to be conducted.

Not later than thirty (30) days prior to the date scheduled for acceptance tests
for a particular Aircraft, the Seller will give the Buyer notice of the
Scheduled Delivery Date for such Aircraft.

 

9.2

Conditions of Acceptance

Each Aircraft shall for the purposes of this Agreement be deemed to be “Ready
for Delivery” upon (i) the satisfactory completion of its Acceptance Tests as
set forth in clause 8 hereof, (ii) the issuance of a EASA, (or the relevant
Airworthiness Authorities applicable in the jurisdictions of the Manufacturer’s
facilities in Toulouse, France and Hamburg Germany) Certificate of Airworthiness
for Export in the category "Transport Category" with respect thereto (as
applicable and required for the Aircraft) and the Seller’s compliance, with
respect to such Aircraft, with the applicable and material obligations under
clause 2.6 and/or 2.7 as the case may be, and (iii) readiness of the delivery
documents for such Aircraft, as set forth in Exhibit “J” hereof.

 

9.3

Title

Title to and risk of loss of and damage to the Aircraft will pass to the Buyer
upon Delivery following execution of the Certificate of Acceptance and upon
payment of the Final Contract Price for such Aircraft. The Seller will provide
the Buyer with a full warranty bill of sale for the Aircraft and such
appropriate documents of title or other documents as the Buyer may reasonably
request.

 

9.4

Overdue Payment or Flyaway

In the event that:

    (i)
the Delivery of and payment of the Final Contract Price for the Aircraft is
delayed more than five (5) business days after the actual Delivery Date due to
any act or omission of the Buyer, or
 

 

    (ii)
within five business (5) days after Seller has tendered Delivery of the
Aircraft, the Buyer has failed to remove such Aircraft for reasons other than a
reason directly attributable to the Seller, then the Buyer will on demand
reimburse the Seller for all reasonable costs and expenses sustained by the
Seller and resulting from any such delay or failure.
  Buyer shall only be obliged to reimburse Seller for such costs and expenses if
(i) Seller notified Buyer of the Scheduled Delivery Date, pursuant to sub-Clause
9.1 above and (ii) is in full compliance with sub-Clause 9.2 above.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
35


--------------------------------------------------------------------------------




 

For the purpose of this paragraph 9.4, the parties agree that Seller’s costs and
expenses in the event of a such a delay or failure by Buyer shall be the costs
and expenses actually incurred by Seller to store and insure the aircraft,
together with interest on the balance of the Final Contract Price due upon
Delivery at LIBOR plus 150 basis points. Nothing herein shall, however, affect
the rights of the Seller under Clause 21 hereof in the event that such delay or
failure exceeds the cure period set forth in sub-Clause 21.1 (9) hereof.

 

9.5

Fly-away Expenses

Except for expenses to be borne by the Seller as provided in sub-Clause 4.3 of
this Agreement, all expenses of and in connection with fly-away of Aircraft from
their respective Delivery Locations will be borne by the Buyer.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
36


--------------------------------------------------------------------------------




10 -

10.1

EXCUSABLE DELAY

Scope

Neither the Seller nor the Manufacturer will be responsible for or be deemed to
be in default on account of delays in Delivery or failure to deliver or
otherwise in the performance of this Agreement or any part hereof due to causes
reasonably beyond the Seller's or the Manufacturer's or any it’s Affiliates’
control or not occasioned by the Seller's or the Manufacturer's or any of it’s
Affiliates’ fault or negligence ("Excusable Delay"), including, but not limited
to: acts of God or the public enemy, natural disasters, fires, floods,
explosions or earthquakes; epidemics or quarantine restrictions; serious
accidents; total or constructive total loss; any law, decision, regulation,
directive or other act (whether or not having the force of law) of any
government or of the Council of the European Community or the Commission of the
European Community or of any national, Federal, State, municipal or other
governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign; governmental priorities, regulations or
orders affecting allocation of materials, facilities or a completed Aircraft or
regulations or orders which change the certification or airworthiness
requirements described in sub-Clause 2.6 of this Agreement (provided that the
Seller shall have in good faith exercised due and timely diligence to comply
with such regulations or orders); war, civil war or warlike operations,
terrorism, insurrection or riots; failure of transportation; strikes or labor
troubles causing cessation, slow down or interruption of work; delay in
obtaining any airworthiness or type certification pursuant to sub-Clause 2.7 of
this Agreement; inability after due and timely diligence to procure materials,
accessories, equipment or parts; general hindrance in transportation.

It is expressly understood and agreed that each of (i) any delay caused directly
or indirectly by the action or inaction of the Buyer, and (ii) delay in Delivery
or otherwise in the performance of this Agreement by the Seller due in whole or
in part to any delay in or failure of the Delivery of, or any other event or
circumstance relating to, the Propulsion Systems or Buyer Furnished Equipment,
will constitute Excusable Delay for the Seller. The Seller will as soon as
practicable after becoming aware of any delay falling within the provisions of
this sub-Clause 10.1, (i) notify the Buyer of such delay and of the probable
extent thereof and (ii) subject to the following provisions, as soon as
practicable after the removal of the cause or causes for delay, resume the
performance of those obligations affected under this Agreement.

 

10.2

Unanticipated Delay

In the event that the Delivery of any Aircraft will be delayed by reason of an
Excusable Delay for a period of more than *** after the end of the calendar
month in which Delivery is otherwise required hereunder, the Buyer will be
entitled to terminate this Agreement with respect only to the Aircraft so
affected upon written notice given to the Seller within *** after the expiration
of such *** period. In the event such delay will continue for an additional ***
period after the expiration of such *** period, either party will have the
option to terminate this Agreement with respect to the Aircraft so affected upon
written notice given to the other within *** after the end of such additional
*** period. Such termination will discharge all obligations and liabilities of
the parties hereunder with respect to such affected Aircraft, except that the
***

  10.3 Anticipated Delay     In respect of any Aircraft, the Seller may conclude
that Excusable Delays will (i) cause delay


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
37


--------------------------------------------------------------------------------




 

in Delivery of such Aircraft for a period of more than *** after the end of the
calendar month in which Scheduled Delivery is otherwise required or (ii) prevent
Delivery of such Aircraft. In such event, in good faith and in accordance with
its normal scheduling procedures, the Seller will give written notice to the
Buyer of either (i) such delay and its related rescheduling reflecting such
delay(s) or (ii) such nondelivery and shall, upon the Buyer’s request, provide
the Buyer with substantiation of the causes for such delay and its anticipated
duration. Within *** after the Buyer's receipt of such notice, either party may
terminate this Agreement as to such rescheduled or nondeliverable Aircraft by
giving written notice to the other party. Such termination will discharge all
obligations and liabilities of the parties hereunder with respect to such
affected Aircraft, except that ***

 

10.4

Delivery Date

If, following notice of an anticipated delay under this Clause 10, this
Agreement is not terminated in accordance with the provisions of this Clause
(with respect to the affected Aircraft), then the date of Delivery otherwise
required hereunder will be extended by a period equal to the delay specified in
such notice. In such event, the scheduled dates for the affected Aircraft
Predelivery Payments and, if applicable in view of the timing of such delay, the
dates for providing Buyer Furnished Equipment on-dock, will be extended to
correspond with the revised anticipated Delivery date.

 

10.5

Lost, Destroyed or Damaged Aircraft

If any Aircraft is lost, destroyed or damaged beyond economic repair prior to
Delivery thereof, (“Total Loss”), the Seller shall give the Buyer immediate
written notice of such occurrence. The Seller shall include in said notification
(or as soon after the issue of the notice as such information becomes available
to the Seller) the earliest date consistent with the Manufacturer’s other
commitments and production capabilities that an aircraft to replace the Aircraft
may be delivered to the Buyer, provided, however, that nothing herein shall
require the Seller to manufacture and deliver a replacement aircraft if such
manufacture would require the reactivation of its production line for the model
or series of aircraft which includes the Aircraft purchased hereunder. The Buyer
shall notify the Seller within one (1) month of the date of receipt of the
Seller's notice of its election to have the Seller provide such replacement
aircraft during the month quoted in the Seller’s notice and the parties shall
execute an amendment to this Agreement recording the variation in the Scheduled
Delivery month for such Aircraft. If the Buyer does not elect to order a
replacement Aircraft as provided for above, then this Agreement shall be
terminated with respect to the Aircraft that is a Total Loss and the Seller will
repay to the Buyer an amount equal to the entire amount of any Predelivery
Payments (without interest) received from the Buyer hereunder with respect to
such Aircraft.

 

10.6

REMEDIES

THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS, INCLUDING WITHOUT LIMITATION
ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE, TO
WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF. THE BUYER WILL NOT BE
ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS CLAUSE
10 TO THE EXTENT THE DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE BUYER OR ITS REPRESENTATIVES.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
38


--------------------------------------------------------------------------------




11 - INEXCUSABLE DELAY   11.1 ***   11.2 ***   11.3 ***   11.4 ***   11.5 ***  
11.6 Delivery Date    

If, following notice of a delay under this Clause 11, this Agreement is not
terminated in accordance with the provisions of sub-Clause 11.4 or sub-Clause
11.5 hereof (with respect to the affected Aircraft), then the Scheduled Delivery
Date otherwise required hereunder will be extended by a period equal to the
delay specified in Seller’s notice to Buyer. ***

   

11.7

REMEDIES

THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS, INCLUDING WITHOUT LIMITATION
ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE, TO
WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF. THE BUYER WILL NOT BE
ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS CLAUSE
11 TO THE EXTENT THE DELAY REFERRED TO IN THIS CLAUSE 11 IS CAUSED BY THE
NEGLIGENCE OR WILFULL MISCONDUCT OF THE BUYER OR ITS REPRESENTATIVES.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
39


--------------------------------------------------------------------------------




12 - WARRANTIES AND SERVICE LIFE POLICY     12.1 STANDARD WARRANTY     12.1.1
Nature of Warranty     12.1.2 Exceptions     12.1.3 Warranty Periods     12.1.4
Buyer's Remedy and Seller's Obligation     12.1.5 Warranty Claim Requirements  
  12.1.6 Warranty Administration     12.1.7 In-house Warranty     12.1.8
Standard Warranty Transferability     12.1.9 Warranty for Corrected, Replacement
or Repaired Warranted Parts     12.1.10 Good Airline Operation - Normal Wear and
Tear     12.2 SELLER SERVICE LIFE POLICY     12.2.1 Definitions     12.2.2
Periods and Seller's Undertaking     12.2.3 Seller's Participation in the Cost  
  12.2.4 General Conditions and Limitations     12.2.5 Transferability     12.3
VENDOR WARRANTIES     12.3.1 Seller's Support     12.3.2 Vendor's Default  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
40


--------------------------------------------------------------------------------




12.4 INTERFACE COMMITMENT     12.4.1 Interface Problem     12.4.2 Seller's
Responsibility     12.4.3 Vendor's Responsibility     12.4.4 Joint
Responsibility     12.4.5 General 12.5 EXCLUSIVITY OF WARRANTIES AND GENERAL
LIMITATIONS OF LIABILITY     12.6 DUPLICATE REMEDIES     12.7 NEGOTIATED
AGREEMENT


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
41


--------------------------------------------------------------------------------




12 - WARRANTIES AND SERVICE LIFE POLICY     This Clause covers the terms and
conditions of the warranty and Service Life Policy.   12.1 STANDARD WARRANTY  
12.1.1 Nature of Warranty      

Subject to the limitations and conditions as hereinafter provided, and except as
provided in sub-Clause 12.1.2, the Seller warrants to the Buyer that each
Aircraft and each Warranted Part will at the time of Delivery to the Buyer:

    (i) be free from defects in material,     (ii) be free from defects in
workmanship, including, without limitation, processes of manufacture,          
(iii) be free from defects in design (including, without limitation, selection
of materials) having regard to the state of the art at the date of such design,
and     (iv) be free from defects arising from failure to conform to the
Specification, except as to those portions of the Specification relating to
performance or where it is stated that such parts of the Specification are
estimates or approximations or design aims.   For the purposes of this
Agreement, the term "Warranted Part" will mean any Seller proprietary component,
equipment, accessory or part that at the time of Delivery of an Aircraft (a) is
installed on such Aircraft, (b) is manufactured to the detail design of the
Seller or a subcontractor of it and (c) bears a part number of the Seller.  
12.1.2 Exceptions    

The warranties set forth in sub-Clause 12.1.1 will not apply to Buyer Furnished
Equipment, nor to the Propulsion Systems, nor to any component, accessory,
equipment or part purchased by the Buyer that is not a Warranted Part, provided,
however, that:

    (i) any defect in the Seller's workmanship in respect of the installation of
such items in the Aircraft, including any failure by the Seller to conform to
the installation instructions of the manufacturers of such items that
invalidates any applicable warranty from such manufacturers, will constitute a
defect in workmanship for the purpose of this sub-Clause 12.1 and be covered by
the warranty set forth in sub- Clause 12.1.1(ii), and  

 

    (ii) any defect inherent in the Seller's design of the installation, in view
of the state of the art at the date of such design, that impairs the use of such
items will constitute a defect in design for the purposes of this sub-Clause
12.1 and be covered by the warranty set forth in sub-Clause 12.1.1(iii).  

12.1.3

Warranty Periods

The warranties described in sub-Clauses 12.1.1 and 12.1.2 hereinabove will be
limited to those defects that become apparent ***

 

12.1.4

Buyer's Remedy and Seller's Obligation


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
42


--------------------------------------------------------------------------------




12.1.4.1

The Buyer's remedy and the Seller's obligation and liability under sub-Clauses
12.1.1 and 12.1.2 hereinabove are limited to, at the Seller's expense and
option, the removal, repair, replacement or correction of, or the supply of
modification kits rectifying the defect to, and the reinstallation thereof on
the Aircraft any defective Warranted Part.

Alternatively, the Seller may at its option furnish a credit to the Buyer for
the future purchase of material equal to the price at which the Buyer is then
entitled to acquire a replacement for the defective Warranted Part. Nothing
herein contained will obligate the Seller to correct any failure to conform to
the Specification with respect to components, equipment, accessories or parts
that the parties agree in writing at the time of Delivery of the affected
Aircraft are acceptable deviations or have no material adverse effect on the
use, operation or performance of an Aircraft.

 

12.1.4.2

In the event a defect covered by sub-Clause 12.1.1(iii) becomes apparent within
the applicable period set forth in sub-Clause 12.1.3 and the Seller is obligated
to correct such defect, the Seller will also, if so requested by the Buyer in
writing, make such correction in any Aircraft that has not already been
delivered to the Buyer. However, the Seller will not be responsible nor deemed
to be in default on account of any delay in Delivery of any Aircraft or
otherwise, in respect of performance of this Agreement, due to the Seller's
undertaking to make such correction and, rather than accept a delay in Delivery
of any such Aircraft, the Buyer and the Seller may agree to deliver such
Aircraft with subsequent correction of the defect by the Buyer at the Seller's
expense, or the Buyer may elect to accept Delivery and thereafter file a
Warranty Claim as though the defect had become apparent immediately after
Delivery of such Aircraft.

 

12.1.4.3

In addition to the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2, the
Seller shall reimburse the direct labour costs spent by the Buyer in performing
inspections of the Aircraft to determine whether or not a defect exists in any
Warranted Part within the Warranty Period or until the corrective technical
solution removing the need for the inspection is provided by the Seller,
whichever occurs earlier.

The above commitment is subject to the following conditions:

    (i) such inspections are recommended by a Seller's Service Bulletin to be
performed within the Warranty Period;     (ii) the inspection is performed
outside of a scheduled maintenance check as recommended by the Seller's
Maintenance Planning Document;         (iii) the reimbursement shall not apply
for any inspections performed as an alternative to accomplishing corrective
action when such corrective action has been offered to the Buyer at the time
such inspections are performed or earlier,  

 

  (iv) the labour rate to be used for the reimbursement shall be the labour rate
defined in sub-Clause 12.1.7, and         (v) the man hours used to determine
such reimbursement shall not exceed the Seller's estimate of the man hours
required by the Buyer for such inspections.   12.1.5 Warranty Claim Requirements
      The Buyer's remedy and the Seller's obligation and liability under this
sub-clause 12.1, with respect to each claimed defect, are subject to the
following conditions precedent:     (i) the existence of a defect covered by the
provisions of this sub-Clause 12.1,


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
43


--------------------------------------------------------------------------------




 

(ii)

the defect's having become apparent within the applicable warranty period, as
set forth in sub-Clause 12.1.3,

 

 

(iii)

the Buyer's having submitted to the Seller proof reasonably satisfactory to the
Seller that the claimed defect is due to a matter embraced within this
sub-Clause 12.1,

 

 

(iv)

the Buyer's having returned as soon as reasonably practicable the Warranted Part
claimed to be defective to such repair facilities as may be designated by the
Seller, except where the Buyer elects to repair a defective Warranted Part in
accordance with the provisions of sub-Clause 12.1.7,

 

 

(v)

the Seller's having received a Warranty Claim fulfilling the conditions of and
in accordance with the provisions of sub-Clause 12.1.6 below, and

 

 

(vi)

such defect did not result from any act or omission of the Buyer, including, but
not limited to, any failure to operate and maintain the affected Aircraft or
part thereof in accordance with the standards or any matter set forth or covered
in sub-Clause 12.1.10.

  12.1.6 Warranty Administration       The warranties set forth in sub-Clause
12.1 will be administered as hereinafter provided:  

 

(i)

Claim Determination

Warranty Claim determination by the Seller will be reasonably based upon the
claim details, reports from the Seller's regional representative, historical
data logs, inspections, tests, findings during repair, defect analysis and other
suitable documents and information.

 

 

(ii)

Transportation Costs

Transportation costs associated with the sending of a defective Warranted Part
to the facilities designated by the Seller and the return therefrom of a
repaired or replacement Warranted Part will be borne by the Buyer.

 

 

(iii)

Return of an Aircraft

In the event that the Buyer desires to return an Aircraft to the Seller for
consideration of a Warranty Claim, the Buyer will notify the Seller of its
intention to do so and the Seller will, prior to such return, have the right to
inspect such Aircraft and thereafter, without prejudice to its rights hereunder,
to repair such Aircraft, at its sole option, either at the Buyer's facilities or
at another place acceptable to the Seller. Return of any Aircraft by the Buyer
to the Seller and return of such Aircraft to the Buyer's facilities will be at
the Buyer's expense.

 

 

(iv)

On-Aircraft Work by the Seller

The Seller recognizes that a defect covered under this sub-Clause 12.1 may
justify the dispatch by the Seller of a working team to repair or correct such
defect. Such repair or correction may be effected (a) through the embodiment of
one or several Seller's Service Bulletin(s) at the Buyer's facilities, or (b)
subject to the conditions below, by the Seller's accepting the return of an
Aircraft to perform or have performed such repair or correction. The Seller will
bear the direct labor and material costs for such on-Aircraft work (for labor
costs, at the labor rate defined in sub-Clause 12.1.7). The Buyer will bear all
other expenses incurred in performing such repair or correction, including but
not limited to travel and living expenses, in excess of the labor costs as
defined in the preceding sentence.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
44


--------------------------------------------------------------------------------




    The Seller will perform on-Aircraft work if in the Seller's reasonable
opinion, such work must require the technical expertise of the Seller. Subject
to the preceding sentence and if the Seller is requested to perform the work,
the Seller and the Buyer will agree on a schedule and place for the work to be
performed.         (v) Warranty Claim Substantiation           For each claim
under this sub-Clause 12.1, within ninety (90) days after a defect becomes
apparent, the Buyer will give written notice to the Seller that contains at
least the following data with respect to a part or Aircraft, as applicable
("Warranty Claim"):             (a) description of defect and action taken, if
any,             (b) date of incident and/or of removal date,             (c)
description of the defective Warranted Part,             (d) part number,      
      (e) serial number (if applicable),             (f) position on Aircraft  
          (g) total flying hours, cycles or calendar times, as applicable, at
the date of appearance of a defect,             (h) time since last shop visit
at the date of defect appearance,             (i) Manufacturer's serial number
of the Aircraft and/or its registration number,             (j) Warranty Claim
number,             (k) date of Warranty Claim,             (l) date of Delivery
of Aircraft or Warranted Part to the Buyer.             (m) Aircraft total
flying hours and/or number of landings at the date, at the date of appearance of
a defect,    

          Warranty Claims are to be addressed as follows:                

AIRBUS
CUSTOMER SERVICES DIRECTORATE
WARRANTY ADMINISTRATION
ROND-POINT MAURICE BELLONTE
B.P. 33
F-31707 BLAGNAC
FRANCE

          (vi) Replacements           Replacements made pursuant to this
sub-Clause 12.1 will be made within the lead time defined in the Seller's Spare
Parts Price List (AOG, Critical or Routine as applicable). Replaced components,
equipment, accessories or parts will become the Seller's property.

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
45


--------------------------------------------------------------------------------




     

Title to any Aircraft, component, accessory, equipment or part returned by the
Buyer to the Seller will at all times remain with the Buyer. When the Seller has
possession of a returned component, accessory, equipment or part to which the
Buyer has title, the Seller will assume risk of loss therefore, but the Seller
will not be liable for loss of use. Title to and risk of loss of a returned
component, accessory, equipment or part will pass to the Seller upon shipment by
the Seller to the Buyer of any item furnished by the Seller to the Buyer as a
replacement therefor. Upon the Seller's shipment to the Buyer of any replacement
component, accessory, equipment or part provided by the Seller pursuant to this
sub-Clause 12.1, title to and risk of loss of such component, accessory,
equipment or part will pass to the Buyer.

   

(vii)

Rejection

The Seller will provide reasonable written substantiation in case of rejection
of a Warranty Claim. In such event the Buyer will pay to the Seller reasonable
inspection and test charges incurred by the Seller in connection with the
investigation and processing of such claim. Transportation, insurance, and any
other costs associated with the sending of any Warranted Part or any other item,
equipment, component or part for which the Buyer's warranty claim is rejected by
the Seller will be borne by the Buyer.

   

(viii)

Inspection

The Seller will have the right to inspect the affected Aircraft and documents
and other records relating thereto in the event of any Warranty Claim under this
sub- Clause 12.1.

  12.1.7 In-house Warranty  

  

(i)

Authorization

The Buyer is hereby authorized to perform the repair of Warranted Parts, subject
to the terms of this sub-Clause 12.1.7 ("In-house Warranty"). The Buyer will
notify the Seller's representative of its decision to perform any in-house
repairs before such repairs are commenced, where the estimated cost of such
repair is in excess of US Dollars Fifteen Thousand (US$ 15,000), unless it is
not practical to do so, in which case the Buyer will notify the Seller of the
in-house repair as soon as reasonably practicable. The Buyer’s notification
shall include sufficient detail regarding the defect, estimated labor hours and
material to allow the Seller to ascertain the reasonableness of the estimate.

     

(ii)

Conditions of Authorization

The Buyer will be entitled to the benefits under this sub-Clause 12.1.7 for
repair of Warranted Parts:

      (a)
only if adequate facilities and qualified personnel are available to the Buyer,
      (b)
in accordance with the Seller's written instructions set forth in documents such
as the Aircraft Maintenance Manual, Component Maintenance Manual (Manufacturer),
Component Maintenance Manual (Vendor) and Structural Repair Manual, and
   

 

      (c)
only to the extent specified by the Seller, or, in the absence of such
specification, to the extent reasonably necessary to correct the defect, in
accordance with the standards set forth in sub-Clause 12.1.10.
   

 


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
46


--------------------------------------------------------------------------------




      (iii) Seller's Rights          

The Seller will have the right to have any Warranted Part, or any part removed
therefrom, which is claimed to be defective, returned to the Seller, as set
forth in sub- Clause 12.1.6(ii), if, in the reasonable judgment of the Seller,
the nature of the defect requires technical investigation.

The Seller will further have the right to have a representative present during
the disassembly, inspection and testing of any Warranted Part claimed to be
defective.

        (iv) In-house Warranty Claim Substantiation           Claims for
In-house Warranty credit will be filed within the time period set forth in and
will contain the same information required in Warranty Claims under sub-Clause
12.1.6(v) and in addition will include:             (a) a report of technical
findings with respect to the defect,             (b)

for parts required to remedy the defect:

- part numbers,

- serial numbers (if applicable),

- description of the parts,

- quantity of parts,

- unit price of parts,

- total price of parts,

- related Seller's or third party's invoices (if applicable),

 

    (c) detailed number of labor hours,             (d) agreed In-house Warranty
Labor Rate (defined below in sub-Clause 12.1.7(v)(a)), and             (e) total
claim amount.           (v) Credit           The Buyer's sole remedy, and the
Seller's sole obligation and liability, in respect of In-house Warranty claims,
will be a credit to the Buyer's account. The credit to the Buyer's account will
be equal to the direct labor cost expended in performing a repair and to the
direct cost of materials incorporated in the repair. Such costs will be
determined as set forth below.             (a) To determine direct labor costs,
only man hours spent on removal from the Aircraft, disassembly, inspection,
repair, reassembly, reinstallation on the Aircraft and final inspection and test
(including flight tests if flight tests prove necessary to complete a repair
under the In-house Warranty) of the Warranted Part alone will be counted. Man
hours required for maintenance work concurrently being carried out on the
Aircraft or Warranted Part will not be included.

The man hours counted as set forth above will be multiplied by an agreed

 


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
47


--------------------------------------------------------------------------------




        

labor rate representing the Buyer's composite average hourly labor rate
(excluding all fringe benefits, premium time allowances, social security
charges, business taxes and similar items) paid to the Buyer's employees whose
jobs are directly related to the performance of the repair (the "In- house
Warranty Labor Rate").

      (b)
Direct material costs are determined by the prices at which the Buyer acquired
such material, excluding any parts and materials used for overhaul furnished
free of charge by the Seller.
   

 

 

(vi)

Limitation on Credit

The Buyer will in no event be credited for repair costs (including labor and
material) for any Warranted Part exceeding sixty-five percent (65%) of the
Seller's current catalog price for a replacement of such defective Warranted
Part or exceeding those costs which would have resulted if repairs had been
carried out at the Seller's facilities.

Such cost will be substantiated in writing by the Seller upon reasonable request
by the Buyer.

   

(vii)

Scrapped Material

The Buyer will retain any Warranted Part defective beyond economic repair and
any defective part removed from a Warranted Part during repair for a period of
ninety (90) days after the date of completion of repair or after submission of a
claim for In-house Warranty credit relating thereto. Such parts will be returned
to the Seller within thirty (30) days of receipt of the Seller's request to that
effect.

Notwithstanding the foregoing, the Buyer may, with the agreement of the Seller's
Representative, scrap any such defective parts that are beyond economic repair
and not required for technical evaluation.

Scrapped Warranted Parts will be evidenced by a record of scrapped material
certified by an authorized representative of the Buyer, which will be kept in
the Buyer's file for at least the duration of the warranty periods set forth in
this sub-Clause 12.1.

   

(viii)

LIMITATIONS ON LIABILITY OF SELLER

THE SELLER WILL NOT BE LIABLE FOR ANY RIGHT, CLAIM OR REMEDY, AND THE BUYER WILL
INDEMNIFY THE SELLER AGAINST THE CLAIMS OF ANY THIRD PARTIES FOR ANY DEFECT,
NONCONFORMANCE OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF WARRANTED PARTS OR ANY OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER
THIS SUB-CLAUSE 12.1.7, INCLUDING BUT NOT LIMITED TO: (I) LIABILITY IN CONTRACT
OR TORT, (II) LIABILITY ARISING FROM THE BUYER'S ACTUAL OR IMPUTED NEGLIGENCE,
INTENTIONAL TORTS AND/OR STRICT LIABILITY, AND/OR (III) LIABILITY TO ANY THIRD
PARTIES.

  12.1.8

Standard Warranty Transferability

   

The warranties provided for in this sub-Clause 12.1 for any Warranted Part will
accrue to the benefit of any airline in revenue service other than the Buyer, if
the Warranted Part enters into the possession of any such airline as a result of
a pooling or leasing agreement between such airline and the Buyer, in accordance
with the terms and subject to the limitations and exclusions of the foregoing
warranties and to applicable laws or regulations.

 


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
48


--------------------------------------------------------------------------------




12.1.9 Warranty for Corrected, Replacement or Repaired Warranted Parts      
Whenever any Warranted Part that contains a defect for which the Seller is
liable under sub- Clause 12.1 has been corrected, repaired or replaced pursuant
to the terms of this Clause 12.1, the period of the Seller's warranty with
respect to such corrected, repaired or replacement Warranted Part, whichever may
be the case, will be the remaining portion of the original warranty in respect
of such corrected, repaired or replacement Warranted Part, provided, however,
that the period of the Seller’s warranty with respect to a corrected, repaired
or replacement Warranted Part resulting from a defect in design shall be at
least eighteen (18) months from the date the corrected, repaired or replaced
Warranted Part is received by the Buyer. In the event that a defect is
attributable to a defective repair or replacement by the Buyer, a Warranty Claim
with respect to such defect will not be allowable, notwithstanding any
subsequent correction or repairs, and will immediately terminate the remaining
warranties under this sub-Clause 12.1 in respect of the affected Warranted Part.
    12.1.10 Good Airline Operation - Normal Wear and Tear      

The Buyer's rights under this sub-Clause 12.1 are subject to the Aircraft and
each component, equipment, accessory and part thereof being maintained,
overhauled, repaired and operated in accordance with good commercial airline
practice, all technical documentation and any other instructions issued by the
Seller, the Vendors or the manufacturer of the Propulsion Systems and all
applicable rules, regulations and directives of the relevant Aviation
Authorities.

The Seller's liability under this sub-Clause 12.1 will not extend to normal wear
and tear nor to:

      (i)
any Aircraft or component, equipment, accessory or part thereof that has been
repaired, altered or modified after Delivery, except by the Seller or in a
manner approved by the Seller;
 

 

  (ii)
any Aircraft or component, equipment, accessory or part thereof that has been
operated in a damaged state; or
        (iii)
any component, equipment, accessory or part from which the trademark, trade
name, part or serial number or other identification marks have been removed.
      This waiver of the Seller's liability by the Buyer will not apply in the
cases of sub-Clause 12.1.10(i) and sub-Clause 12.1.10(ii) above if the Buyer
submits evidence reasonably satisfactory to the Seller that the defect did not
arise as a consequence of either of said cases.   12.2 SERVICE LIFE POLICY   In
addition to the warranties set forth in sub-Clause 12.1 above, the Seller
further agrees that should a Failure occur in any Item, then, subject to the
general conditions and limitations set forth in sub-Clause 12.2.4 below, the
provisions of this sub-Clause 12.2 will apply.   12.2.1 Definitions  

For the purposes of this sub-Clause 12.2, the following definitions will apply:

  12.2.1.1 "Item" means any of the Seller components, equipment, accessories or
parts listed in Exhibit "H” hereto which are installed on an Aircraft at any
time during the period of effectiveness of the Service Life Policy as defined
below in sub-Clause 12.2.2  

 


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
49


--------------------------------------------------------------------------------




12.2.1.2

"Failure" means any breakage of, or defect in, an Item that has occurred, that
is inherent to the design, manufacture of the Aircraft or the installation of
such Item, and that materially impairs the utility of the Item, provided that
any such breakage of, or defect in, any Item did not result from any breakage or
defect in any other Aircraft part or component or from any other extrinsic
force.

  12.2.2 Periods and Seller's Undertaking       Subject to the general
conditions and limitations set forth in sub-Clause 12.2.4 below, the Seller
agrees that if a Failure occurs in an Item before the Aircraft in which such
Item is installed has completed *** the Seller will, at its own discretion, as
promptly as practicable and for a price that reflects the Seller's financial
participation as hereinafter provided, either:     (i) design and furnish to the
Buyer a correction for such Item subject to a Failure and provide any parts
required for such correction (including Seller designed standard parts but
excluding industry standard parts), or,     (ii) replace such Item.   12.2.3
Seller's Participation in the Cost     ***   12.2.4 General Conditions and
Limitations  

12.2.4.1

The undertakings given in this sub-Clause 12.2 will be valid after the period of
the Seller’s warranty applicable to an Item under sub-Clause 12.1.

 

12.2.4.2

The Buyer's remedy and the Seller's obligation and liability under this Service
Life Policy are subject to compliance by the Buyer with the following conditions
precedent:

 

 

(i)

The Buyer will maintain log books and other historical records with respect to
each Item adequate to enable determination as to whether the alleged Failure is
covered by this Service Life Policy and, if so, to define the portion of the
cost to be borne by the Seller in accordance with sub-Clause 12.2.3 above.

 

 

(ii)

The Buyer will keep the Seller informed of any significant incidents relating to
an Aircraft, howsoever occurring or recorded.

    (iii) The conditions of sub-Clause 12.1.10 will have been complied with.    
    (iv) The Buyer will carry out specific structural inspection programs for
monitoring purposes as may be established from time to time by the Seller. Such
programs will be, to the extent possible, compatible with the Buyer's
operational requirements and will be carried out at the Buyer's expense. Reports
relating thereto will be regularly furnished to the Seller.      

 

 

(v) In the case of any breakage or defect, the Buyer will report the same in
writing to the Seller within ninety (90) days after any breakage or defect in an
Item becomes apparent, whether or not said breakage or defect can reasonably be
expected to occur in any other Aircraft, and the Buyer will inform the Seller in
sufficient detail about the breakage or defect to enable the Seller to determine
whether said breakage or defect is subject to this Service Life Policy.

 

 

 

12.2.4.3

Except as otherwise provided in this sub-Clause 12.2, any claim under this
Service Life Policy will be administered as provided in, and will be subject to
the terms and


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
50


--------------------------------------------------------------------------------




 

conditions of, sub-Clause 12.1.6.

 

12.2.4.4

In the event that the Seller will have issued a modification applicable to an
Aircraft, the purpose of which is to avoid a Failure, the Seller may elect to
supply the necessary modification kit free of charge or under a pro rata formula
established by the Seller. If such a kit is so offered to the Buyer by written
notice describing such issued modification, then, in respect of such Failure and
any Failures that could ensue therefrom, the validity of the Seller's commitment
under this sub-Clause 12.2 will be subject to the Buyer's incorporating such
modification in the relevant Aircraft, within a reasonable time, as promulgated
by the Seller and in accordance with the Seller's instructions.

 

12.2.4.5

THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN
AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW
DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN AND MANUFACTURING ART.
THE SELLER'S OBLIGATION UNDER THIS SUB-CLAUSE 12.2 IS TO MAKE ONLY THOSE
CORRECTIONS TO THE ITEMS OR FURNISH REPLACEMENTS THEREFOR AS PROVIDED IN THIS
SUB-CLAUSE 12.2. THE BUYER'S SOLE REMEDY AND RELIEF FOR THE NONPERFORMANCE OF
ANY OBLIGATION OR LIABILITY OF THE SELLER ARISING UNDER OR BY VIRTUE OF THIS
SERVICE LIFE POLICY WILL BE IN MONETARY DAMAGES, LIMITED TO THE AMOUNT THE BUYER
REASONABLY EXPENDS IN PROCURING A CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS
THE SUBJECT OF A FAILURE COVERED BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH
NONPERFORMANCE IS RELATED, LESS THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE
BEEN REQUIRED TO PAY UNDER THIS SUB- CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR
REPLACEMENT ITEM. WITHOUT LIMITING THE EXCLUSIVITY OF WARRANTIES AND GENERAL
LIMITATIONS OF LIABILITY PROVISIONS SET FORTH IN SUB-CLAUSE 12.5, THE BUYER
HEREBY WAIVES, RELEASES AND RENOUNCES ALL CLAIMS TO ANY FURTHER DIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES, ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE
POLICY.

  12.2.5 Transferability       The Buyer's rights under this sub-Clause 12.2
will not be assigned, sold, leased, transferred or otherwise alienated by
operation of law or otherwise, without the Seller's prior written consent.    
Any unauthorized assignment, sale, lease, transfer or other alienation of the
Buyer's rights under this Service Life Policy will, as to the particular
Aircraft involved, immediately void this Service Life Policy in its entirety.  
12.3 VENDOR WARRANTIES    

Definitions:

 * “Vendor” means any supplier of Vendor Parts.

 * “Vendor Part” means any component, equipment, accessory or part installed in
   an Aircraft at the time of Delivery thereof as to which there exists a
   Supplier Product Support Agreement.
   However, the Propulsion Systems and Buyer Furnished Equipment and other
   equipment selected by the Buyer to be supplied by suppliers with whom the
   Seller has no existing enforceable warranty agreements are not Vendor Parts.

 


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
51


--------------------------------------------------------------------------------




 
 * “Supplier Product Support Agreement” means an agreement between the Seller
   and a Vendor, as further described in sub-Clause 17.1.2, containing
   enforceable and transferable warranties and in the case of landing gear
   suppliers, service life policies for selected structural landing gear
   elements.

  12.3.1 Seller's Support       Prior to Delivery of the first Aircraft, the
Seller will obtain from all Vendors listed in the Supplier Product Support
Agreements manual enforceable and transferable warranties and indemnities
against patent and copyright infringements (copies of which will be furnished to
the Buyer) for components, equipment, accessories and parts of the Vendors that
are installed in an Aircraft at the time of Delivery thereof ("Vendor Parts," it
being understood that such term will not include the Propulsion Systems, Buyer
Furnished Equipment or other equipment selected by the Buyer to be supplied by
Vendors with whom the Seller has no existing enforceable warranty agreements).
The Seller will also obtain enforceable and transferable Vendor service life
policies (copies of which will be furnished to the Buyer) from landing gear
Vendors for selected structural landing gear elements. The Seller undertakes to
supply to the Buyer such Vendor warranties, Vendor service life policies and
indemnities against patent and copyright infringements substantially in the form
summarized in the Supplier Product Support Agreements manual.     12.3.2
Vendor's Default


12.3.2.1

In the event that any Vendor under any standard warranty or indemnity against
patent and copyright infringements obtained by the Seller pursuant to sub-Clause
12.3.1 or Clause 13 hereof defaults in the performance of any material
obligation under such warranty or indemnity against patent and copyright
infringements with respect to a Vendor Part, and the Buyer submits within a
reasonable time to the Seller reasonable proof that such default has occurred,
then sub-Clause 12.1 or Clause 13 of this Agreement will apply to the extent the
same would have been applicable had such Vendor Part been a Warranted Part
except that, for obligations covered under sub-Clause 12.1, the shorter of (i)
the Vendor's warranty period as indicated in the Supplier Product Support
Agreements manual and (ii) the Seller's warranty period as indicated in
sub-Clause 12.1.3 of this Agreement will apply.

 

12.3.2.2

In the event that any Vendor under any Vendor service life policy obtained by
the Seller pursuant to sub-Clause 12.3.1 hereof defaults in the performance of
any material obligation with respect thereto, and the Buyer submits within
reasonable time to the Seller reasonable proof that such default has occurred,
then sub-Clause 12.2 of this Agreement will apply to the extent the same would
have been applicable had such component, equipment, accessory or part been
listed in Exhibit “H" hereto.

 

12.3.2.3

At the Seller's request, the Buyer will assign to the Seller, and the Seller
will be subrogated to, all of the Buyer's rights against the relevant Vendor,
with respect to and arising by reason of such default and the Buyer will provide
reasonable assistance to enable the Seller to enforce the rights so assigned.

  12.4 INTERFACE COMMITMENT   12.4.1 Interface Problem       If the Buyer
experiences any technical problem in the operation of an Aircraft or its systems
due to a malfunction, the cause of which, after due and reasonable
investigation, is not readily identifiable by the Buyer, but which the Buyer
reasonably believes to be attributable to the design characteristics of one or
more components of the Aircraft (an "Interface Problem"), the Seller will, if
requested by the Buyer, and without additional charge to the Buyer, promptly
conduct or have conducted an investigation and analysis of such problem  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
52


--------------------------------------------------------------------------------





 

to determine, if possible, the cause or causes of the problem and to recommend
such corrective action as may be feasible, provided, however, that if the Seller
reasonably determines, after such due and reasonable investigation, that the
Interface Problem was due to or caused by any act or omission of the Buyer in
performance of its obligations hereunder, the Buyer will pay to the Seller all
reasonable costs and expenses incurred by the Seller during such investigation.
The Buyer will furnish to the Seller all data and information in the Buyer's
possession relevant to the Interface Problem and will cooperate with the Seller
in the conduct of the Seller's investigations and such tests as may be required.

At the conclusion of such investigation the Seller will promptly advise the
Buyer in writing of the Seller's opinion as to the cause or causes of the
Interface Problem and the Seller's recommendations as to corrective action.

    12.4.2

Seller's Responsibility

If the Seller reasonably determines that the Interface Problem is primarily
attributable to the design of a Warranted Part, the Seller will, if requested by
the Buyer, correct the design of such Warranted Part, pursuant to the terms and
conditions of sub-Clause 12.1.

    12.4.3

Vendor's Responsibility

If the Seller determines that the Interface Problem is primarily attributable to
the design of a component, equipment, accessory or part other than a Warranted
Part ("Vendor Component"), the Seller will, if requested by the Buyer,
reasonably assist the Buyer in processing any warranty claim the Buyer may have
against the manufacturer of such Vendor Component. If the manufacturer of the
Vendor Component defaults in the performance of any material obligation under
its warranty, the provisions of sub-Clause 12.3.2 shall apply.

    12.4.4

Joint Responsibility

      If the Seller determines that the Interface Problem is attributable
partially to the design of a Warranted Part and partially to the design of any
Vendor Component, the Seller will, if requested by the Buyer, seek a solution to
the Interface Problem through cooperative efforts of the Seller and any Vendor
involved. The Seller will promptly advise the Buyer of such corrective action as
may be proposed by the Seller and any such Vendor. Such proposal will be
consistent with any then existing obligations of the Seller hereunder and of any
such Vendor to the Buyer. Such corrective action, unless reasonably rejected by
the Buyer, will constitute full satisfaction of any claim the Buyer may have
against either the Seller or any such Vendor with respect to such Interface
Problem.     12.4.5 General    

12.4.5.1

All requests under this sub-Clause 12.4 will be directed both to the Seller and
the affected Vendors.

 

12.4.5.2

Except as specifically set forth in this sub-Clause 12.4, this sub-Clause 12.4
will not be deemed to impose on the Seller any obligations not expresslys et
forth elsewhere in this Agreement.

 

12.4.5.3

All reports, recommendations, data and other documents furnished by the Seller
to the Buyer pursuant to this sub-Clause 12.4 will be deemed to be delivered
under this Agreement and will be subject to the terms, covenants and conditions
set forth in this Clause 12 and in sub-Clause 22.4.

  12.5 EXCLUSIVITY OF WARRANTIES AND GENERAL LIMITATIONS OF LIABILITY     THIS
CLAUSE 12 (INCLUDING ITS SUBPROVISIONS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
53


--------------------------------------------------------------------------------




      

SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS
AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF
ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART OR SERVICE
DELIVERED UNDER THIS AGREEMENT.

THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED
BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART OR SERVICE DELIVERED UNDER THIS AGREEMENT, INCLUDING
BUT NOT LIMITED TO:

    (1)
ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;
    (2)
ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;
    (3)
ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT WITH RESPECT TO SUCH DEFECT,
NONCONFORMITY OR PROBLEM;
    (4)
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;
        (5)
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;
    (6)
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;
 

 

  (7)
ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:
      (a)
LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR
PART PROVIDED UNDER THIS AGREEMENT;
 

 

    (b)
LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY
OR PART PROVIDED UNDER THIS AGREEMENT;
 

 

    (c) LOSS OF PROFITS AND/OR REVENUES;       (d)
ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.
   

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.

 

12.6

DUPLICATE REMEDIES


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
54


--------------------------------------------------------------------------------




 

The remedies provided to the Buyer under this Clause 12 as to any defect in
respect of the Aircraft or any part thereof are mutually exclusive and not
cumulative. The Buyer will be entitled to the remedy that provides the maximum
benefit to it, as the Buyer may elect, pursuant to the terms and conditions of
this Clause 12 for any such particular defect for which remedies are provided
under this Clause 12; provided, however, that the Buyer will not be entitled to
elect a remedy under one part of this Clause 12 that constitutes a duplication
of any remedy elected by it under any other part hereof for the same defect.

 

12.7

NEGOTIATED AGREEMENT

The Buyer and the Seller agree that this Clause 12 has been the subject of
discussion and negotiation and is fully understood by the parties and that the
price of the Aircraft and the other mutual agreements of the parties set forth
in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 12, specifically including the Exclusivity of
Warranties and General Limitations of Liability provisions and the Duplicate
Remedies provisions set forth in sub-Clauses 12.5 and 12.6 herein.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
55


--------------------------------------------------------------------------------




13 - PATENT AND COPYRIGHT INDEMNITY   13.1 Indemnity   13.1.1 Subject to the
provisions of Clause 13.2.3, the Seller will indemnify the Buyer from and
against any damages, costs and/or expenses including legal costs (excluding
damages, costs, expenses, loss of profits and other liabilities in respect of or
resulting from loss of use of the Aircraft) resulting from any infringement or
claim of infringement by the Airframe (or any part or software installed therein
at Delivery) of:


       (i)
any British, French, German, Spanish or U.S. patent;
    and       (ii)
any patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that:
         
(1)
from the time of design of such Airframe, accessory, equipment and/or part and
until infringement claims are resolved, such country is a party to the Chicago
Convention on International Civil Aviation of December 7, 1944, and are each
fully entitled to all benefits of Article 27 thereof,
         
or in the alternative,
          (2)
from such time of design and until infringement claims are resolved, such
country is a party to the International Convention for the Protection of
Industrial Property of March 20, 1883 ("Paris Convention");
    and     (iii)
in respect of computer software installed on the Aircraft, any copyright,
provided that the Seller's obligation to indemnify will be limited to
infringements in countries which, at the time of infringement, are members of
The Berne Union and recognize computer software as a "work" under the Berne
Convention.
 

 


13.1.2 Clause 13.1.1 will not apply to     (i) Buyer Furnished Equipment or
Propulsion Systems; or     (ii) parts not the subject of a Supplier Product
Support Agreement; or     (iii) software not provided by the Seller or under the
specification or direction of the Seller, provided that this Clause 13.1.2(iii)
shall not apply to Airbus Software or Supplier Software, as defined in Exhibit N
to this Agreement.   13.1.3 In the event that the Buyer, due to circumstances
contemplated in Clause 13.1.1, is prevented from using the Aircraft (whether by
a valid judgment of a court of competent jurisdiction or by a settlement arrived
at between claimant, Seller and Buyer), the Seller will at its discretion and
expense either:     (i) procure for the Buyer the right to use the Aircraft; or
    (ii)
replace the infringing part of the Aircraft as soon as possible with a
non-infringing substitute complying in all other respects with the requirements
of this Agreement.
 

 


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
56


--------------------------------------------------------------------------------




13.2

13.2.1

Administration of Patent and Copyright Indemnity Claims

If the Buyer receives a written claim or a suit is threatened or commenced
against the Buyer for infringement of a patent or copyright referred to in
Clause 13.1, the Buyer will:

    (i) forthwith notify the Seller giving particulars thereof;     (ii) furnish
to the Seller all data, papers and records within the Buyer's control or
possession relating to such patent or claim;     (iii) refrain from admitting
any liability or making any payment or assuming any expenses, damages, costs or
royalties or otherwise acting in a manner prejudicial to the defense or denial
of such suit or claim provided always that nothing in this sub-Clause (iii)
shall prevent the Buyer from paying such sums as may be required in order to
obtain the release of the Aircraft and allow for the normal, intended use of the
Aircraft, provided such payment is accompanied by a denial of liability and is
made without prejudice, in each case to the extent possible;     (iv)
reasonably co-operate with, and render all such reasonable assistance to, the
Seller as may be pertinent to the defense or denial of the suit or claim [the
direct and reasonable costs of which shall be borne by the Seller;
    (v)
act in such a way as to reasonably mitigate damages, costs and expenses and / or
reduce the amount of royalties which may be payable.
 

13.2.2

The Seller will be entitled either in its own name or on behalf of the Buyer to
conduct negotiations with the party or parties alleging infringement and may
assume and conduct the defense or settlement of any suit or claim in the manner
which, in the Seller's opinion, it deems proper.

 

13.2.3

The Seller's liability hereunder will be conditional upon the strict and timely
compliance by the Buyer with the terms of this Clause and is in lieu of any
other liability to the Buyer express or implied which the Seller might incur at
law as a result of any infringement or claim of infringement of any patent or
copyright.

THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED INFRINGEMENT OR
THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT DELIVERY, OR THE
USE OR SALE THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID
PROVISIONS SHOULD FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE
REMAINDER OF THIS CLAUSE WILL REMAIN IN FULL FORCE AND EFFECT. THIS INDEMNITY
AGAINST PATENT AND COPYRIGHT INFRINGEMENTS WILL NOT BE EXTENDED, ALTERED OR
VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
57


--------------------------------------------------------------------------------




14

TECHNICAL DATA AND SOFTWARE SERVICES

This Clause covers the terms and conditions for the supply of technical data and
software services (hereinafter "Technical Data ") to support the Aircraft
operation.

   

14.1

Scope

The Technical Data shall be supplied in the English language using the
aeronautical terminology in common use.

Range, form, type, format, quantity and delivery schedule of the Technical Data
to be provided under this Agreement are covered in Exhibit “J” hereto.

Not used or only partially used Technical Data provided pursuant to this Clause
shall not be compensated in cash or credited other Goods and Services to the
Buyer.

 

14.2

Aircraft Identification for Technical Data


14.2.1 For the customized Technical Data the Buyer agrees to the allocation of
fleet serial numbers (“Fleet Serial Numbers”) in the form of block of numbers
selected in the range from 001 to 999.   14.2.2 The sequence shall not be
interrupted except if two (2) different Propulsion Systems or two (2) different
Aircraft models are selected.   14.2.3 The Buyer shall indicate to the Seller
the Fleet Serial Number allocated to each Aircraft corresponding to the Aircraft
rank in the Delivery schedule set forth in Clause 9.1 hereof within no later
than twelve (12) months before the Scheduled Delivery Month of the first
Aircraft. The subsequent allocation of such Fleet Serial Numbers to
Manufacturer's Serial Numbers for the purpose of producing customized Technical
Data shall not constitute any


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
58


--------------------------------------------------------------------------------




 

 

property, insurable or other interest of the Buyer whatsoever in any Aircraft
prior to the Delivery of such Aircraft as provided for in this Agreement.

> The affected customized Technical Data are:
> 
> Aircraft Maintenance Manual,
> 
> Illustrated Parts Catalog,
> 
> Trouble Shooting Manual,
> 
> Aircraft Wiring Manual,
> 
> Aircraft Schematics Manual,
> 
> Aircraft Wiring Lists.

    14.3 Integration of Equipment Data     14.3.1 Supplier Equipment

Information relating to Supplier equipment which is installed on the Aircraft by
the Seller shall be introduced into the customized Technical Data to the extent
necessary for the comprehension of the systems concerned, at no additional
charge to the Buyer for the Technical Data basic issue.

14.3.2 Buyer Furnished Equipment   14.3.2.1 The Seller shall introduce Buyer
Furnished Equipment data, for equipment which is installed on the Aircraft by
the Seller, into the customized Technical Data at no additional charge to the
Buyer for the Technical Data basic issue, provided such data is provided in
accordance with the conditions set forth in Clauses 14.3.2.2 through 14.3.2.5
hereunder.   14.3.2.2 The Buyer shall supply the data related to Buyer Furnished
Equipment to the Seller at least six (6) months before the Scheduled Delivery
month of the applicable Aircraft unless otherwise agreed between Buyer and
Seller. The Buyer Furnished Equipment data supplied to the Buyer by the Seller
shall be in English Language.   14.3.2.3 The supplied Buyer Furnished Equipment
data shall be established in compliance with the then applicable ATA
iSpecification 2200 (iSpec 2200), Information Standards for Aviation
Maintenance.  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
59


--------------------------------------------------------------------------------




14.3.2.4

The Buyer Furnished Equipment data shall be delivered in digital format (SGML)
and/or in Portable Document Format (PDF), as agreed between the Buyer and the
Seller.

  14.3.2.5 All costs related to the delivery to the Seller of the applicable
Buyer Furnished Equipment data shall be borne by the Buyer.   14.3.2.6
Notwithstanding sub-Clause 18.6.1 to the Agreement, in the event of the Seller
providing directly certain items, which are considered as Buyer Furnished
Equipment according to the Specification, the Seller may require the Buyer’s
assistance to obtain from the Supplier the Technical Data related to such Buyer
Furnished Equipment.   14.4 Delivery   14.4.1 The Technical Data are delivered
on-line and/or off-line, as set forth in Exhibit “J” hereto.   14.4.2 The
Technical Documentation and corresponding revisions that the Seller will supply
or cause to be supplied in accordance with the terms of this Clause 14 will be
sent to addresses that will be designated by the Buyer, or as otherwise agreed
to be delivered on- board an Aircraft upon its Delivery.   14.4.3 Packing and
shipment of the Technical Data and their revisions shall be carried out in
consideration of the quickest transportation methods. Technical Data provided
off-line shall be delivered by the Seller at the Buyer’s named place of
destination under DAP conditions. The term Delivered At Place (DAP) is defined
in the Incoterms 2010 publication issued by the International Chamber of
Commerce.   14.4.4 The delivery schedule of the Technical Data shall be phased
as mutually agreed to correspond with Aircraft Deliveries. The Buyer agrees to
provide forty (40) days notice when requesting a change to the delivery
schedule.   14.4.5 It shall be the responsibility of the Buyer or the Operator
to coordinate and satisfy local Aviation Authorities' needs for Technical Data.
Reasonable quantities of such Technical Data shall be supplied by the Seller at
no charge to the Buyer at the Buyer’s named place of destination.
Notwithstanding the foregoing, and in agreement with the relevant Aviation
Authorities, preference shall be given to the on-line access to such Buyer’s
Technical Data through the Airbus customer portal AirbusWorld.  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
60


--------------------------------------------------------------------------------




14.5

Revision Service

For each firmly Aircraft covered under this Agreement, revision service for the
Technical Data shall be provided to the Buyer or Operator or subsequent operator
on a ***. Mandatory changes will be incorporated into the Technical
Documentation that is subject to revision as set forth in Exhibit “J” hereof at
no charge for as long as one (1) Aircraft is owned by the Buyer.

Thereafter revision service shall be provided at the standard conditions set
forth in the then current Seller’s Customer Services Catalog.

 

14.6

Service Bulletins (SB) Incorporation

During the period of revision service and upon the Buyer’s or Operator’s request
for incorporation, which shall be made within five (5) years after issuance of a
Service Bulletin, Seller's Service Bulletin information shall be incorporated
into the Technical Data for the Buyer's Aircraft after formal notification by
the Buyer or the Operator of its intention to accomplish a Service Bulletin. The
split effectivity for the corresponding Service Bulletin shall remain in the
Technical Data until notification from the Buyer that embodiment has been
completed on all the Buyer's Aircraft. The above is applicable for Technical
Data relating to maintenance. For the operational Data only the pre or post
Service Bulletin status shall be shown.

 

14.7

Future Developments

The Seller shall continuously monitor technological developments and apply them
to data and document production and methods of transmission where beneficial and
economical. The Buyer accepts to consider any new development proposed by the
Seller for possible implementation.

 

14.8

Technical Data Familiarization

Upon request by the Buyer, the Seller is ready to provide a one (1) week
Technical Data familiarization training at the Seller’s or at the Buyer’s
facilities. If such familiarization is conducted at the Buyer’s facilities, the
Buyer shall reimburse the Seller for all air travel (business class) and living
expenses of the representatives of the Seller conducting such familiarization.

 

14.9

Customer Originated Changes (COC)

In the event of the Buyer or Operator wishing to introduce Buyer or Operator
originated data (hereinafter “COC Data”) into any of the customized Technical
Data that are identified as eligible for such incorporation in the Seller’s then
current Customer Services Catalog, the Buyer shall notify the Seller of such
intention.

The incorporation of any COC Data shall be performed under the methods and tools
for achieving such introduction and the conditions specified in the Seller’s
then current Customer Services Catalog.

  14.10. Performance Engineer's Programs   14.10.1 In addition to the Technical
Data provided under Clause 14, the Seller shall provide to the Buyer Software
Services which shall consist of the Performance Engineer's Programs (PEP) for
the Aircraft type covered under this Agreement. Such PEP is  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
61


--------------------------------------------------------------------------------




 

composed of software components and databases and its use is subject to the
license conditions set forth in Part 1 of Exhibit “N” to the Agreement “End-User
License Agreement for Airbus Software”.

  14.10.2 Use of the PEP shall be limited to one (1) copy to be used on the
Buyer´s computers for the purpose of computing performance engineering data. The
PEP is intended for use on ground only and shall not be embarked on board of the
Aircraft.   14.10.3 The licence to use the PEP shall be granted free of charge
for as long as the revisions of the PEP are free of charge in accordance with
Clause 14.5. At the end of such period, the yearly revision service for the PEP
shall be provided to the Buyer at the standard commercial conditions set forth
in the then current Seller’s Customer Services Catalog.  

14.10.4

With respect to all references herein to the Seller’s Customer’s Service
Catalogue, in the event of a conflict between the terms of this Agreement and
the Seller’s Customer’s Service Catalogue, the terms of this Agreement shall
govern.

    14.11 AirN@v Family products  

14.11.1

The Technical Data listed here below are provided on DVD and include integrated
software (hereinafter together referred to as “AirN@v Family”).

 

14.11.2

The AirN@v Family covers several Technical Data domains, reflected by the
following AirN@v Family products:

> - AirN@v / Maintenance,
> - AirN@v / Planning,
> - AirN@v / Repair,
> - AirN@v / Workshop,
> - AirN@v / Associated Data,
> - AirN@v / Engineering.

   

14.11.3

The licensing conditions for the use of AirN@v Family integrated software shall
be as set forth in Part 1 of Exhibit “N” to the Agreement, “End-User License
Agreement for Airbus Software”.

 

14.11.4

The revision service and the license to use AirN@v Family products shall be
granted free of charge in accordance with Clause 14.5. At the end of such
period, the yearly revision service for AirN@v Family products and the
associated license fee shall be provided to the Buyer under the commercial
conditions set forth in the Seller’s then current Customer Services Catalog.

  14.12 On-Line Technical Data  

14.12.1

The Technical Data provided on-line shall be made available to the Buyer through
the Airbus customer portal AirbusWorld (“AirbusWorld”).


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
62


--------------------------------------------------------------------------------




14.12.2

Access to AirbusWorld shall be subject to the “General Terms and Conditions of
Access to and Use of AirbusWorld” (hereinafter the “GTC”), as set forth in Part
2 of Exhibit “N” to this Agreement.

 

14.12.3

The list of the Technical Data available on-line may be extended from time to
time.

For any Technical Data which is or becomes available on-line, the Seller
reserves the right to suppress other formats for the concerned Technical Data.

 

14.12.4

Access to AirbusWorld shall be granted free of charge for an unlimited number of
the Buyer’s users (including two (2) Buyer´s Administrators) for the Technical
Data related to the Aircraft which shall be operated by the Buyer.

 

14.12.5

For the sake of clarification, it is hereby specified that Technical Data
accessed through AirbusWorld shall remain subject to the conditions of this
Clause 14.

In addition, should AirbusWorld provide access to Technical Data in software
format, the use of such software shall be further subject to the conditions of
Part 1 of Exhibit “N” to the Agreement.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
63


--------------------------------------------------------------------------------



14.13

Warranties

The Seller warrants that the Technical Data are prepared in accordance with the
state of art at the date of their conception. Should any Technical Data prepared
by the Seller contain non-conformity or defect, the sole and exclusive liability
of the Seller shall be to take all reasonable and proper steps to correct such
Technical Data. Notwithstanding the above, no warranties of any kind are given
for the COC Data, as set forth in Clause 14.9.

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND/OR ITS SUPPLIERS
AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE 14 ARE EXCLUSIVE AND IN
SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND/OR ITS SUPPLIERS AND
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, ITS SUPPLIERS
AND/OR THEIR INSURERS, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH
RESPECT TO ANY NON-CONFORMITY OR DEFECT IN ANY TECHNICAL DATA DELIVERED UNDER
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

ANY WARRANTY AGAINST HIDDEN DEFECTS (GARANTIE DES VICES CACHES);

ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE;

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER CONTRACTUAL OR
DELICTUAL AND WHETHER OR NOT ARISING FROM THE SELLER’S AND/OR ITS SUPPLIERS’
NEGLIGENCE, ACTUAL OR IMPUTED; AND

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OR DAMAGE TO ANY
AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART THEREOF OR ANY TECHNICAL DATA
DELIVERED HEREUNDER.

THE SELLER AND/OR ITS SUPPLIERS SHALL HAVE NO OBLIGATION OR LIABILITY, HOWSOEVER
ARISING, FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER DIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY NONCONFORMITY OR DEFECT IN ANY
TECHNICAL DATA DELIVERED UNDER THIS AGREEMENT.

FOR THE PURPOSES OF THIS CLAUSE 14.11.2, “THE SELLER” SHALL INCLUDE THE SELLER,
ITS AFFILIATES AND ANY OF THEIR RESPECTIVE INSURERS.

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
64


--------------------------------------------------------------------------------




14.14 Proprietary Rights   14.14.1 All proprietary rights, including but not
limited to patent, design and copyrights, relating to Technical Data shall
remain with the Seller and/or its Affiliates as the case may be.      

These proprietary rights shall also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

  14.14.2

Whenever this Agreement provides for manufacturing by the Buyer, the consent
given by the Seller shall not be construed as express or implicit approval
howsoever neither of the Buyer nor of the manufactured products. The supply of
the Technical Data shall not be construed as any further right for the Buyer to
design or manufacture any Aircraft or part thereof or spare part.

 

14.15

Confidentiality

  14.15.1

This Clause, the Technical Data and the Software Services and their content are
designated as confidential. All such Technical Data and Software Services are
supplied to the Buyer for the sole use of the Buyer who undertakes not to
disclose the contents thereof to any third party without the prior written
consent of the Seller save as permitted therein or (i) otherwise pursuant to any
government or legal requirement imposed upon the Buyer or (ii) to its
Affiliates, agents, employees or attorneys or (iii) to third party maintenance
providers selected by the Buyer to perform maintenance services on the Aircraft.

  14.15.2

In the case of the Seller having authorized the disclosure to third parties
either under this Agreement or by an express prior written authorization, the
Buyer shall undertake that such third party agree to be bound by the same
conditions and restrictions as the Buyer with respect to the disclosed Technical
Data.

 

14.16

Transferability

Without prejudice to the provisions in Clause 19 of the Agreement, the Buyer's
rights under this Clause 14 may not be assigned, sold, transferred, novated or
otherwise alienated by operation of law or otherwise, without the Seller's prior
written consent.

Any transfer in violation of this Clause 14.16 shall, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
14 and any and all other warranties that might arise under or be implied in law.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
65


--------------------------------------------------------------------------------




15 -

15.1

SELLER REPRESENTATIVES

Customer Services Representatives

The Seller will provide or cause to be provided at no charge to the Buyer’s
Initial Operators the following services at the Operator’s main base or at other
locations to be mutually agreed.

  15.1.1

The Seller shall provide Customer Services Representatives (“Representatives”)
acting in an advisory capacity at locations to be mutually agreed for periods to
be agreed commencing at or about Delivery of the first Aircraft to be delivered
to the Initial Operator of the Aircraft. For clarification, such Representatives
will be available to cover initial entry into service assistance to the Buyer’s
Initial Operators as well as sustaining support services in operation. The
actual number of Representatives allocated to such Initial Operator shall be
mutually agreed.

The Buyer shall give reasonable notice and shall consult in advance with the
Seller in respect of its requirements for such Representatives and the locations
to which the same are required to be assigned.

***

The Seller shall not be obligated to assign more than two (2) Representatives to
any Operator simultaneously.

  15.1.2

In addition, the Seller has set up a global Technical Services network available
for the non-exclusive use by each of the Seller's aircraft operators. Each
Operator will have free access to this global network at any time in the course
of the Aircraft operation, and in particular to the regional Representatives
closest to each Operator's main base after the end of the mission of the
Representatives referred to in sub-Clause 15.1.1 above, or to cover for their
temporary absence in the course of their mission. A list of the contacts for the
global Technical Services network including the regional Representatives will be
provided to the Buyer.

In the event of a need for Aircraft On Ground (“AOG”) technical assistance after
the end of the assignment referred to in sub-Clause 15.1.1, the Buyer and/or its
Operator shall have non-exclusive access to:

    (a)
AIRTAC (Airbus Technical AOG Center);
    (b)
The Seller Representative network closest to the Buyer's or Operator’s main
base. A list of contacts of the Seller Representatives closest to the Buyer's or
Operator’s main base shall be provided to the Buyer.
    As a matter of reciprocity, the Buyer shall authorize the Representative(s),
during his/their assignment to the Buyer or Operator, to provide similar
assistance to another operator.   15.1.3

The Seller shall arrange to procure similar services to be given by competent
Representatives of the Propulsion Systems Manufacturers and by Vendor
Representatives when necessary and applicable.

 

15.2

Customer and Operator Support Managers


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
66


--------------------------------------------------------------------------------




 

The Seller will provide one (1) Customer Support Manager based in Toulouse, to
liaise between the Seller and the Buyer on product support matters after
execution of this Agreement for as long as any of the Aircraft is operated. The
Seller shall also arrange for each of the Buyer’s Operators to be provided with
similar services.

 

15.3

Buyer's Service

  15.3.1

From the date of arrival of the first of the Seller’s Representative(s)
specified in sub-Clause 15.1.1, the Buyer or its Operator shall provide or shall
cause to be provided without charge secretarial assistance, suitable space,
office equipment and facilities in or conveniently near the Operator's
maintenance facilities. The Buyer or its Operator shall provide or shall cause
to be provided telecommunications facilities at the Seller's cost to be invoiced
on a monthly basis.

  15.3.2 In accordance with the Operator's regulations, the Operator shall
provide or shall cause to be provided at no charge to the Seller:     (i)
airline tickets in business class confirmed and guaranteed between the locations
mentioned above in sub-Clause 15.1 and the international airport nearest
Toulouse, France, that is on the Operator's network for the Customer Support
Representatives mentioned in sub-Clause 15.1.1. When the use of the Operator's
route network is not feasible or practical, the Operator shall reimburse the
Seller for business class travel on other airlines; and     (ii) when said
Representatives are assigned away from the locations mentioned above in
sub-Clause 15.1 at the Operator's request, transportation between the said
locations and the place of assignment.   15.3.3

The Buyer, or its Operator as the case may be, will give the Seller all
necessary reasonable assistance with general administrative functions specific
to the Buyer's or Operator’s country and procurement of the documents necessary
to live and work there. Failure of the Seller, after diligent efforts, to obtain
the necessary documents will relieve the Seller of any obligation to the Buyer
under this Clause 15. The Buyer or its Operator shall reimburse to the Seller
charges, taxes, duties, imposts or levies of any kind whatsoever, imposed by
authorities of the Buyer’s country upon:

- the entry into or exit from the Buyer’s country of the Seller’s personnel;

- the entry into or the exit from the Buyer’s country of the Seller’s
Representatives and their property;

- the entry into or the exit from the Buyer’s country of the Seller’s property.

  15.3.4 Withdrawal of Seller’s Representatives    

The Seller shall have the right to withdraw its assigned personnel as it sees
fit if conditions arise which are in the Seller’s opinion dangerous to their
safety or health or prevent them from fulfilling their contractual tasks.

 

15.4

Representatives' Status

In providing the above technical service, the Seller's employees, including
Representatives and the Customer Support Manager, are deemed to be acting in an
advisory capacity only and at no time will they be deemed to be acting, either
directly or indirectly, as the Buyer's, or the Operator’s employees or agents.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
67


--------------------------------------------------------------------------------




15.4

Temporary Assignment of Representative

The Buyer agrees that the Seller will have the right to transfer or recall any
Representative on a temporary or permanent basis. The Buyer will receive credit
for the man-days during which any Representative is absent from the Buyer's, or
Operator’s facility pursuant to this sub-Clause 15.4, it being expressly
understood by Seller that recall of a Representative shall not relieve Seller of
its obligation to provide such representation for the period of time indicated
under this Agreement. In the event the initial time period of Seller’s
obligation to provide a Representative is not fulfilled by Seller, then Seller
shall assign a replacement Representative as soon as possible.

 

15.5

INDEMNITY

  15.5.1 SCOPE    

IN CONNECTION WITH THE PROVISION OF SERVICES UNDER THIS CLAUSE 15, THE BUYER AND
THE SELLER PROVIDE THE INDEMNITIES SET FORTH IN SUB-CLAUSES 15.5.2 AND 15.5.3.

  15.5.2 BUYER'S INDEMNITY    

THE BUYER WILL INDEMNIFY AND HOLD HARMLESS THE SELLER, IT’S AFFILIATES AND THEIR
RESPECTIVE SUBCONTRACTORS AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES FROM AND AGAINST ALL LIABILITIES, DAMAGES, LOSSES, LOSS OF
USE, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS)

    (I)
FOR ALL INJURIES TO AND DEATHS OF PERSONS (EXCEPTING INJURIES TO AND DEATHS OF
THE SELLER'S REPRESENTATIVES PROVIDING THE SERVICES UNDER THIS CLAUSE), AND
    (II) FOR LOSS OF OR DAMAGE TO PROPERTY (EXCEPTING LOSS OF OR DAMAGE TO
PROPERTY OF THE SELLER'S SAID REPRESENTATIVES)  

ARISING OUT OF OR IN CONNECTION WITH THE PROVISION OF SERVICES UNDER THIS CLAUSE
15.

THIS INDEMNITY OF THE BUYER WILL NOT APPLY FOR ANY SUCH LIABILITIES, DAMAGES,
LOSSES, COSTS OR EXPENSES TO THE EXTENT ARISING OUT OF OR CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE SELLER'S SAID REPRESENTATIVES.

  15.5.3 SELLER'S INDEMNITY    

THE SELLER WILL INDEMNIFY AND HOLD HARMLESS THE BUYER, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES FROM AND AGAINST ALL LIABILITIES, DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES AND
DISBURSEMENTS)

    (I)
FOR INJURIES TO OR DEATHS OF THE SELLER'S SAID REPRESENTATIVES PROVIDING THE
SERVICES UNDER THIS CLAUSE,


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
68


--------------------------------------------------------------------------------




  (II) FOR LOSS OF OR DAMAGE TO PROPERTY OF THE SELLER'S SAID REPRESENTATIVES,
AND         (III) TO THE EXTENT ARISING OUT OF OR CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE SELLER'S SAID REPRESENTATIVES IN
CONNECTION WITH THE SERVICES PROVIDED UNDER THIS CLAUSE.   WITH RESPECT TO
SUB-CLAUSES (I) AND (II) OF THE PRECEDING SENTENCE, THE SELLER WILL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS THE BUYER TO THE EXTENT THE SELLER'S
LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE FROM THE BUYER'S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.   15.5.4

CLAIMS

IN THE EVENT ANY CLAIM IS MADE OR LAWSUIT IS BROUGHT AGAINST EITHER PARTY (OR
ITS RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES) FOR DAMAGES FOR DEATH
OR INJURY OR FOR PROPERTY DAMAGE, THE LIABILITY FOR WHICH HAS BEEN ASSUMED BY
THE OTHER PARTY PURSUANT TO THIS SUB-CLAUSE 15.5, THE FORMER (INDEMNITEE) WILL
PROMPTLY GIVE NOTICE TO THE OTHER PARTY (INDEMNITOR), AND THE INDEMNITOR WILL
ASSUME AND CONDUCT THE DEFENSE THEREOF AT ITS SOLE EXPENSE, AND WILL HAVE THE
RIGHT TO EFFECT ANY SETTLEMENT THAT IT, IN ITS OPINION, DEEMS PROPER.

IN THE EVENT THAT THE INDEMNITOR DOES NOT ASSUME AND CONDUCT THE DEFENSE OF THE
CLAIM OR LAWSUIT, THEN THE INDEMNITEE WILL HAVE THE RIGHT TO PROCEED WITH THE
DEFENSE OF THE CLAIM OR LAWSUIT AS IT DEEMS APPROPRIATE AND WILL HAVE AN ACTION
AGAINST THE INDEMNITOR FOR ANY JUDGMENTS, SETTLEMENTS, COSTS OR EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED IN CONDUCTING SAID DEFENSE. FOR THE PURPOSE OF THIS SUB-CLAUSE 15.5, A
CLAIM OR LAWSUIT AGAINST THE MANUFACTURER, IT’S AFFILIATES OR ANY OF THEIR
RESPECTIVE SUBCONTRACTORS OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS
OR EMPLOYEES WILL BE DEEMED TO BE A CLAIM OR LAWSUIT AGAINST THE SELLER.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
69


--------------------------------------------------------------------------------




16 -

16.1.1.

TRAINING

Training Organization

The Seller shall supply training and training aids for the Buyer's personnel or
the personnel of its Operators in accordance with the provisions set forth in
this Clause 16.

 

16.1.1.1

The Seller shall provide training at its training center in Blagnac, France,
and/or in Hamburg, Germany, or shall designate an affiliated training center in
Miami, U.S.A., or Beijing, China (individually a “Seller’s Training Center” and
collectively the “Seller’s Training Centers”).

Certain training may also be provided by the Seller at one of the Operator's
bases, if and when practicable for the Seller, under terms and conditions to be
mutually agreed upon. In this event, all additional charges listed in sub-Clause
16.2.2 shall be borne by the Operator.

Training courses provided for the Buyer and/or its Operators shall be the
Seller's standard courses, as described in the Seller’s Customer Services
Catalog. The Seller shall be responsible for all training course syllabi,
training aids and training equipment necessary for the organization of the
training courses. For the avoidance of doubt, for the purpose of performing
training, such training equipment does not include aircraft.

 

16.1.1.2

The training curricula and the training equipment may not be fully customized.
However, academic curricula may be modified to include the most significant of
the Buyer's Aircraft Specification (to the exclusion of Buyer Furnished
Equipment (BFE)) as known at the latest six (6) months prior to the date of the
first training course planned for the Buyer and/or its Operator. The equipment
used for flight and maintenance personnel shall not be fully customized;
however, this equipment shall be configured in order to obtain the relevant
Aviation Authority’s approvals and to support the Seller's training programs.

Training data and documentation for trainees receiving the training at the
Seller's Training Centers or Affiliated Training Centers shall be
free-of-charge. Training data and documentation shall be marked "FOR TRAINING
ONLY" and as such are supplied for the sole and express purpose of training.
Training data and documentation shall not be revised.

   

16.1.1.3

After fulfilling its obligation to provide training courses to the Buyer and/or
its Operators when the training courses are performed by the Seller, the Seller
shall deliver to the trainees a certificate of completion. The Seller's
certificate does not represent authority or qualification by any official Civil
Aviation Authorities but may be presented to such officials in order to obtain
relevant formal qualification.

In the event of the training being provided by a training provider selected by
the Seller, the Seller shall cause such training provider to deliver to the
trainees a certificate of completion. Such certificate shall not represent
authority or qualification by any official Civil Aviation Authorities but may be
presented to such officials in order to obtain relevant formal qualification.

 

16.1.1.4

Training courses provided for the Buyer's personnel or personnel of its
Operators shall


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
70


--------------------------------------------------------------------------------




 

be scheduled according to plans to be mutually agreed upon during a Training
Conference to be held no later than nine (9) months prior to Delivery of the
first Aircraft.

 

16.1.1.5

The contractual training courses shall be provided up to one (1) year after
Delivery of the last Aircraft ordered under this Agreement. In the event that
the Buyer and/or its Operators should use none or only part of the training or
training aids to be provided pursuant to this Clause, no compensation or credit
of any sort shall be allowed to the Buyer.

 

16.1.1.6

In the event of the Buyer and/or its Operators deciding to cancel or re-schedule
a training course, a minimum advance notice of sixty (60) calendar days shall be
required, provided that the Seller shall endeavor in the case of a later
cancellation to re-allocate such courses to other customers.

If the notification occurs less than sixty (60) but more than forty five (45)
calendar days prior to such training, a cancellation fee corresponding to fifty
percent (50 %) of such training shall be, as applicable, either deducted from
the training allowance defined herein or invoiced at the Seller’s then
applicable price.

If the notification occurs less than forty five (45) calendar days prior to such
training, a cancellation fee corresponding to one hundred percent (100 %) of
such training shall be, as applicable, either deducted from the training
allowance defined herein or invoiced at the Seller’s then applicable price.

 

16.1.2.

Prerequisites

The Buyer’s and/or the Buyer´s Operators shall warrant that trainees have the
knowledge and experience specified for each course in the Seller’s Customer
Services Catalog.

It is clearly understood that said training courses are "Transition Training
Courses" and not "Initial Training Ab-Initio Courses".

Furthermore, the Buyer and/or the Buyer’s Operators shall be responsible for the
selection of the trainees and for any liability with respect to the entry
knowledge level of the trainees.

The Buyer and/or the Buyer’s Operators shall provide the Seller with an
attendance list of the trainees for each course with the validated qualification
of each trainee as specified by the Seller and in no event any later than sixty
(60) calendar days before the start of the training course.

The Buyer and/or its Operators shall return concurrently thereto the completed
Airbus Pre-Training Survey, detailing the trainees’ associated background. If
the Seller determines through the Airbus Pre-Training Survey that a trainee does
not match the prerequisites set forth in the Seller’s Customer Services Catalog,
following consultation with the Buyer and/or its Operators, such trainee shall
be withdrawn from the program or directed through a relevant entry level
training (ELT) program, which shall be at the Buyer’s expense.

The Seller reserves the right to check the trainees' proficiency and previous
professional experience. The Seller shall in no case warrant or otherwise be
held liable for the trainee's performance as a result of any training services
thus provided.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
71


--------------------------------------------------------------------------------




Upon the Buyer's or the Operator’s request, the Seller may be consulted to
orientate the above mentioned trainee(s) through a relevant entry level training
program, which shall be at the Buyer and/or its Operator’s charge, and, if
necessary, to coordinate with competent outside organizations for this purpose.
Such consultation should be held during the Training Conference.

In the event the Seller should determine that a trainee lacks such entry level,
such trainee shall, following consultation with the Buyer and/or its Operator,
be withdrawn from the program and shall then be considered to be at the
Operator's disposal.

 

16.2.

16.2.1

16.2.1.1

Logistics

Trainees

The Seller shall provide free local transportation by bus for the Buyer and/or
its Operator's trainees to and from designated pick up points and the training
center.

 

16.2.1.2

However, the Buyer and/or its Operators shall indemnify and hold the Seller
harmless from and against all liabilities, claims, damages, costs and expenses
for any injury to or death of any of the Operator's trainees occasioned during
the course of such transportation.

 

16.2.1.3

16.2.1.4

Living expenses for the Operator's trainees are to be borne by the Operator.

It shall be the responsibility of the Buyer and/or its Operators to make all
necessary arrangements relative to authorizations, permits and/or visas
necessary for the Buyer and/or its Operators’ trainees to attend the training
courses to be provided hereunder. Rescheduling or cancellation of courses due to
the Operator’s failure to obtain any such authorizations, permits and/or visas
shall be subject to the provisions of sub-Clause 16.1.1.6.

 

16.2.2

Seller's Instructors

In the event that, at the Buyer's or the Buyer´s Operators request, training is
provided by the Seller's instructors at any location other than the Seller's
Training Centers, the Operators shall reimburse the Seller for all the
reasonable expenses related to the assignment of such instructors and their
performance of the duties as aforesaid.

 

16.2.2.1

Living Expenses

Such expenses, covering the entire period from day of secondment to day of
return to the Seller's base, shall include but shall not be limited to lodging,
food and local transportation to and from the place of lodging and the training
course location. The Buyer or its Operators shall reimburse the Seller for such
expenses on the basis of a per diem rate corresponding to the current per diem
rate used by the Seller for its personnel, as set forth in the Seller’s Customer
Services Catalog current at the time of the corresponding training or support.

 

16.2.2.2

Air Travel


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
72


--------------------------------------------------------------------------------




Airline reservation(s) shall be guaranteed and confirmed to the Seller's
instructors in business class on the Operator's route network. When the use of
the Operator's route network is not feasible or practical, the Operator shall
reimburse the Seller for business class travel on other airlines, as such
airfares are set forth in the Seller’s Customer Services Catalog current at the
time of the corresponding training or support.

It is understood that transportation for the Seller's instructors includes air
travel to and from the Seller's Training Centers and the place of assignment.

Training Material

The Buyer shall reimburse the Seller the cost of shipment for the training
material needed to conduct such courses.

Transportation

The Buyer and/or its Operators shall be solely liable for any and all delay in
the performance of the training outside of the Seller's Training Centers
associated with any transportation described in this Clause 16.

 

16.2.2.3

Indemnities

The Buyer and/or its Operators shall be solely liable for any and all delay in
the performance of the training outside of the Seller's Training Centers
associated with the transportation services described above and shall indemnify
for and hold the Seller harmless from such delay and any consequences arising
therefrom.

 

16.2.3

Training Equipment Availability

Training equipment necessary for course performance at any course location other
than the Seller's training centers or the facilities of the training provider
selected by the Seller shall be provided by the Operator in accordance with the
Seller's reasonable specifications.

 

16.3.

16.3.1.

Training Courses Execution

Flight Crew Transition Course

The Seller shall train in a Flight Crew Transition course program, including low
visibility operations training, *** The training manual shall be the Airbus
Flight Crew Operating Manual, except for base Flight training, for which the
Buyer’s Operator’s customized Flight Crew Operating Manual shall be used.

Whenever base flight training is required, the Buyer’s delivered Aircraft shall
be used for said base flight training, which shall not exceed one (1) session
per pilot. When such base flight crew training is performed in BLAGNAC, FRANCE,
the Seller shall provide free-of-charge line maintenance, including servicing,
preflight checks and changing of minor components, subject to conditions agreed
in the present agreement.

In the event of it being necessary to ferry the Buyer’s delivered Aircraft to
the location where the base flight training shall take place, the additional
flight time required for the ferry flight to and/or from the base training field
shall not be deducted from the base flight training allowance.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
73


--------------------------------------------------------------------------------




However, if the base flight training is performed outside of the zone where the
Seller usually performs such training, the ferry flight to the location where
the base flight training shall take place shall be performed by a crew composed
of the Seller’s and/or the Buyer’s qualified pilots, in accordance with the
Aviation Authorities’ regulations related to the place of performance of the
base flight training.

The Buyer’s Operator shall provide mutually agreed spare parts as required to
support said Aircraft in-flight training and shall provide public liability
insurance in line with sub- Clause 16.6.

In all cases, the Buyer or the Operator shall bear all expenses such as fuel,
oil and landing fees.

 

16.3.1.1

Flight Crew Line Initial Operating Experience

To assist the Buyer and/or its Operators with initial operating experience after
Delivery of the first Aircraft, the Seller shall provide to the Buyer or its
Operators ***

The Buyer and/or its Operators shall reimburse the expenses for each such
instructor in accordance with Clause 16.2.2. Additional pilot instructors can be
provided at the Buyer's and/or its Operators´ expense and upon conditions to be
mutually agreed upon.

 

16.3.2

Maintenance Training

The Seller shall train free-of-charge the Operator's ground personnel ***

Courses shall only be scheduled for a given minimum number of participants as
agreed to at the Training Conference.

Trainee days are counted as follows:

    -
for instruction at the Seller's Training Centers: one (1) day of instruction for
one (1) trainee equals one (1) trainee day. The number of trainees at the
beginning of the course shall be counted as the number of trainees considered to
have taken the course.
  - for instruction outside of the Seller's Training Centers the calculation of
Seller instructor days shall be mutually agreed at the corresponding training
conference.  

The above allocation of maintenance training trainee days shall be available to
the Buyer (and its operators) for any of the maintenance and
performance/operations training courses for the relevant Aircraft type available
pursuant to the Seller’s Customer Services Catalogue.

 

16.3.3

Supplier and Propulsion System Manufacturer Training

Upon the Buyer’s and/or its Operators’ request, the Seller shall provide to the
Buyer and/or its Operators the list of the maintenance and overhaul training
courses provided by major Suppliers and the applicable Propulsion Systems
Manufacturer on their products.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
74


--------------------------------------------------------------------------------




16.3.4

Cabin Attendants' Familiarization Course

The Seller will offer free of charge ***

.

The instructor cabin attendants' course, when incorporating the features of the
Buyer's Aircraft, can be given at the earliest two (2) weeks before the Delivery
date of the Buyer's first Aircraft.

 

16.4.

16.4.1.

Training Aids and Materials

Training Aids for Trainees at the Training Centers

Training documentation (including all printed course materials, manuals and
supporting documents as such are listed in the Seller’s Customer Services
Catalogue) for trainees receiving the instruction referred to above in
sub-Clause 16.3 at the Seller's training centers shall be free-of-charge.

Training aids shall be "FOR TRAINING ONLY" and as such are supplied for the sole
and express purpose of training.

 

16.5.

Training Engineering Support

If requested by the Buyer or its Operators and on terms to be agreed upon, the
Seller shall assist the Operator with the introduction of training programs at
the Operator's training center.

 

16.6

16.6.1

INDEMNITY AND INSURANCE

SCOPE

IN CONNECTION WITH THE PROVISION OF SERVICES UNDER THIS CLAUSE 16, THE BUYER AND
THE SELLER PROVIDE THE INDEMNITIES SET FORTH IN SUBLCLAUSES 16.6.2 AND 16.6.3.

 

16.6.2

BUYER'S INDEMNITY

THE BUYER WILL INDEMNIFY AND HOLD HARMLESS THE SELLER, IT’S AFFILIATES AND THEIR
RESPECTIVE SUBCONTRACTORS AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES FROM AND AGAINST ALL LIABILITIES, DAMAGES, LOSSES, LOSS OF
USE, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS)

    (I)
FOR ALL INJURIES TO AND DEATHS OF PERSONS (EXCEPTING INJURIES TO AND DEATHS OF
THE SELLER'S REPRESENTATIVES PROVIDING THE SERVICES UNDER THIS CLAUSE), AND
 

 

  (II)
FOR LOSS OF OR DAMAGE TO PROPERTY (EXCEPTING LOSS OF OR DAMAGE TO PROPERTY OF
THE SELLER'S SAID REPRESENTATIVES)
   

ARISING OUT OF OR IN CONNECTION WITH THE PROVISION OF SERVICES UNDER THIS CLAUSE
16.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
75


--------------------------------------------------------------------------------




 

THIS INDEMNITY OF THE BUYER WILL NOT APPLY FOR ANY SUCH LIABILITIES, DAMAGES,
LOSSES, COSTS OR EXPENSES TO THE EXTENT ARISING OUT OF OR CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE SELLER'S SAID REPRESENTATIVES.

 

16.6.3

SELLER'S INDEMNITY

THE SELLER WILL INDEMNIFY AND HOLD HARMLESS THE BUYER, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES FROM AND AGAINST ALL LIABILITIES, DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS ’ FEES AND
DISBURSEMENTS)

    (I)
FOR INJURIES TO OR DEATHS OF THE SELLER'S SAID REPRESENTATIVES PROVIDING THE
SERVICES UNDER THIS CLAUSE,
    (II)
FOR LOSS OF OR DAMAGE TO PROPERTY OF THE SELLER'S SAID REPRESENTATIVES, AND
    (III)
TO THE EXTENT ARISING OUT OF OR CAUSED BY THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF THE SELLER'S SAID REPRESENTATIVES IN CONNNECTION WITH THE SERVICES
PROVIDED UNDER THIS CLAUSE.

WITH RESPECT TO SUB-CLAUSES (I) AND (II) OF THE PRECEDING SENTENCE, THE SELLER
WILL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS THE BUYER TO THE EXTENT THE
SELLER'S LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE FROM THE BUYER'S
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

 

16.6.4

CLAIMS

IN THE EVENT ANY CLAIM IS MADE OR LAWSUIT IS BROUGHT AGAINST EITHER PARTY (OR
ITS RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES) FOR DAMAGES FOR DEATH
OR INJURY OR FOR PROPERTY DAMAGE, THE LIABILITY FOR WHICH HAS BEEN ASSUMED BY
THE OTHER PARTY PURSUANT TO THIS SUB-CLAUSE 16.6, THE FORMER (INDEMNITEE) WILL
PROMPTLY GIVE NOTICE TO THE OTHER PARTY (INDEMNITOR), AND THE INDEMNITOR WILL
ASSUME AND CONDUCT THE DEFENSE THEREOF AT ITS SOLE EXPENSE, AND WILL HAVE THE
RIGHT TO EFFECT ANY SETTLEMENT THAT IT, IN ITS OPINION, DEEMS PROPER.

IN THE EVENT THAT THE INDEMNITOR DOES NOT ASSUME AND CONDUCT THE DEFENSE OF THE
CLAIM OR LAWSUIT, THEN THE INDEMNITEE WILL HAVE THE RIGHT TO PROCEED WITH THE
DEFENSE OF THE CLAIM OR LAWSUIT AS IT DEEMS APPROPRIATE AND WILL HAVE AN ACTION
AGAINST THE INDEMNITOR FOR ANY JUDGMENTS, SETTLEMENTS, COSTS OR EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED IN CONDUCTING SAID DEFENSE. FOR THE PURPOSE OF THIS SUB-CLAUSE 16.6, A
CLAIM OR LAWSUIT AGAINST THE MANUFACTURER, IT’S AFFILIATES OR ANY OF THEIR
RESPECTIVE SUBCONTRACTORS OR ANY OF THEIR RESPECTIVE


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
76


--------------------------------------------------------------------------------




 

DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WILL BE DEEMED TO BE A CLAIM OR LAWSUIT
AGAINST THE SELLER.

 

16.6.5

INSURANCE

FOR THE PERIOD OF PERFORMANCE DESCRIBED IN THIS CLAUSE, THE BUYER WILL

        (I)
INDEMNIFY AND WAIVE ANY RIGHTS OF RECOURSE OR SUBROGATION AGAINST THE SELLER,
THE MANUFACTURER AND THEIR RESPECTIVE SUBCONTRACTORS AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES AND SUBCONTRACTORS IN RESPECT OF ALL
RISKS HULL INSURANCE POLICY, AND
    (II)
EFFECT INSURANCE TO COVER THIRD-PARTY LIABILITY RISKS ARISING DURING SAID
PERFORMANCE IN AN AMOUNT SATISFACTORY TO THE SELLER, NAMING THE SELLER AND ITS
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES AS ADDITIONAL INSUREDS.
       SUCH INSURANCE WILL CONTAIN A CROSS-LIABILITY CLAUSE AND WILL ALSO
CONTAIN A THIRTY (30)-DAY NOTICE-OF-CANCELLATION PROVISION. UPON REQUEST, THE
BUYER WILL DELIVER TO THE SELLER A CERTIFICATE OF INSURANCE EVIDENCING THE
COVERAGE REQUIRED BY THIS CLAUSE.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
77


--------------------------------------------------------------------------------




17 -

17.1

17.1.1

VENDORS' PRODUCT SUPPORT

Vendor Product Support Agreements

The Seller has obtained or will obtain product support agreements transferable
to the Buyer and its assigns from Vendors of Seller Furnished Equipment listed
in the Specification (as such Specification may be revised prior to Delivery)
("Supplier Product Support Agreements").

 

17.1.2

These Supplier Product Support Agreements are based on the "World Airlines and
Suppliers Guide", are made available to the Buyer through the SPSA Application
and include Vendor commitments as contained in the Supplier Product Support
Agreements, which include the following provisions:

 

17.1.2.1

Technical data and manuals required to operate, maintain, service and overhaul
the Vendor items. Such technical data and manuals will be prepared in accordance
with the applicable provisions of ATA Specifications and in accordance with
Clause 14.5 of this Agreement, will include revision services and will be
published in the English language. The Seller shall recommend that software
data, supplied in the form of an appendix to the Component Maintenance Manual,
be provided in compliance with applicable ATA Specifications.

 

17.1.2.2

Warranties and guarantees including Vendors' standard warranties. In addition,
Vendors of landing gear will provide service life policies for landing gear
structures.

 

17.1.2.3

Training to ensure efficient operation, maintenance and overhaul of the Vendors'
items for the Operator's instructors, shop and line service personnel.

 

17.1.2.4

Spares data in compliance with ATA iSpecification 2200, initial provisioning
recommendations, spares and logistics service, including routine and emergency
deliveries.

 

17.1.2.5

Technical service to assist the Buyer and Operators with maintenance, overhaul,
repair, operation and inspection of Vendor items as well as required tooling and
spares provisioning.

 

17.2

Vendor Compliance

The Seller will monitor Vendor compliance with support commitments defined in
the Product Support Agreements and will take remedial action together with the
Buyer and/or Operators if requested by the Buyer or an Operator.

 

17.3

Nothing in this Clause 17 will be construed to prevent or limit the Buyer from
entering into direct negotiations with a Vendor with respect to different or
additional terms and conditions applicable to Vendor items selected by the Buyer
to be installed on the Aircraft.

 

17.4

Familiarization Training

Upon the Buyer’s request, the Seller shall provide the Buyer with Supplier
Product Support Agreements familiarization training at the Seller’s facilities
in Blagnac,


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
78


--------------------------------------------------------------------------------




      

France. An on-line training module shall be further available through
AirbusWorld, access to which shall be subject to the “General Terms and
Conditions of Access to and Use of AirbusWorld” (hereinafter the “GTC”), as set
forth in Part 2 of Exhibit “N” to this Agreement.

 

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
79


--------------------------------------------------------------------------------




18 -

18.1

18.1.1

BUYER FURNISHED EQUIPMENT

Installation and Delivery

Without additional charge, and in accordance with the Specification, as it may
be revised prior to Delivery, the Seller will cause the Manufacturer to provide
for the installation of the Buyer Furnished Equipment, provided that such are
referred to in the Manufacturer’s BFE catalogue of approved suppliers and
products (as such may be revised from time to time).

 

18.1.2

The Seller will cause the Manufacturer to advise the Buyer of the dates by
which, in the planned release of engineering for an Aircraft, the Manufacturer
reasonably requires a written detailed description of the dimensions and weight
of Buyer Furnished Equipment for such Aircraft and information necessary for the
installation and operation thereof, and the Buyer will furnish such detailed
description and information by the dates so specified. Such dimensions and
weights will not thereafter be revised unless mutually agreed and set forth in
an SCN.

 

18.1.3

The Seller will also cause the Manufacturer to furnish in due time to the Buyer
a schedule of dates by and locations to which Buyer Furnished Equipment for such
Aircraft must be delivered to the Manufacturer to permit installation in and
Delivery of such Aircraft in accordance with the Delivery schedule referred to
in Clause 9. The Buyer will furnish such equipment to the Manufacturer at such
locations by such dates. The Buyer, at no cost to the Seller, will also furnish
or cause to be present at the works where such Buyer Furnished Equipment is to
be installed, when requested by the Manufacturer, field service representatives
to provide the Manufacturer technical advice regarding the installation and
calibration of Buyer Furnished Equipment.

 

18.2

Specification and Airworthiness Approvals

The Buyer warrants that all Buyer Furnished Equipment will meet the requirements
of the applicable Aircraft Specification, will comply with applicable EASA, FAA
and Alternative Airworthiness Authority regulations and will be approved by the
EASA, FAA and Alternative Airworthiness Authority, as applicable, for
installation and use on an Aircraft at the time of Delivery of such Aircraft.
The Seller will bear no expense in connection with adjusting and calibrating
Buyer Furnished Equipment to the extent necessary to obtain EASA, FAA and
Alternative Airworthiness Authority approval.

 

18.3

Delay and Nonperformance

Any delay or failure in complying with the warranty in the foregoing sub-Clause
18.2, in providing the descriptive information and services mentioned in
sub-Clause 18.1 hereof, in furnishing the Buyer Furnished Equipment or in
obtaining any required approval of such equipment under the EASA, FAA and
Alternative Airworthiness Authority regulations (as such may have been
designated by the Buyer) will be the responsibility of the Buyer, to the extent
that such delay or failure will in turn,


     (i) delay the performance of any act to be performed by or on behalf of the
Seller or the Manufacturer, or     (ii) cause the Final Contract Price of the
Aircraft to be increased by the amount of the Seller's additional costs, if any,
attributable to such delay or failure by the Buyer, including, without
limitation, storage, taxes, insurance and costs of  

 


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
80


--------------------------------------------------------------------------------




          out-of-sequence installation,  

Further, in any such event, the Seller may elect to take any one of the actions
set forth below in sub-Clauses 18.3.2 or 18.3.3 or 18.3.4:  

18.3.2

The Seller will be entitled to cause the Manufacturer to select, purchase and
install the Buyer Furnished Equipment involved, in which event the Final
Contract Price of the affected Aircraft will be increased by the purchase price
of such Buyer Furnished Equipment (provided such price is consistent with the
prices actually paid or agreed to be paid by the Buyer for the originally
selected Buyer Furnished Equipment) plus reasonable costs and expenses incurred
by the Manufacturer for handling charges, transportation, insurance, packaging
and, if so required and not already provided for in the Final Contract Price of
such Aircraft, for adjustment and calibration.

 

18.3.3

If (i) delivery of the Buyer Furnished Equipment is delayed by more than thirty
(30) days after the date specified by the Manufacturer for the delivery of such
Buyer Furnished Equipment or (ii) the Buyer Furnished Equipment required to
obtain certification of the Aircraft in accordance with sub-Clause 2.6 hereof is
not approved by EASA, FAA or Alternative Airworthiness Authority within thirty
(30) days after the date specified by the Manufacturer for the delivery of such
Buyer Furnished Equipment, then, notwithstanding the terms of sub-Clause 2.6,
the Seller will be entitled to deliver the affected Aircraft where it is then
located with no obligation to install such Buyer Furnished Equipment. Upon such
Delivery the Seller will be relieved of all obligations to install such Buyer
Furnished Equipment. In the event of such a Buyer Furnished Equipment delay, the
Seller shall however use all reasonable efforts to either (i) provide the Buyer
with the extent of any industrial flexibility it may have to extend the above
mentioned 30 days period in order to accommodate for the later delivery of such
Buyer Furnished Equipment, whereupon such 30 days period shall be extended to
the new delivery date for such delayed Buyer Furnished Equipment so communicated
by the Seller; or (ii) seek to obtain in cooperation with the Buyer an alternate
to the required Buyer Furnished Equipment.

 

18.3.4

If (i) the Buyer Furnished Equipment is delayed by more than thirty (30) days
after the date specified by the Manufacturer for the delivery of such Buyer
Furnished Equipment or (ii) the Buyer Furnished Equipment is not required for
certification of the Aircraft and is not approved by the EASA, FAA or
Alternative Airworthiness Authority within thirty (30) days after the date
specified by the Manufacturer for the delivery of such Buyer Furnished
Equipment, then the Seller will be entitled to deliver the Aircraft with no
obligation to install such Buyer Furnished Equipment. The Buyer may also elect
to have the Aircraft so delivered, whereupon the Seller will be relieved of all
obligations to install such Buyer Furnished Equipment. In the event of such a
Buyer Furnished Equipment delay, the Seller shall however use all reasonable
efforts to either (i) provide the Buyer with the extent of any industrial
flexibility it may have to extend the above mentioned 30 days period in order to
accommodate for the later delivery of such Buyer Furnished Equipment, whereupon
such 30 days period shall be extended to the new delivery date for such delayed
Buyer Furnished Equipment so communicated by the Seller; or (ii) seek to obtain
in cooperation with the Buyer an alternate to the required Buyer Furnished
Equipment.

 

18.3.5

In the event that any Aircraft is delivered to the Buyer without Buyer Furnished
Equipment installed, pursuant to sub-Clause 18.3.3 or 18.3.4 above, the Seller
shall, at the Buyer’s option, with respect to such uninstalled Buyer Furnished
Equipment, either (i) ship such Buyer Furnished Equipment, when received by the
Manufacturer, to a destination designated by the Buyer, at the Buyer’s expense,
or (ii) if such Buyer


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
81


--------------------------------------------------------------------------------




 

Furnished Equipment has not yet been shipped to the Manufacturer, direct the
Vendor to ship such Buyer Furnished Equipment directly to such destination as
will be designated by the Buyer. In addition, the Seller shall cooperate with
the Buyer to obtain certification for such any such Aircraft once Buyer has
installed Buyer Furnished Equipment following Delivery.

 

18.3.6

In the event that the delivery of any Buyer Furnished Equipment is delayed, the
Seller commits to the Buyer that it shall cooperate in good faith with the Buyer
and shall use all reasonable efforts in order to minimize the impact that such
BFE delay may have on the Aircraft entry into service with the Buyer’s operator.
In this respect the Seller shall, in consultation with the Buyer:

    (i)
offer to the Buyer the benefit of any industrial flexibility that it may have in
its industrial sequence in order to accommodate the late BFE delivery.
          (ii)
assist the Buyer in the procurement of alternative BFE, if such alternative
equipment allow a better optimized delivery of the Aircraft
          (iii)
if the delayed delivery of such BFE is such that installation is to be organised
through a post delivery modification, the Seller shall provide the necessary
support to the Buyer in order to minimize the cost and duration of such
modification. In particular the Seller shall fully support the Buyer in the
definition of the necessary technical solutions and the certification process
that may be required for such installation.
 

18.3.7

Any Buyer Furnished Equipment installed on an Aircraft and subsequently removed,
as a result of action or inaction by the Buyer, will be removed at the Buyer's
expense.

 

18.4

Shipping Addresses and Taxes

The BFE shall be imported into FRANCE or into GERMANY by the Buyer under a
suspensive customs system ("Régime de l'entrepôt douanier ou régime de
perfectionnement actif " or "Zollverschluss") without application of any French
or German tax or customs duty, and shall be Delivered At Place (DAP) according
to the Incoterms, to the following shipping addresses:

AIRBUS OPERATIONS S.A.S.
316 Route de Bayonne
31300 TOULOUSE
FRANCE

or

AIRBUS OPERATIONS GmbH
Kreetslag 10
21129 HAMBURG
GERMANY

or such other location as may be specified by the Seller.

  18.5 Risk of Loss     Title to and risk of loss of Buyer Furnished Equipment
will at all times remain with the


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
82


--------------------------------------------------------------------------------




  Buyer, except that when Buyer Furnished Equipment is in the possession of the
Seller, the Seller will assume the risk of loss therefore, but will not be
liable for loss of use.   18.6 ***


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
83


--------------------------------------------------------------------------------




19 -

19.1

ASSIGNMENT

Successors and Assigns

Subject to the provisions of this sub-Clause 19.1, this Agreement is personal to
the parties hereto, and (save as expressly provided in this Clause 19) this
Agreement shall not be assigned in whole or in part by either party without the
prior written consent of the other party. Notwithstanding anything herein to the
contrary, the Seller may at any time, without the Buyer's consent, assign any of
its rights to receive money, and either party may delegate any of its duties to
effect sale, purchase and Delivery of any Aircraft, or any of its
responsibilities, duties or obligations to perform any other obligations
hereunder to: (i) in the case of the Seller or to any Affiliate of the Seller
and (ii) in the case of the Buyer, to an Affiliate of the Buyer, provided that
such Affiliate is not affiliated with an aircraft or engine manufacturer,
airline, leasing company (other than Buyer) or other entity or person which the
Seller, in its reasonable opinion, considers that it has a commercial conflict
with the Seller’s business interests, or is not a party to whom the Seller is
prohibited by law or any governmental regulation of any of the French Republic,
the Federal Republic of Germany, Spain, the United Kingdom or the United States
of America from selling the Aircraft or carrying its obligations hereunder).

 

19.2

Seller's Designations

The Seller may at any time by written notice to the Buyer designate particular
facilities or particular personnel of the Seller or any Affiliate of the Seller
at which or by whom the services to be performed under this Agreement shall be
performed. The Seller may also any Affiliate of the Seller as the party
responsible on behalf of the Seller for providing to the Buyer all or any of the
services described in this Agreement.

 

19.3

Notwithstanding any assignment or designation under sub-Clause 19.1 or 19.2
above, the assign or or designating party shall not be relieved of any of its
obligations hereunder. Any assignment, novation or designation under sub-Clause
19.1 or 19.2 shall be subject to all of the following conditions:

    (1)
That the assignee, designee or novatee agrees to be bound by all relevant terms,
conditions and limitations of this Agreement, and
    (2)
That no assignment, transfer or novation pursuant to sub-Clause 19.1 or 19.2
shall subject the other party to any liability to which it would not otherwise
be subject hereunder or modify in any way the other party's contractual rights
hereunder or require the Seller to divest itself of title to or possession of
such Aircraft until delivery and payment therefore as provided in this
Agreement, and
    (3)
That any assignor shall nonetheless remain liable to the other party in respect
of all the rights and obligations under this Agreement and shall guarantee the
performance by the assignee of all duties and obligations related to the
assigned rights as well as to the assignment itself including but not limited to
conditions under this sub-Clause 19.3, and
    (4)
That the assignor or novator shall indemnify and hold harmless the other party
against any increased risks, liabilities, costs and expenses resulting from the
assignment or novation, and
    (5)
No further assignment or novation is permitted except in accordance with the


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
84


--------------------------------------------------------------------------------




  foregoing provisions of this sub-Clause.          The parties agree however
that with respect to assignments or designations by the Seller pursuant to
sub-Clauses 19.1 and/or 19.2 hereof, the party responsible for the obligations
of the assignor or novator pursuant to sub-paragraphs (3) and (4) above shall be
the Seller.  

19.4

Assignment in Case of Lease

In the event of the lease of any Aircraft by the Buyer following delivery of
such Aircraft to the Buyer, and subject to the consent of the Seller, which
consent shall not be unreasonably denied, the Buyer's rights and obligations
with respect to such Aircraft under Clauses 12 and 13 of this Agreement and any
allocations of field assistance, training and training aids under Clauses 15 and
16 and of manuals and Technical Documentation under Clause 14 of this Agreement
which are specific to an Aircraft may be transferred (subject to prior
consultation with the Seller on the nature of the training and training aids to
be transferred under Clauses 15 and 16) to the benefit of such lessee. The Buyer
shall furnish to the Seller a true copy of the corresponding agreement with the
lessee (omitting if the Buyer so chooses the commercial details of such lease)
and an execution copy of an assignment of such rights clearly stating that the
lessee acknowledges that it is bound by and will comply with all applicable
terms, conditions and limitations under Clauses 12, 13, 14, 15, and 16 of this
Agreement.

Any assignment or novation under Clause 19.4 shall be subject to all of the
following conditions:

    (1)
That the assignee or novatee agrees in writing, in a form satisfactory to the
Seller, to be bound by all relevant terms, conditions and limitations of this
Agreement, and
    (2)
That no assignment, transfer or novation by the Buyer pursuant to Clause 19.4
shall subject the Seller to any liability to which it would not otherwise be
subject hereunder or modify in any way the Seller's contractual rights hereunder
or require the Seller to divest itself of title to or possession of such
Aircraft until delivery and payment therefore as provided in this Agreement, and
    (3)
No further assignment or novation is permitted except in accordance with the
foregoing provisions of this sub-Clause.
   

Provided that the above conditions are met, the Buyer shall be released from the
obligations and liabilities of the Buyer so assumed by the Buyer’s assignee.

 

19.5

Assignment for the purposes of financing

In order to facilitate the arrangement by the Buyer for the purposes of
structuring the financing of the Aircraft, the Buyer may request the consent of
the Seller to the assignment to a financing vehicle company of the right to take
title and to certain warranty rights in relation with an Aircraft, in which
case, subject to the provisions of sub-Clause 19.3, and to receipt of the Final
Contract Price, the Seller’s consent shall not be unreasonably withheld.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
85


--------------------------------------------------------------------------------




20 -

DATA RETRIEVAL

On the Seller's reasonable request, the Buyer will make reasonable efforts to
ensure that its Operators provide the Seller with all the necessary data, as
customarily compiled by such operators and pertaining to the operation of the
Aircraft, to assist the Seller in making an efficient and coordinated survey of
all reliability, maintenance, operational and cost data with a view to improving
the safety, availability and operational costs of the Aircraft.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
86


--------------------------------------------------------------------------------




21 -

21.1

TERMINATION FOR CERTAIN EVENTS

Any of the following will be considered a material breach of the indicated
party’s obligations under this Agreement ("Material Breach"):

    (1) The Buyer or the Seller files a voluntary petition in bankruptcy.    
(2) The Buyer or the Seller commences any case, proceeding or other action with
respect to the Buyer or the Seller in any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief from debtors or seeking a reorganization,
arrangement, winding-up, liquidation, dissolution or other relief with respect
to its debts.     (3) An action is commenced by the Buyer or the Seller seeking
the appointment of a receiver, trustee, custodian or other similar official for
the Buyer or the Seller for all or substantially all of its assets, or the Buyer
or the Seller makes a general assignment for the benefit of its creditors.    
(4) An action is commenced against the Buyer or the Seller seeking issuance of a
warrant of attachment, execution, distraint or similar process against
substantially all of its assets.     (5) The Buyer or the Seller becomes the
object of any proceeding or action of the type described in (2), (3) or (4)
above and, if involuntary, such action or proceeding remains undismissed within
ninety (90) days.     (6) The Buyer or the Seller is unable to pay its debts as
they come due.     (7) There is a liquidation, winding up or analogous event
with respect to the Buyer or the Seller.     (8) Within ten (10) business days
following its due date, the Buyer fails to make any Predelivery Payment required
to be made pursuant to sub-Clause 6.2 of this Agreement or fails to make payment
of all or part of the Final Contract Price required to be made pursuant to
sub-Clause 6.4 of this Agreement.     (9) The Buyer will default in its
obligation to take Delivery of an Aircraft as provided in this Agreement, which
default is continuing for a period of over thirty (30) days following the date
Delivery was tendered, and provided the Seller has complied with all material
conditions for Delivery set forth in this Agreement.  

21.2

In the event of any Material Breach by the Buyer, the Seller will at its option
have the right to resort to any remedy under applicable law, including, without
limitation, the right by written notice, effective immediately, to (i) suspend
its performance under the Agreement, (ii) reschedule the Delivery date for the
Aircraft affected by such default or for other Goods and Services, (iii)
terminate this Agreement with respect to any or all Aircraft, services, data and
other items undelivered or unfurnished on the effective date of such
termination, (iv) debit and apply, in whole or in part, the unused amount of any
credit made available to the Buyer by the Seller against any unpaid amount due
by the Buyer to the Seller and (v) retain, as part of the damages for breach and
not as a penalty, an amount equal to all Predelivery Payments and all other


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
87


--------------------------------------------------------------------------------




 

payments made theretofore under this Agreement, to the full extent of the
Seller’s losses and damages incurred in connection with the Aircraft, services,
data and other items covered by such termination.

   

21.3

***


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
88


--------------------------------------------------------------------------------




22 -

22.1

MISCELLANEOUS PROVISIONS

Notices

All notices and requests required or authorized hereunder will be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested), facsimile or other electronic transmission at the addresses
and numbers set forth below. The date upon which any such notice or request is
so personally delivered, or if such notice or request is given by commercial
courier, certified air mail, facsimile or other electronic transmission, the
date upon which sent, will be deemed to be the effective date of such notice or
request.

The Seller will be addressed at:

AIRBUS
1, rond-point Maurice Bellonte
31707 BLAGNAC FRANCE
Attention: VP Contracts
Telephone: ***
Facsimile: ***

The Buyer will be addressed at:

C.I.T. LEASING CORPORATION
11 West 42nd Street
12th floor
New York, New York 10036
USA
Attention: Chief Counsel, Transportation Finance
Telephone: ***
Facsimile: ***

      From time to time, the party receiving the notice or request may designate
another address or another person.     22.2

Waiver

The failure of either party to enforce at any time any of the provisions of this
Agreement, to exercise any right herein provided or to require at any time
performance by the other party of any of the provisions hereof will in no way be
construed to be a present or future waiver of such provisions nor in any way to
affect the validity of this Agreement or any part hereof or the right of the
other party thereafter to enforce each and every such provision. The express
waiver by either party of any provision, condition or requirement of this
Agreement will not constitute a waiver of any future obligation to comply with
such provision, condition or requirement.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
89


--------------------------------------------------------------------------------




22.3

GOVERNING LAW AND JURISDICTION

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE THEREOF
WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS TRANSACTION.

EACH OF THE SELLER AND BUYER (I) IRREVOCABLY SUBMITS ITSELF TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND (TO THE EXTENT PERMITTED
BY APPLICABLE LAW) TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, THE SUBJECT
MATTER HEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BROUGHT BY ANY
PARTY OR PARTIES HERETO, AND (II) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ANY DEFENSE OR
OTHERWISE, IN ANY SUIT, ACTION OR PROCEEDING, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY DEFENSE BASED ON SOVEREIGN OR OTHER IMMUNITY OR THAT THE
SUIT, ACTION OR PROCEEDING WHICH IS REFERRED TO IN CLAUSE (I) ABOVE IS BROUGHT
IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY MAY NOT BE ENFORCED IN ANY OF THESE COURTS. THE
BUYER AND THE SELLER EACH HEREBY GENERALLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS FOR NOTICE UNDER THIS
AGREEMENT, SUCH SERVICE OF PROCESS TO BE EFFECTIVE UPON ACKNOWLEDGEMENT OF
RECEIPT OF SUCH REGISTERED MAIL. THE FOREGOING, HOWEVER, SHALL NOT LIMIT THE
RIGHT OF SUCH PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING ANY LEGAL ACTION OR PROCEEDING OR TO OBTAIN EXECUTION OF JUDGEMENT IN ANY
COMPETENT JURISDICTION.

 

22.4

Confidentiality

The parties (which for this purpose will include their employees, agents and
advisors) will maintain the terms and conditions of this Agreement and any
reports or other data furnished hereunder (collectively, "Information") strictly
confidential and will not, without the prior written consent of the other party,
disclose such Information to any other person or entity; provided that the
Seller and the Buyer may, without the consent of the other party, disclose the
Information in any of the following situations:

    (a)
to directors, officers, employees and permitted assignees of the Seller and the
Buyer; or
    (b)
to auditors, accountants or legal advisors of the Seller, the Buyer or their
respective permitted assignees; or
    (c)
to such other parties as may be required by law, by government regulation or
order (including, without limitation, any regulation or order of a bank


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
90


--------------------------------------------------------------------------------




             

regulatory agency), by subpoena or by any other legal process. In the event that
a disclosure becomes necessary, as provided in this sub-Clause (c), the Buyer
shall consult and cooperate with the Seller to limit the scope and form of such
disclosure to the extent permissible and will make such applications as will be
necessary to implement the foregoing.

    Notwithstanding any of the foregoing, Information will not be considered
confidential and the Seller and the Buyer and their respective permitted
assignees may disclose any item of Information without restriction in any of the
following circumstances: if such item:    

  (i)
is publicly available (either to the general public or to any relevant trade or
industry) prior to either party’s receipt of it from the other party hereto;
   

   
(ii)
is thereafter made publicly available (either to the general public or to any
relevant trade or industry) by another party hereto or by a third party which is
entitled to make such item publicly available;
 

 

    (iii)
becomes available to either party hereto on a non-confidential basis from a
source which has represented to such party that such source is entitled to
disclose it.
  With respect to any public disclosure or filing containing Information, the
Buyer agrees to submit to the Seller a copy of the proposed document to be filed
or disclosed and will give the Seller a reasonable period of time in which to
review the said document

Neither the Seller nor the Buyer shall issue any press release or other public
statement of any kind regarding the transactions described and/or contemplated
in this Agreement without the express written consent of the other party. The
provisions of this sub-Clause 22.4 will survive any termination of this
Agreement.

 

22.5

Severability

In the event that any provision of this Agreement should for any reason be held
to be without effect, the remainder of this Agreement will remain in full force
and effect. To the extent permitted by applicable law, each party hereto hereby
waives any provision of law which renders any provision of this Agreement
prohibited or unenforceable in any respect.

 

22.6

Alterations to Contract

This Agreement, including its Exhibits, Appendixes and Letter Agreements,
contains the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersedes any previous understanding, commitments
or representations whatsoever, whether oral or written (including, without
limitation the Memorandum of Understanding entered into between the Seller and
Buyer on June 21st, 2011) between the Seller and the Buyer. This Agreement will
not be varied except by an instrument in writing of even date herewith or
subsequent hereto executed by both parties or by their fully authorized
representatives.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
91


--------------------------------------------------------------------------------




22.7

Inconsistencies

In the event of any inconsistency between the terms of this Agreement and the
terms contained in any Exhibit, Appendix or Letter Agreement attached to this
Agreement, in each such case the terms of such Exhibit, Appendix or Letter
Agreement will prevail over the terms of this Agreement. For the purpose of this
sub-Clause 22.7, the term Agreement will not include any Appendix, Exhibit or
Letter Agreement hereto.

 

22.8

Language

All correspondence, documents and any other written matters in connection with
this Agreement will be in English.

   

22.9

Headings

All headings in this Agreement are for convenience of reference only and do not
constitute a part of this Agreement.

 

22.10

Counterparts

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered will be an original, but all such
counterparts will together constitute but one and the same instrument.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
92


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

AIRBUS S.A.S   By:   Title:   C.I.T. LEASING CORPORATION   By:   Title:


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement
July 2011
93


--------------------------------------------------------------------------------



EXHIBIT A

E X H I B I T  A

S P E C I F I C A T I O N

The A319-100 Standard Specification is contained in a separate folder.

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement Exhibit A – July
2011 Page 1/1


--------------------------------------------------------------------------------




EXHIBIT B

EXHIBIT " B "

CHANGE ORDERS TO A319-100 TO STANDARD SPECIFICATION (SCNs)

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit B July
2011 1


--------------------------------------------------------------------------------



***

      C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit B
  July 2011 2


--------------------------------------------------------------------------------





C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit B   July
2011 3


--------------------------------------------------------------------------------





C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit B   July
2011 4


--------------------------------------------------------------------------------





C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit B   July
2011 5


--------------------------------------------------------------------------------





C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit B   July
2011 6


--------------------------------------------------------------------------------




EXHIBIT C

E X H I B I T  C

S P E C I F I C A T I O N

The A320-200 Standard Specification is contained in a separate folder.

C.I.T. Leasing Corporation A320 NEOFamily Purchase Agreement - Exhibit C - July
2011-Page 1/1


--------------------------------------------------------------------------------




EXHIBIT D

EXHIBIT " D "

CHANGE ORDERS TO A320-200 TO STANDARD SPECIFICATION (SCNs)

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit D July
2011
1


--------------------------------------------------------------------------------



EXHIBIT D

***



C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit D   July
2011 2


--------------------------------------------------------------------------------




EXHIBIT D


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit D   July
2011 3


--------------------------------------------------------------------------------




EXHIBIT D


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit D   July
2011 4


--------------------------------------------------------------------------------




EXHIBIT D


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit D   July
2011 5


--------------------------------------------------------------------------------




EXHIBIT D


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit D   July
2011 6


--------------------------------------------------------------------------------




EXHIBIT E

E X H I B I T   E

S P E C I F I C A T I O N

The A321-200 Standard Specification is contained in a separate folder.

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit E - July
2011
Page 1/1
 


--------------------------------------------------------------------------------




EXHIBIT F

EXHIBIT " F "

CHANGE ORDERS TO A321-200 TO STANDARD SPECIFICATION (SCNs)

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit F July
2011
1


--------------------------------------------------------------------------------




EXHIBIT F

***



C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit F   July
2011 2


--------------------------------------------------------------------------------




EXHIBIT F


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit F   July
2011 3


--------------------------------------------------------------------------------




EXHIBIT F


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit F   July
2011 4


--------------------------------------------------------------------------------




EXHIBIT F


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit F   July
2011 5


--------------------------------------------------------------------------------




EXHIBIT F


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit F   July
2011 6


--------------------------------------------------------------------------------



EXHIBIT G

E X H I B I T   G

Exhibit G-1: Form of a Specification Change Notice

Exhibit G-2: Form of a Manufacturer’s Specification Change Notice

C.I.T. Leasing Corporation A320 NEOFamily Purchase Agreement - Exhibit G July
2011
Page 1
 




--------------------------------------------------------------------------------




EXHIBIT G-1

--------------------------------------------------------------------------------

[a44666ex10_25pt2x23x1.jpg]
For        SCN Number SPECIFICATION CHANGE NOTICE Issue   Dated (SCN) Page

--------------------------------------------------------------------------------

Title :   Description :     Remarks / References   Specification changed by this
SCN   This SCN requires prior or concurrent acceptance of the following SCN (s):

--------------------------------------------------------------------------------

Price per aircraft           US DOLLARS:     AT DELIVERY CONDITIONS:          
This change will be effective on AIRCRAFT N° and subsequent.       Provided
approval is received by         Buyer approval Seller approval   By : By :  
Date : Date :  

--------------------------------------------------------------------------------


C.I.T. Leasing Corporation A320 NEOFamily Purchase Agreement - Exhibit G July
2011
Page 2


--------------------------------------------------------------------------------




EXHIBIT G-1

--------------------------------------------------------------------------------

[a44666ex10_25pt2x23x1.jpg]
For        SCN Number SPECIFICATION CHANGE NOTICE Issue   Dated (SCN) Page

--------------------------------------------------------------------------------

Specification repercussion:

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

--------------------------------------------------------------------------------


C.I.T. Leasing Corporation A320 NEOFamily Purchase Agreement - Exhibit G July
2011
Page 3


--------------------------------------------------------------------------------




EXHIBIT G-1

--------------------------------------------------------------------------------

[a44666ex10_25pt2x23x1.jpg]
For        SCN Number SPECIFICATION CHANGE NOTICE Issue   Dated (SCN) Page

--------------------------------------------------------------------------------

Scope of change (FOR INFORMATION ONLY)

--------------------------------------------------------------------------------


C.I.T. Leasing Corporation A320 NEOFamily Purchase Agreement - Exhibit G July
2011
Page 4


--------------------------------------------------------------------------------




EXHIBIT G-2

--------------------------------------------------------------------------------

[a44666ex10_25pt2x23x1.jpg]
For   MANUFACTURER’S SPECIFICATION MSCN Number CHANGE NOTICE Issue   Dated
(MSCN)
Page

--------------------------------------------------------------------------------

Title :   Description :      

Effect on weight :


 * Manufacturer’s Weight Empty change :
 * Operational Weight Empty change :
 * Allowable Payload change :

  Remarks / References   Specification changed by this MSCN

--------------------------------------------------------------------------------

Price per aircraft           US DOLLARS:     AT DELIVERY CONDITIONS:          
This change will be effective on AIRCRAFT N° and subsequent.       Provided MSCN
is not rejected by         Buyer approval Seller approval   By : By :   Date :
Date :  

--------------------------------------------------------------------------------


STD – Form of a MSCN  
Draft 2.0 dated May 2011
 
Exhibit G - Page 5
 


--------------------------------------------------------------------------------




EXHIBIT G-2

--------------------------------------------------------------------------------

[a44666ex10_25pt2x23x1.jpg]
For   MANUFACTURER’S SPECIFICATION MSCN Number CHANGE NOTICE Issue   Dated
(MSCN)
Page

--------------------------------------------------------------------------------

Specification repercussion:

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

--------------------------------------------------------------------------------


STD – Form of a MSCN  
Draft 2.0 dated May 2011
 
Exhibit G - Page 6
 


--------------------------------------------------------------------------------




EXHIBIT G-2

--------------------------------------------------------------------------------

[a44666ex10_25pt2x23x1.jpg]
For   MANUFACTURER’S SPECIFICATION MSCN Number CHANGE NOTICE Issue   Dated
(MSCN)
Page

--------------------------------------------------------------------------------

Scope of change (FOR INFORMATION ONLY)

--------------------------------------------------------------------------------


STD – Form of a MSCN  
Draft 2.0 dated May 2011
 
Exhibit G - Page 7
 


--------------------------------------------------------------------------------




EXHIBIT H

EXHIBIT H

S E R V I C E    L I F E    P O L I C Y

L I S T    O F    I T E M S

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit H July
2011
1


--------------------------------------------------------------------------------




EXHIBIT H

SELLER SERVICE LIFE POLICY

1 The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.    2 WINGS
- CENTER AND OUTER WING BOX (LEFT AND RIGHT)     2.1 Wing Structure     2.1.1
Spars     2.1.2 Ribs and stringers inside the wing box     2.1.3 Upper and lower
wing skin panels of the wing box   2.2 Fittings     2.2.1 Support structure and
attachment fittings for the flap structure     2.2.2 Support structure and
attachment fitting for the engine pylons     2.2.3 Support structure and
attachment fitting for the main landing gear     2.2.4 Support structure and
attachment fitting for the center wing box    2.3 Auxiliary Support Structure  
  2.3.1 For the slats:     2.3.1.1 Ribs supporting the track rollers on wing box
structure     2.3.1.2 Ribs supporting the actuators on wing box structure    
2.3.2 For the ailerons:     2.3.2.1 Hinge brackets and ribs on wing box rear
spar or shroud box     2.3.2.2 Actuator fittings on wing box rear spar or shroud
box     2.3.3 For airbrakes, spoilers, lift dumpers:     2.3.3.1 Hinge brackets
and ribs on wing box rear spar or shroud box     2.3.3.2 Actuator fittings on
wing box rear spar or shroud box


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit H July
2011
2


--------------------------------------------------------------------------------




EXHIBIT H

2.4 Pylon     2.4.1 For the Pylon Main Structural Box     2.4.1.1 Spars    
2.4.1.2 Ribs     2.4.1.3 Skin, doublers and stiffeners     2.4.1.4 Support
structure and attachment fitting for engine supports    3 FUSELAGE     3.1
Fuselage structure     3.1.1 Fore and aft bulkheads     3.1.2 Pressurized floors
and bulkheads surrounding the main and nose gear wheel well and center wing box
    3.1.3 Skins with doublers, stringers and frames from the forward pressure
bulkheads to the frame supporting the rear attachment of horizontal stabilizer  
  3.1.4 Window and windscreen attachment structure but excluding transparencies
    3.1.5 Passenger and cargo doors internal structure     3.1.6 Sills,
excluding scuff plates, and upper beams surrounding passenger and cargo door
apertures     3.1.7 Cockpit floor structure and passenger cabin floor beams
excluding floor panels and seat rails     3.1.8 Keel beam structure   3.2
Fittings     3.2.1 Landing gear support structure and attachment fitting    
3.2.2 Support structure and attachment fittings for the vertical and horizontal
stabilizers     3.2.3 Support structure and attachment fitting for the APU


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit H July
2011
3


--------------------------------------------------------------------------------




EXHIBIT H

4 STABILIZERS     4.1 Horizontal Stabilizer Main Structural Box     4.1.1 Spars
    4.1.2 Ribs     4.1.3 Upper and lower skins and stringers     4.1.4 Support
structure and attachment fitting to fuselage and trim screw actuator     4.1.5
Elevator support structure     4.1.5.1 Hinge bracket     4.1.5.2 Servocontrol
attachment brackets    4.2 Vertical Stabilizer Main Structural Box     4.2.1
Spars     4.2.2 Ribs     4.2.3 Skins and stringers     4.2.4 Support structure
and attachment fitting to fuselage     4.2.5 Rudder support structure      
4.2.5.1 Hinge brackets     4.2.5.2 Servocontrol attachment brackets   5
EXCLUSIONS       Bearing and roller assemblies, bearing surfaces, bushings,
fittings other than those listed above, access and inspection doors, including
manhole doors, latching mechanisms, all system components, commercial interior
parts, insulation and related installation and connecting devices are excluded
from this Seller Service Life Policy.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit H July
2011
4


--------------------------------------------------------------------------------




EXHIBIT I

CERTIFICATE OF ACCEPTANCE

In accordance with the terms of the A320 NEO Family Purchase Agreement dated
[            ] and made between C.I.T. Leasing Corporation (“CIT”) and Airbus
S.A.S. as amended and supplemented from time to time (the “Purchase Agreement”),
the technical acceptance tests relating to one Airbus A3 [   ]-[   ] aircraft,
bearing manufacturer’s serial number [   ], and registration mark [   ](the
“Aircraft”) have taken place in [Blagnac/Hamburg] on the day [   ] of [   ].

In view of said tests having been carried out with satisfactory results, [
Airline ] hereby approves the Aircraft as being in conformity with the
provisions of the Purchase Agreement and accepts the Aircraft for delivery in
accordance with the provisions of the Purchase Agreement.

Such acceptance shall not impair the rights that may be derived from the
warranties relating to the Aircraft set forth in the Purchase Agreement.

Any right at law or otherwise to revoke this acceptance of the Aircraft is
hereby irrevocably waived.

IN WITNESS WHEREOF, [                     ] has caused this instrument to be
executed by its duly authorised representative this _____ day of [   ], [   ] in
[Blagnac/Hamburg].

C.I.T Leasing Corporation

Name:

Title:

Signature:

 

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit I July
2011
1


--------------------------------------------------------------------------------




EXHIBIT J

EXHIBIT J

TECHNICAL DATA INDEX

 

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J July
2011
1


--------------------------------------------------------------------------------




EXHIBIT J

TECHNICAL DATA INDEX

Where applicable data will be established in general compliance with ATA 100
Information Standards for Aviation Maintenance, and the applicable provisions
for digital standard of ATA Specification 2200 (iSpec2200).

The following index identifies the Technical Data provided in support of the
Aircraft.

The explanation of the table is as follows:     NOMENCLATURE Self-explanatory.
   ABBREVIATED DESIGNATION (Abbr) Self-explanatory.

AVAILABILITY (Avail)

Technical Data can be made available :

ON-LINE (ON) through the relevant service on AirbusWorld,

        and / or       

OFF-LINE (OFF) through the most suitable means applicable to the size of the
concerned document (e.g CD or DVD).

FORMAT (Form)

Following Technical Data formats may be used:

SGML - Standard Generalized Mark-up Language, which allows further data
processing by the Buyer.

 

XML – Extensible Mark-up Language, evolution of the SGML text format to cope
with WEB technology requirements.

    

XML is used for data processing. Processed data shall be consulted through the
e-doc Viewer FOCT – Flight Operations Consultation Tool.

    

XML data may be customized using Airbus customization tools (Flight Operations
Documentation Manager, ADOC) or the Buyer’s own XML based editing tools.

  

CGM – Computer Graphics Metafile, format of the interactive graphics associated
with the and /or SGML text file delivery.

  

PDF (PDF) - Portable Document Format allowing data consultation.

  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J July
2011
2


--------------------------------------------------------------------------------




EXHIBIT J

Advanced Consultation Tool - refers to Technical Data consultation application
that offers advanced consultation & navigation functionality compared to PDF.
Both browser software & Technical Data are packaged together.

   

P1 / P2 - refers to manuals printed on one side or both sides of the sheet.

   

CD-P - refers to CD-Rom including Portable Document Format (PDF) Data.

    

CD-XML – Refers to CD-Rom including XML data


TYPE C CUSTOMIZED. Refers to manuals that are applicable to an individual Airbus
customer/operator fleet or aircraft.     G GENERIC. Refers to manuals that are
applicable for all Airbus aircraft types/models/series.     E ENVELOPE. Refers
to manuals that are applicable to a whole group of Airbus customers for a
specific aircraft type/model/series.   QUANTITY (Qty) Self-explanatory for
physical media.   DELIVERY (Deliv)

Delivery refers to scheduled delivery dates and is expressed in either the
number of corresponding days prior to first Aircraft delivery, or nil (0)
referring to the Delivery Date of corresponding Aircraft.

The number of days indicated shall be rounded up to the next regular revision
release date.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J July
2011
3


--------------------------------------------------------------------------------




EXHIBIT J

OPERATIONAL MANUALS AND DATA

NOMENCLATURE Abbr Avail Form Type Qty Deliv Comments Flight Crew Operating
Manual
 FCOM
ON XML C N/A 90 OFF CD-XML C 1 90   Flight Crew Training Manual
 FCTM
ON XML C N/A 90 FCTM is a supplement to FCOM, a “Pilot’s guide” for use in OFF
CD-XML C 1 90 training and in operations LR Aircraft: Basic for A340-500/-600
aircraft ON XML C N/A 90 A330-200/A340-300 : only for aircraft equipped with
enhanced           cabin (Mod 48819) Cabin Crew Operating Manual CCOM SA
Aircraft: Basic for A318 and for all A319/A320/A321 equipped with new CIDS /FAP
OFF CD-XML C 1 90 CCOM not available for aircraft with old CIDS re-installed
(A319               Mod 34898, A320 Mod 34856, A321 Mod 34997 ) ON XML C N/A 0
Flight Manual
FM
 OFF
 CD-XML
 C
 1
 0
  *PDF secure format integrated in the FOCT viewer, used for OFF PDF C * 0
loading on board aircraft EFB, in agreement with Airworthiness              
Authorities.

SA = Single Aisle: A318/A319/A320/A321 / LR = Long Range: A330/A340

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J   July
2011 4


--------------------------------------------------------------------------------




EXHIBIT J

OPERATIONAL MANUALS AND DATA

NOMENCLATURE
Abbr Avail Form Type Qty Deliv Comments Master Minimum Equipment List
MMEL
ON XML C N/A 180 OFF CD-XML C 1 180   Quick Reference Handbook
 QRH
ON XML C N/A 90 OFF CD-XML C 1 90   Trim Sheet
TS
OFF
Electronic
format
C
1
0
Transferred to the Buyer by electronic mail (MS Word or PDF or TIFF). Note:
additional document provided by the Seller : IATA Airport               Handing
Manual / AHM sections 515, 516, 560. Weight and Balance Manual
 WBM
ON XML C N/A 0 OFF CD-XML C 1 0   Performanc ON Computatio C N/A 90 PEP   Tool  
    A collection of aircraft performance software tools in a common Performance
Engineer's Programs Performanc interface. OFF Computatio C 1 90       Tool on CD
        Performance Programs Manual PPM OFF CD-P C 1 90 Explains how to use the
PEP & contains specific data for engineers, which are not contained in the FCOM
               


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J   July
2011 5


--------------------------------------------------------------------------------




EXHIBIT J

MAINTENANCE AND ASSOCIATED MANUALS

NOMENCLATURE Abbr Avail Form Type Qty Deliv Comments AirN@v / Maintenance ,
including : Advanced Aircraft Maintenance Manual - AMM ON Consultatio C N/A 90
Illustrated Parts Catalog (Airframe)-   Tool         IPC Illustrated Parts
Catalog ( Powerplant )- PIPC* AirN@v / Recommended basic delivery quantity
Trouble Shooting Manual - TSM Maintenance *PIPC is integrated in the SA aircraft
IPC for IAE V2500 A1/A3 Aircraft Schematics Manual - ASM Advanced Engines and in
the LR A340-500/-600 aircraft IPC for RR Trent 500 Aircraft Wiring Lists - AWL
OFF Consultatio C 20 90 Engines. Aircraft Wiring Manual- AWM Tool on DVD For
other aircraft and engine types, to be supplied by Propulsion Electrical
Standard Practices Manual- Systems Manufacturer concurrently with the Airframe
IPC. ESPM               AirN@v / Associated Data
AirN@v /
Associated
Data 
ON 
Advanced
Consultation
Tool
G 
N/A 
360 
* Including Tool and Equipment Manual / Index & SupportEquipment Summary data 
Consumable Material List – CML
Standards Manual - SM
Electrical Standard Practices Manual –
ESPM
Tool and Equipment Manual – TEM (*)
OFF 
Advanced
Consultatio
Tool on DVD
G 
20 
360 
Technical Follow-up TFU ON PDF E 20 90 TFU for trouble shooting & maintenance,
to be used with AirN@v ON PDF C N/A 90           * PDF will be discontinued in
2010 after implementation of the AirN@v / Maintenance Technical Data upgrade
programme OFF CD-P C * 90   Aircraft Maintenance Manual
AMM
Available from the Technical Data Download Service on ON SGML C N/A 90
AirbusWorld (Graphics in CGM, compliant with iSpec 2200 ) OFF SGML C 1 90
Effective CD delivery will only take place at the time of explicit              
request from the Buyer


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J   July
2011 6


--------------------------------------------------------------------------------




EXHIBIT J

MAINTENANCE AND ASSOCIATED MANUALS

NOMENCLATURE
Abbr Avail Form Type Qty Deliv Comments
 ON
 PDF
 C
 N/A
 90
* PDF will be discontinued in 2010 after implementation of the OFF CD-P C * 90
AirN@v / Maintenance Technical Data upgrade programme Aircraft Schematics Manual
ASM
Available from the Technical Data Download Service on ON SGML C N/A 90
AirbusWorld (Graphics in CGM, compliant with iSpec 2200 ) OFF SGML C 1 90
Effective CD delivery will only take place at the time of explicit              
request from the Buyer ON PDF C N/A 90 * PDF will be discontinued in 2010 after
implementation of the OFF CD-P C * 90 AirN@v / Maintenance Technical Data
upgradeprogramme. Aircraft Wiring List AWL Available from the Technical Data
Download Service on ON SGML C N/A 90 AirbusWorld (Graphics in CGM, compliant
with iSpec 2200 ) OFF SGML C 1 90 Effective CD delivery will only take place at
the time of explicit               request from the Buyer ON PDF C N/A 90 * PDF
will be discontinued in 2010 after implementation of the OFF CD-P C * 90 AirN@v
/ Maintenance Technical Data upgrade programme Aircraft Wiring Manual
AWM
Available from the Technical Data Download Service on ON SGML C N/A 90
AirbusWorld (Graphics in CGM, compliant with iSpec 2200 ) Effective CD delivery
will only take place at the time of explicit     OFF SGML C 1 90 request from
the Buyer Effective delivery will only take place at the time of explicit
request Consumable Material List CML OFF SGML G 1 180 from the Buyer ON PDF E
N/A 90 Ecam System Logic Data
ESLD
OFF CD-P E 5 90 Used for in-depth aircraft trouble shooting. Ref to SIL 31-033
for details.                


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J   July
2011 7


--------------------------------------------------------------------------------




MAINTENANCE AND ASSOCIATED MANUALS

EXHIBIT J

NOMENCLATURE
Abbr Avail
Form
Type Qty Deliv Comments   One ELA supplied for each Aircraft, delivered one
month after first Electrical Load Analysis ELA OFF
PDF/MS Word
C 1 +30 Aircraft Delivery PDF File + Office automation format RTF & Excel      
Excel       file delivered on one single CD for ELA updating by the Buyer
Electrical Standard Practices Manual ESPM OFF SGML G 1 90 *Effective CD delivery
will only take place at the time of explicit               request from the
Buyer * Pocke size format booklet, which provides maintenance personnel
Electrical Standard Practices booklet ESP OFF P2* G 20 90 with quick and easy
access for the identification of electrical               equipment and the
required tooling. Advanced Flight Data Recording Parameter Library FDRPL OFF
Consultation E 5 90       Tool on CD         ON PDF C N/A 90 * PDF will be
discontinued in 2010 after implementation of the OFF CD-P C * 90 AirN@v /
Maintenance Technical Data upgrade programme. Illustrated Parts Catalog
(Airframe) IPC ON SGML C N/A 90 Available from the Technical Data Download
Service on           AirbusWorld (Graphics in CGM, compliant with iSpec 2200 )
OFF SGML C 1 Effective CD delivery will only take place at the time of explicit
              request from the Buyer Integrated in the SA aircraft IPC for IAE
V2500 A1/A3 Engines . ON PDF C N/A 90 Integrated in the LR A340-500/-600
aircraft IPC for RR Trent 500 Illustrated Parts Catalog (Powerplant) PIPC
Engines. OFF CD-P C 20* 90 *For other aircraft and engine types, supplied by
Propulsion Systems               Manufacturer concurrently with the Airframe
IPC. In addition to MPD in AirN@v consultable format, AirN@v / Planning Advanced
includes additional MPD files in the following downloadable formats: ON
Consultation E N/A 360 - PDF format AirN@v / Planning , including AirN@v/   Tool
      - MS XLS ( Excel) format Maintenance Planning Document – MPD
Planning
- TSDF / Text Structured Data File format (specific ASCII for MIS     Advanced
and Database upload ) OFF Consultation E 5 360 - SGML format for further
processing Tool on DVD Life Limited Parts information is included in the
Airworthiness               Limitation Section (ALS)


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J   July
2011 8


--------------------------------------------------------------------------------




EXHIBIT J

MAINTENANCE AND ASSOCIATED MANUALS

NOMENCLATURE
bbr
Avail
Form
Type
Qty
Deliv
Comments
The latest revisions of individual MRB Report and ALS documents are available
shortly after approval on Maintenance Review Board Report – MRBR MRBR
ON
PDF
E
N/A
360
AirbusWorld Maintenance & Engineering site, under “ Prepare Airworthiness
Limitation Section – ALS ALS Maintenance Programme”, "Demonstrate compliance
with airworthiness limitations" tab, with aircraft operators being              
informed through a dedicated OIT. Tool & Equipment Bulletins TEB ON PDF E N/A
N/A   Advanced These drawings include the Seller’s and Suppliers’ equipment Tool
and Equipment Drawings TED ON Consultatio E N/A 360 drawings, except for the
Seller’s and Suppliers’ proprietary items       Tool         AirN@v /
Engineering , including: Airworthiness Directives - AD European Airworthiness
Directives - EUAD Advanced ( incl. French DGAC AD’s) ON Consultation C N/A 90
All Operator Telex - AOT Tool Operator Information Telex - OIT AirN@v
Engineering is an electronic index used for identification Flight Operator Telex
- FOT AirN@v/           of the references and links between the Seller’s and
Suppliers’ Modification - MOD Engineering engineering documents Modification
Proposal - MP   Service Bulletin - SB Advanced Service Information Letter - SIL
OFF
Consultation
C 5 90 Technical Follow-Up - TFU Tool on DVD Vendor Service Bulletin - VSB      
          ON PDF C N/A 90 * PDF will be discontinued in 2010 after
implementation of the OFF CD-P C * 90 AirN@v / Maintenance Technical Data
upgrade programme Trouble Shooting Manual TSM Available from the Technical Data
Download Service on ON SGML C N/A 90 AirbusWorld (Graphics in CGM, compliant
with iSpec 2200 ) Effective CD delivery will only take place upon the Buyer’s  
  OFF SGML C 1 90 express request.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J   July
2011 9


--------------------------------------------------------------------------------




EXHIBIT J

STRUCTURAL MANUALS

NOMENCLATURE
Abbr Avail Form Type Qty Deliv   Comments Advanced AirN@v / Repair includes: ON
Consultation E N/A 90 · For SA aircraft, one specific SRM for each A318, A319,
Tool A320, A321, one SA aircraft common NTM, AirN@v / Repair , including: AirN@v
/           · For LR aircraft, one SRM and NTM for A340-200/-300, one Structural
Repair Manual (*) - SRM
Repair
SRM and NTM for A340-500/-600. Non Destructive Testing Manual - NTM *Nacelle
repair data are integrated in the Airframe SRM for A318 Advanced PW6000 and
A340-500/-600 RR Trent aircraft. For all other SA OFF Consultation E 5 90 and LR
aircraft and engine types, the Nacelle SRM shall be       Tool on DVD      
supplied by the relevant Propulsion System Supplier. ON SGML E N/A   Structural
Repair Manual
 SRM
OFF SGML E *   *Upon request only. ON SGML E N/A 90 Non Destructive Testing
Manual
 NTM
OFF SGML E * 90 *Upon request only.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J July
2011
10


--------------------------------------------------------------------------------




EXHIBIT J

OVERHAUL DATA

NOMENCLATURE
Abbr Avail Form Type Qty Deliv
Comments
Advanced AirN@v / Workshop, including:   Consultation       Component
Maintenance Manual AirN@v /
ON
Tool E N/A 180 DFPRM first issue in AirN@v / Workshop planned 2nd half 2009
Manufacturer - CMMM Workshop Advanced Duct Fuel Pipe Repair Manual - DFPRM OFF
Consultation E 5 180       Tool on DVD         Component Maintenance Manual ON
SGML E N/A 180 Manufacturer
CMMM
OFF SGML E * 180 *Upon request only. Fallback solution to AirN@v / Workshop OFF
CD-P E * 180 * Vendor Supply in digital PDF format . Component Maintenance
Manual Vendor
CMMV
ON PDF E N/A 180 Available from the “Supplier Technical Documentation On-Line  
            Service” in AirbusWorld Component Documentation Status CDS OFF CD C
1 180 Revised until 180 days after first Aircraft Delivery ON PDF G N/A -  
Component Evolution List
CEL
OFF CD-P G 1 - Delivered as follow-on to CDS.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J July
2011
11


--------------------------------------------------------------------------------




EXHIBIT J

ENGINEERING DOCUMENTS

NOMENCLATURE
Abbr Avail Form Type Qty Deliv Comments Seller Installation, Assembly and
Detailed part Drawings for Structure & System installations, fitted on the
Buyer’s fleet or Aircraft . They cover the Aircraft “as designed”, ie in its
original configuration Advanced at first Aircraft Delivery. Mechanical Drawings,
including the Drawing Consultation Repair drawings are supplied upon specific
Buyer request. Picture, Parts List / Parts Usage MD ON
Tool
C N/A 0 Buyer’s queries shall be issued in connection with an approved  
document: SB, SRM or RAS (Repair Assessment Sheet) Mechanical Drawings include:
2D Drawing sheets               Parts List / Parts Usage (in PDF). ON SGML G N/A
180 Effective delivery will only take place at the time of explicit request
Standards Manual
SM
OFF SGML G 1 180 from the Buyer. ON PDF G N/A 0 Process and Material
Specification
 PMS
OFF CD-P G 1 0  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J July
2011
12


--------------------------------------------------------------------------------




EXHIBIT J

NOMENCLATURE Abbr Avail Form Type Qty Deliv Comments Airplane Characteristics
for Airport Planning – ON PDF E N/A 360 Available On-Line in AirbusWorld AC
AC/MFP Grouped on one single CD Maintenance Facility Planning - MFP   OFF CD-P E
5 360 Fallback solution to the on-line AC / MFP ATA 100 Index ATI ON PDF E N/A
360 6 Digits ATA 100 Index Advanced Technical Data self-tutorial training which
provides basic ON Consultation G N/A 360 familiarization tailored for
Maintenance and Engineering C@DETS /Technical Data Training
C@DETS
  Tool on CD       personnel. Courseware and Software Advanced It is AirN@v
Services oriented and available on AirbusWorld for OFF Consultation G 5 360
downloading by module as required.       Tool         Aircraft Recovery Manual
 ARM
ON PDF E N/A 90 OFF CD-P E 1 90   Chart can be downloaded from AirbusWorld
either in TIFF or Aircraft Rescue & Firefighting Chart
ARFC
ON PDF E N/A 180 PDF format OFF P1 E 20 180 Full size charts, which are
available in poster format (530 x 640               mm) Cargo Loading System
Manual
 CLS
ON PDF E N/A 180   OFF CD-P E 1 180 One CLS per delivered Aircraft The LETD
provides, for each Technical Data, information about: - Applicable issue and
revision date, List of Effective Technical Data LETD ON PDF C N/A 90 - Shipping
information with search functions by manual or delivery address criteria,      
        -Tracking of shipments through the Carrier Website. List of Radioactive
and Hazardous Elements
 LRE
ON PDF G N/A 90 OFF CD-P G 1 90  


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J   July
2011 13


--------------------------------------------------------------------------------




EXHIBIT J

NOMENCLATURE
Abbr Avail Form Type Qty Deliv Comments Advanced Available for A340-500/-600
aircraft . LATC ON Calculation E N/A 90 Electronic format, which includes a
software tool to calculate the     Tool       loads of various live animals
which can be transported in cargo Live Animal Transportation Calculation Tool
Advanced compartments under known environmental conditions LATC OFF Calculation
E 5 90 Remark : LTM (Live Stock Transportation Manual) replaced by       Tool on
CD       LATC, migration for LR aircraft :Jul 09, for SA aircraft : Oct 09
Advanced
Full SB content and SB search functions are available from ON Consultation C N/A
0 AirN@v / Engineering on AirbusWorld Service Bulletins SB   Tool            
OFF CD-P C 1 0 CD available for simplified SBs only Contains all SSC’s Supplier
Support Conditions and current GCP 2000 Issue 04 Agreements ratified by Airbus
Suppliers . Supplier Product Support Agreements 2000 SPSA ON PDF G N/A 360 It
specifies : - Airbus Support Standards               - The individual Suppliers’
contractual Support commitments Transportability Manual TM OFF CD-P G 1 180    
VIM +
Advanced
Combined Vendor Information Manual and Aircraft On Ground & Vendor Information
Manual + AOG & ON Consultation G N/A 360 Repair Guide. It supplies information
on Supplier Support Aircraft On Ground & Repair Guide
RG
Tool
locations, Repair Stations, stock locations and distributors around            
  the world for Airbus Customers.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit J   July
2011 14


--------------------------------------------------------------------------------




EXHIBIT K

AIRCRAFT PRICE REVISION FORMULA

***

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit K July
2011
1


--------------------------------------------------------------------------------




EXHIBIT L

PROPULSION SYSTEMS PRICE REVISION FORMULA
CFM INTERNATIONAL

***

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit L July
2011
1


--------------------------------------------------------------------------------




EXHIBIT M

PROPULSION SYSTEMS PRICE REVISION FORMULA
PRATT AND WHITNEY

***

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit M July
2011
1


--------------------------------------------------------------------------------




EXHIBIT N

EXHIBIT N
LICENSES AND ON LINE SERVICES


Part 1 END-USER LICENSE AGREEMENT FOR AIRBUS SOFTWARE    

Part 2

GENERAL TERMS AND CONDITIONS OF ACCESS TO AND USE OF AIRBUSWORLD (signed between
Airbus S.A.S and CIT AI, dated 1 June, 2007)

   

Part 3

END-USER SUBLICENSE AGREEMENT FOR SUPPLIER SOFTWARE


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
1


--------------------------------------------------------------------------------




EXHIBIT N

PART 1

END-USER LICENSE AGREEMENT FOR AIRBUS SOFTWARE

1

DEFINITIONS

For the purposes of this end-user license agreement for Airbus software (the
“Software License”) the following definitions shall apply:

“Agreement” means the Purchase Agreement of even date herewith entered into
between the Licensee and the Licensor covering the purchase and sale of the
Aircraft subject thereof.

“Airbus Software” means each of the Licensor’s proprietary products including
Composite Work, configurations, processes, rules (together with any related
documentation), as well as any modifications, enhancements or extensions thereto
as may be provided by the Licensor from time to time. The Airbus Software shall
be supplied in machine-readable code form only, for use in connection with the
Aircraft or operations related to the Aircraft. The Airbus Software shall be
either On Board Certified Software or Software Products. For the avoidance of
doubt, this Software License does not apply to (i) open source software
contained in the Airbus Software, if any, and it is hereby acknowledged and
agreed by both parties hereto that such open source software is independently
distributed on an “as is” basis under the respective license terms therefor, and
that the Licensor disclaims any liability in relation to such open source
software, or (ii) any proprietary third party software that the Licensor
purchases or licenses from any third party and delivers to the Licensee, either
as a sublicense or as a direct license from such third party.

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the Airbus
Software.

“Licensee” means the Buyer under the Agreement.

“Licensor” means the Seller under the Agreement.

“On Board Certified Software” means those Airbus Part 125 and/or FAR 125
certified software that are installed on board the Aircraft and bear a part
number of the Licensor, excluding any software embedded in any component,
furnishing or equipment installed on the Aircraft and itself bearing a part
number.

“Permitted Purpose” means use of the Airbus Software by the Licensee for its own
internal business needs, solely in conjunction with the Aircraft and in
particular pertaining to (i) operation of the Aircraft; (ii) on ground
operational support of the Aircraft; or (iii) related authorized customization
of software.

“Software Product(s)” means either those Airbus Software intended to be used on
ground at the Licensee’s facilities or Airbus Software that are installed on
board the Aircraft and that are not Part 125 and/or FAR 125 certified - whether
or not bearing a part


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N
July 2011
2


--------------------------------------------------------------------------------




EXHIBIT N

 

number of the Licensor - excluding any software embedded in any component,
furnishing or equipment installed on the Aircraft and itself bearing a part
number.

“Update(s)” means any update(s) or replacement(s) to the Airbus Software
licensed hereunder, which the Licensor, at its discretion, makes generally
available to the Licensee.

“User Guide” means the documentation, which may be in electronic format,
designed to assist the Licensee in using the Airbus Software.

Capitalized terms used herein and not otherwise defined in this Software License
shall have the meaning assigned thereto in the Agreement.

     2     

LICENSE

   

In consideration of the purchase by the Licensee of the Aircraft, the Licensee
is hereby granted a worldwide and non-exclusive right to use the Airbus
Software, for a Permitted Purpose. The Licensor shall remain the owner of all
intellectual property rights in the Airbus Software. There shall be one license
encompassing all Airbus Software granted in respect of each Aircraft purchased
by the Licensee.

   

Notwithstanding the foregoing, license rights regarding the use of Software
Products may be subject to specific commercial conditions and to the payment of
specific fees relating to such Software Products.

   

The Licensee hereby acknowledges that it is aware that certain Airbus Software
subject of this Software License may incorporate some third party software or
open source software components. The Licensee hereby agrees to be bound by the
licensing terms and conditions applicable to such third party software and made
available by the Licensor through AirbusWorld.

  3     

ASSIGNMENT AND DELEGATION

  3.1     

Assignment

  3.1.1     

On Board Certified Software

   

The Licensee may at any time assign or otherwise transfer all or part of its
rights pertaining to any On Board Certified Software under this Software License
only as part of, and to the extent of, a sale, transfer or lease of each
Aircraft on which such On Board Certified Software is installed. The Licensee
shall assign as many Software Licenses as the number of sold, transferred or
leased Aircraft and shall retain all other Software Licenses attached to any
Aircraft that the Licensee continues to operate.

   

In the event of any such assignment or transfer, the Licensee shall transfer the
copies of the Airbus Software attached to the sold, transferred or leased
Aircraft (including all component parts, media, any upgrades or backup copies
and, if applicable, certificate(s) of authenticity), except as otherwise
instructed by the Licensor.

 

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N
July 2011
3


--------------------------------------------------------------------------------




EXHIBIT N

3.1.2

Software Products

Save as otherwise set forth in the Agreement, the right to use any Software
Product is personal to the Licensee, for its own internal use, and is
non-transferable, except with the Licensor’s prior written consent, in which
case the Licensee shall cause the assignee or sub-licensee to agree to the terms
of this Software License.

  

3.2

Delegation

Without prejudice to Article 6 (a) hereof, in the event of the Licensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Licensee shall notify the Licensor of such
intention prior to any disclosure of this Software License and/or the Airbus
Software Services to such Third Party.

The Licensee hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Software License with respect
to the Airbus Software and shall in particular cause such Third Party to enter
into a appropriate licensing conditions and to commit to use the Airbus Software
solely for the purpose of maintaining the Aircraft and/or for processing the
Licensee’s data.

  

4

COPIES

Use of the Airbus Software is limited to the number of copies delivered by the
Licensor to the Licensee and to the medium on which the Airbus Software is
delivered. No reproduction shall be made without the prior written consent of
the Licensor, except that the Licensee is authorized to copy the Airbus Software
for back-up and archiving purposes. Any copy the Licensor authorizes the
Licensee to make shall be performed under the sole responsibility of the
Licensee. The Licensee agrees to reproduce the copyright and other notices as
they appear on or within the original media on any copies that the Licensee
makes of the Airbus Software.

   

5

5.1

TERM

On Board Certified Software

Subject to the Licensee having complied with the terms of this Software License,
the rights under this Software License shall be granted from the date of
Delivery of each Aircraft until the earlier of (i) the Aircraft definitively
ceasing to be operated, in which case the license rights pertaining to such
Aircraft shall be deemed terminated on the date of the last operation thereof by
the Licensee or any of its assignees, or (ii) the Agreement, this Software
License or any part thereof being terminated for any reason whatsoever, in which
case the Licensee shall immediately cease to use the On Board Certified
Software.

  

5.2

Software Products

Save as otherwise specified in any applicable commercial conditions relating to
any Software Product as set forth in the Agreement and subject to the Licensee
having complied with the terms of this Software License, the rights under this
Software License shall be granted from the date of first delivery of the
Software Product until the earlier of (i) for Software Products that are
installed on board the Aircraft, the Licensee ceasing to operate the Aircraft on
which such Software Products are installed, or (ii) the Licensee no longer
owning or operating any Aircraft, or (iii) the Agreement or this Software
License


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N
July 2011
4


--------------------------------------------------------------------------------




EXHIBIT N

  being terminated for any reason whatsoever, in which case the Licensee shall
immediately cease to use the Software Products.    

6

CONDITIONS OF USE

The Airbus Software shall only be used for the Permitted Purpose.

The Licensee shall be solely responsible for, and agrees to be careful in the
use of, all outputs and results derived from the operation of the Airbus
Software and all consequences, direct and indirect, relating to the use of such
output and results. The Licensee agrees to use such outputs and results only
once it has verified such outputs and results and has checked the relevance and
correctness thereof, in the light of its particular needs.

The Licensee expressly acknowledges that it shall take all appropriate
precautions for the use of the Airbus Software, including without limitation
measures required for its compliance with the User Guide or any information or
directive regarding the use of the Supplier Software.

Under the present Software License, the Licensee shall:

    a) not permit any parent, subsidiary, affiliate, agent or third party to use
the Airbus Software in any manner, including, but not limited to, any
outsourcing, loan, commercialization of the Airbus Software or commercialization
by merging the Airbus Software into another software or adapting the Airbus
Software, without the prior written consent from the Licensor;        b) do its
utmost to maintain the Airbus Software and the relating documentation in good
working condition, in order to ensure the correct operation thereof;      c) use
the Airbus Software in accordance with such documentation and the User Guide,
and ensure that the personnel using the Airbus Software has received appropriate
training;      d) use the Airbus Software exclusively in the technical
environment defined in the applicable User Guide, except as otherwise agreed in
writing between the parties;      e) except as permitted by applicable law, not
alter, reverse engineer, modify, correct, translate, disassemble, decompile or
adapt the Airbus Software, nor integrate all or part of the Airbus Software in
any manner whatsoever into another software product, nor create a software
product derived from the Airbus Software save with the Licensor’s prior written
approval.     f) should the Licensor have elected to provide the source code to
the Licensee, have the right to study and test the Airbus Software, under
conditions to be expressly specified by the Licensor, but in no event shall the
Licensee have the right to correct, modify or translate the Airbus Software;   
  g) except with respect to Software Products intended to be used on ground, use
the Airbus Software exclusively on the referenced machines and the declared
sites;      


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
5


--------------------------------------------------------------------------------




EXHIBIT N

      h)     

not attempt to discover or re-write the Airbus Software source codes in any
manner whatsoever;

     i)     

not delete any identification or declaration relative to the intellectual
property rights, trademarks or any other information related to ownership or
intellectual property rights in the Airbus Software;

    j)     

not pledge, sell, distribute, grant, sublicense, lease, lend, whether on a
free-of- charge basis or against payment, or permit access on a time-sharing
basis or any other utilization of the Airbus Software, whether in whole or in
part, for the benefit of a third party.


  With respect to Software Products intended for use on ground, the Licensor
shall be entitled, subject to providing reasonable prior written notice thereof
to the Licensee, to verify at the Licensee’s facilities whether the conditions
specified in the present Software License are fulfilled.      7     

TRAINING

   

In addition to the User Guide provided with the Airbus Software, training and
other assistance may be provided upon the Licensee’s request, subject to the
conditions set forth in the Agreement. Such assistance or training shall not
operate to relieve the Licensee of its sole responsibility with respect to the
use of the Airbus Software under this Software License.

  8     

PROPRIETARY RIGHTS - RIGHT TO CORRECT AND MODIFY

  8.1     

The Airbus Software is proprietary to the Licensor or the Licensor has acquired
the intellectual property rights necessary to grant this Software License. The
copyright and all other proprietary rights in the Airbus Software are and shall
remain the property of the Licensor.

  8.2     

The Licensor reserves the right to correct and modify any Airbus Software at its
sole discretion and the Licensee shall not undertake any correction or
modification of the Airbus Software without the Licensor’s prior written
approval. The Licensee shall install any Updates provided by the Licensor, at
its own cost, in accordance with the time schedule notified with the provision
of such Update(s). In the event of the Licensee failing to install any such
Update(s), the Licensor shall be relieved of any warranty or liability of any
kind with respect to the conformity or operation of the Airbus Software.

  9     

COPYRIGHT INDEMNITY

  9.1     

Indemnity

  9.1.1     

Subject to the provisions of Article 9.2.3, the Licensor shall defend and
indemnify the Licensee from and against any damages, costs and expenses
including legal costs (excluding damages, costs, expenses, loss of profits and
other liabilities in respect of or resulting from loss of use of the Aircraft)
resulting from any infringement, or claim of infringement, by any Airbus
Software provided by the Licensor, of any copyright, provided that the
Licensor's obligation to indemnify shall be limited to infringements in
countries

 

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
6


--------------------------------------------------------------------------------




EXHIBIT N

  which, at the time of the infringement or alleged infringement, are members of
The Berne Union and recognize computer software as a "work" under the Berne
Convention.    

9.1.2

In the event that the Licensee is prevented from using the Airbus Software for
infringement of a copyright referred to in Article 9.1.1 (whether by a valid
judgment of a court of competent jurisdiction or by a settlement arrived at
between claimant, Licensor and Licensee), the Licensor shall at its expense
either:

    (i) procure for the Licensee the right to use the same free of charge to the
Licensee; or     (ii) replace the infringing part of the Airbus Software as soon
as possible with a non-infringing substitute complying in all other respects
with the requirements of this Software License.  

9.2

9.2.1

Administration of Copyright Indemnity Claims

If the Licensee receives a written claim or a suit is threatened or commenced
against the Licensee for infringement of a copyright referred to in Article 9.1
as a result of the use of the Airbus Software, the Licensee shall:

    (i) forthwith notify the Licensor giving particulars thereof;      (ii)
furnish to the Licensor all data, papers and records within the Licensee’s
control or possession relating to such claim or suit;      (iii) refrain from
admitting any liability or making any payment or assuming any expenses, damages,
costs or royalties or otherwise acting in a manner prejudicial to the defense or
denial of such suit or claim provided always that nothing in this sub-Article
(iii) shall prevent the Licensee from paying such sums as may be required in
order to obtain the release of the Aircraft and allow for the normal, intended
use of the Aircraft, provided such payment is accompanied by a denial of
liability and is made without prejudice, in each case to the extent possible;  
      (iv) reasonably co-operate with, and render all such reasonable assistance
to the Licensor as be may be pertinent to the defense or denial of the suit or
claim (the direct and reasonable costs of which shall be borne by Licensor);    
    (v) act in such way as to reasonably mitigate damages and/or reduce the
amount of royalties that may be payable as well as to minimize costs and
expenses.  

9.2.2

The Licensor shall be entitled, either in its own name or on behalf of the
Licensee, to conduct negotiations with the party or parties alleging
infringement and may assume and conduct the defense or settlement of any suit or
claim in the manner, which it deems proper.

 

9.2.3

The Licensor’s obligations and the Licensee’s remedies hereunder shall be
conditional upon the strict and timely compliance by the Licensee with the terms
of this Clause 9 and of Clauses 6(e), 6(h), 6(i) and 8.2 and are exclusive and
in substitution for, and the Licensee hereby waives, releases and renounces all
other obligations and liabilities of the Licensor and rights, claims and
remedies of the Licensee against the Licensor, express or implied, arising by
law or otherwise with respect to any infringement or claim of infringement of
any copyright.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
7


--------------------------------------------------------------------------------




EXHIBIT N

10

CONFIDENTIALITY

The Airbus Software, this Software License and their contents are designated as
confidential. The Licensee undertakes not to disclose the Software License, the
Airbus Software or any parts thereof to any third party without the prior
written consent of the Licensor, except to the lessee in case of lease of an
Aircraft or to the buyer in case of resale of an Aircraft provided that such
lessee or buyer agree to maintain the duty of confidentiality as set forth in
this Clause 10, without prejudice to any provisions set forth in the Agreement.
In so far as it is necessary to disclose aspects of the Airbus Software to the
Licensee’s employees, such disclosure is permitted solely for the purpose for
which the Airbus Software is supplied and only to those employees who need to
know the same, save as permitted herein or where otherwise required pursuant to
an enforceable court order or any governmental decision or regulatory provision
imposed on the Licensee, provided that reasonable prior notice of the intended
disclosure is provided to the Licensor.

The obligations of the Licensee to maintain confidentiality shall survive the
termination of this Software License for a period of five (5) years.

  

11

ACCEPTANCE

On Board Certified Software shall be deemed accepted as part of the Technical
Acceptance Process set out in Clause 8 of the Agreement.

Software Products shall be deemed accepted upon delivery thereof unless
otherwise specifically provided for in the Agreement.

  

12

12.1

WARRANTY

On Board Certified Software

Any On Board Certified Software installed on board an Aircraft at Delivery
thereof shall be deemed a Warranted Part for the purposes of Clause 12.1 of the
Agreement and the relevant provisions of such Clause 12.1 shall be fully
applicable to such On Board Certified Software.

  

12.2

Software Products

The Licensor warrants that Software Products are prepared in accordance with the
state of art at the date of their conception and shall perform substantially in
accordance with their functional and technical specifications current at the
time of their initial delivery. Should the Software Products be found not to
conform to their documentation, the Licensee shall notify the Licensor promptly
thereof and the sole and exclusive liability of the Licensor under this Software
License shall be to provide the Licensee with two (2) months free of charge
maintenance services.

After these two (2) months, the terms and conditions applicable to maintenance
services shall be those specified in the current Customer Services Catalog.

For the avoidance of doubt, this Article 12.2 shall not be applicable to
Software Product Updates, modifications, enhancements and extensions.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N
July 2011
8


--------------------------------------------------------------------------------




EXHIBIT N

12.3 The Licensor shall be relieved of any obligations under Articles 12.1 and
12.2 in case of:     (i) Airbus Software defects or non-conformities caused by
alterations or modifications to the Airbus Software carried out without the
prior approval of the Licensor;         (ii) Airbus Software defects or
non-conformities caused by negligence of the Licensee or other causes beyond the
Licensor's reasonable control;         (iii) Failure of the Licensee to install
any Update in accordance with Article 8 hereof;         (iv) Airbus Software
defects or non-conformities caused by errors in or modifications of or Updates
to operating systems, databases or other software or hardware with which the
Airbus Software interfaces, where such elements have not been provided by the
Licensor.     The Licensee shall be responsible for the cost and expense of any
correction services provided by the Licensor as a result of any of the foregoing
exclusions. Such correction services shall be subject to the then applicable
commercial conditions.   

12.4

Waiver, release and renunciation

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE LICENSOR (AS DEFINED BELOW
FOR THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE LICENSEE SET FORTH IN THIS
ARTICLE 12 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE LICENSEE HEREBY
WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF THE LICENSOR AND RIGHTS, CLAIMS AND REMEDIES OF THE LICENSEE
AGAINST THE LICENSOR, EXPRESS OR IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE
WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT OF ANY KIND IN ANY AIRBUS SOFTWARE
AND SERVICES DELIVERED UNDER THE AGREEMENT AND/OR THIS SOFTWARE LICENSE,
INCLUDING BUT NOT LIMITED TO:


(A)

(B)

ANY WARRANTY AGAINST HIDDEN DEFECTS;

ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

      (C)

ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE;

        (D)

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN CONTRACT OR IN
TORT AND WHETHER OR NOT ARISING FROM THE LICENSOR’S NEGLIGENCE, ACTUAL OR
IMPUTED; AND

        (E)

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OR DAMAGE TO ANY
AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICES
DELIVERED UNDER THE AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY
OTHER DIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

         PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD
FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS
SOFTWARE LICENSE SHALL REMAIN IN FULL FORCE AND EFFECT.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
9


--------------------------------------------------------------------------------




EXHIBIT N

 

FOR THE PURPOSES OF THIS ARTICLE 12, “THE LICENSOR” SHALL BE UNDERSTOOD TO
INCLUDE THE LICENSOR, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES
AND ANY OF THEIR RESPECTIVE INSURERS.

The Licensor shall have no liability for data that is entered into the Airbus
Software by the Licensee and/or used for computation purposes.

   

13

LIABILITY AND INDEMNITY

The Airbus Software is supplied under the express condition that the Licensor
shall have no liability in contract or in tort arising from or in connection
with the use and/or possession by the Licensee of the Airbus Software and that
the Licensee shall indemnify and hold the Licensor harmless from and against any
liabilities and claims from third parties arising from such use and/or
possession.

 

14

14.1

EXCUSABLE DELAYS

The Licensor shall not be responsible nor be deemed to be in default on account
of delays in delivery of any Airbus Software or Update due to causes reasonably
beyond the Licensor’s or its subcontractors’ control including but not limited
to: natural disasters, fires, floods, explosions or earthquakes, epidemics or
quarantine restrictions, serious accidents, total or constructive total loss,
any act of the government of the country of the Licensee or the governments of
the countries of Licensor or its subcontractors, war, insurrections or riots,
failure of transportation, communications or services, strikes or labor troubles
causing cessation, slow down or interruption of services, inability after due
and timely diligence to procure materials, accessories, equipment or parts,
failure of a subcontractor or supplier to furnish materials, accessories,
equipment or parts due to causes reasonably beyond such subcontractor's or
supplier's control or failure of the Licensee to comply with its obligations
arising out of the present Software License.

 

14.2

The Licensor shall, as soon as practicable after becoming aware of any delay
falling within the provisions of this Article, notify the Licensee of such delay
and of the probable extent thereof and shall, subject to the conditions as
hereinafter provided and as soon as practicable after the removal of the cause
or causes for delay, resume delivery of the delayed Airbus Software or Update.

  

15

TERMINATION

In the event of breach of an obligation set forth in this Software License by
either the Licensor or the Licensee or failure to comply with the commercial
conditions applicable to Airbus Software as set forth in the Agreement, which is
not cured within 30 days from the date of receipt of a written notice notifying
the breach, the non-breaching party shall be entitled to terminate this Software
License.

In the event of termination for any cause, the Licensee shall no longer have any
right to use the Airbus Software and shall return to the Licensor all copies of
the Airbus Software and any relating documentation together with an affidavit to
that effect. In case of breach by the Licensee, the Licensor shall be entitled
to retain any amount paid for the ongoing year.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
10


--------------------------------------------------------------------------------




EXHIBIT N

16     

General Provisions

  16.1     

This Software License is an Exhibit to the Agreement and integrally forms part
thereof. As a result, any non-conflicting terms of the Agreement are deemed
incorporated herein to the extent they are relevant in the context of this
Software License.

  16.2     

In the event of any inconsistency or discrepancy between any term of this
Software License and any term of the Agreement (including any other Exhibit or
Appendices thereto), the terms of this Software License shall take precedence
over the conflicting terms of the Agreement to the extent necessary to resolve
such inconsistency or discrepancy.

  16.3     

This Software License is subject to and construed and the performance thereof
shall be determined in accordance with the laws in effect in the State of New
York without regard to conflict of laws principles that could result in the
application of the laws of any other jurisdiction. All disputes arising in
connection with this Software License shall be submitted to the competent courts
of New York, and the parties hereby agree to submit to the jurisdiction of those
courts.

 

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
11


--------------------------------------------------------------------------------




EXHIBIT N

PART 2

AIRBUSWORLD GTC

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
12


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x63x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
13


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x64x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
14


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x65x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
15


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x66x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
16


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x67x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
17


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x68x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
18


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x69x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
19


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x70x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
20


--------------------------------------------------------------------------------




EXHIBIT N

[a44666ex10_25pt2x71x1.jpg]


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
21


--------------------------------------------------------------------------------




EXHIBIT N

PART 3

END-USER SUBLICENSE AGREEMENT FOR SUPPLIER SOFTWARE

1

DEFINITIONS

For the purposes of this end-user sublicense agreement for Supplier Software
(the “Software Sublicense”) the following definitions shall apply:

“Agreement” means the Purchase Agreement of even date herewith covering the
purchase and sale of the Aircraft subject thereof.

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the Supplier
Software.

“Permitted Purpose” means use of the Supplier Software by the Sublicensee for
its own internal business needs, solely in conjunction with the Aircraft and in
particular pertaining to (i) operation of the Aircraft; (ii) on ground
operational support of the Aircraft; or (iii) related authorized customization
of software.

“Sublicensee” means the Buyer under the Agreement.

“Sublicensor” means the Seller under the Agreement as authorized by the Supplier
to sublicense the Supplier Software to the operators of Airbus aircraft.

“Supplier” means each of the Sublicensor’s suppliers owning the intellectual
property rights in the corresponding Supplier Software (or holding the right to
authorize the Sublicensor to sublicense such Supplier Software) and having
granted to the Sublicensor the right to sublicense such Supplier Software.

“Supplier Product Support Agreement” shall have the meaning set forth in Clause
12.3.1.3 of the Agreement.

“Supplier Software” means each of the Supplier’s proprietary products including
Composite Work, configurations, processes, rules (together with any related
documentation) as well as any modifications, enhancements or extensions thereto,
as may be provided by the Supplier or the Sublicensor from time to time and the
supply of which to the Sublicensee is governed by a Supplier Product Support
Agreement. The Supplier Software shall be supplied in machine-readable code form
only, for use in connection with the Aircraft or operations related to the
Aircraft. For the avoidance of doubt, this Software Sublicense does not apply to
(i) any software embedded in any component, furnishing or equipment installed on
the Aircraft and itself bearing a partnumber (ii) third party software not
provided under a Supplier Product Support Agreement, including but not limited
to any standard, “off the shelf” software (Components Off The Shelf/COTS) and
(iii) open source software contained in the Supplier Software, if any, and it is
hereby acknowledged and agreed by both parties hereto that such open source
software is independently distributed on an “as is” basis under the respective
license terms therefor, and that the Sublicensor disclaims any liability in
relation to such open source software.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
22


--------------------------------------------------------------------------------




EXHIBIT N

 

“Update(s)” means any update(s) or replacement(s) to the Supplier Software
licensed hereunder, which the Sublicensor or the Supplier, at their discretion,
make generally available to the Sublicensee.

“User Guide” means the documentation, which may be in electronic format,
designed to assist the Sublicensee in using the Supplier Software.

Capitalized terms used herein and not otherwise defined in this Software
Sublicense shall have the meaning assigned thereto in the Agreement.

    2     

LICENSE

   

In consideration of the purchase by the Sublicensee of the Aircraft, the
Sublicensee is hereby granted a free of charge, worldwide and non-exclusive
right to use the Supplier Software, for a Permitted Purpose. Each Supplier shall
remain the owner of all intellectual property rights in the Supplier Software.
There shall be one Software Sublicense granted in respect of each Aircraft
purchased by the Sublicensee.

   

The Sublicensee hereby acknowledges that it is aware that certain Supplier
Software subject of this Software Sublicense may incorporate some third party
software or open source software components. The Sublicensee hereby agrees to be
bound by the licensing terms and conditions applicable to such third party
software and made available by the Sublicensor through AirbusWorld.

  3     

ASSIGNMENT AND DELEGATION

  3.1     

Assignment

   

The Sublicensee may, at any time, assign or otherwise transfer all or part of
its rights under this Software Sublicense only as part of, and to the extent of,
a sale, transfer or lease of any or all of the Aircraft to which the Supplier
Software are related provided that the Sublicensee causes the assignee to agree
to the terms of this Software Sublicense.

   

The Sublicensee shall assign a Software Sublicense for all Supplier Software
installed on the sold, transferred or leased Aircraft and shall retain all other
Software Sublicenses attached to any Aircraft that the Sublicensee continues to
operate.

   

In the event of any such assignment or transfer, the Sublicensee shall transfer
the copies of the Supplier Software attached to the sold, transferred or leased
Aircraft (including all component parts, media, any upgrades or backup copies,
this Software Sublicense, and if applicable, certificate(s) of authenticity),
except as otherwise instructed by the Sublicensor.   

 



 

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
23


--------------------------------------------------------------------------------




EXHIBIT N

3.2

Delegation

Without prejudice to Article 10 hereof, in the event of the Sublicensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Sublicensee shall notify the Sublicensor of
such intention prior to any disclosure of this Software Sublicense and/or the
Supplier Software to such Third Party.

The Sublicensee hereby undertakes to cause such Third Party to enter into
appropriate licensing conditions with the corresponding Supplier and to commit
to use the Supplier Software solely for the purpose of maintaining the
Sublicensee’s Aircraft and/or processing the Sublicensee’s data.

 

4

COPIES

Use of the Supplier Software is limited to the number of copies delivered by the
Sublicensor to the Sublicensee and to the medium on which the Supplier Software
is delivered. No reproduction shall be made without the written consent of the
Sublicensor, except that the Sublicensee is authorized to copy the Supplier
Software for back-up and archiving purposes. Any copy the Sublicensor authorizes
the Sublicensee to make shall be performed under the sole responsibility of the
Sublicensee. The Sublicensee agrees to reproduce the copyright and other notices
as they appear on or within the original media on any copies that the
Sublicensee makes of the Supplier Software.

 

5

TERM

Subject to the Sublicensee having complied with the terms of this Software
Sublicense, the rights under this Software Sublicense shall be granted from the
date of Delivery of each Aircraft until the earlier of (i) the Aircraft ceasing
to be operated, in which case the license rights pertaining to such Aircraft
shall be deemed terminated for such Aircraft on the date of the last operation
thereof by the Sublicensee or any of its assignees, or (ii) the Agreement, this
Software Sublicense or any part thereof, being terminated for any reason
whatsoever, in which case the Sublicensee shall immediately cease to use the
affected Supplier Software upon the effective termination date.

 

6

CONDITIONS OF USE

The Supplier Software shall only be used for the Permitted Purpose.

The Sublicensee shall be solely responsible for, and agrees to be careful in the
use of, all outputs and results derived from the operation of the Supplier
Software and all consequences, direct and indirect, relating to the use of such
output and results. The Sublicensee agrees to use such outputs and results only
once it has verified such outputs and results and has checked the relevance and
correctness thereof, in the light of its particular needs.

The Sublicensee expressly acknowledges that it will take all appropriate
precautions for the use of the Supplier Software, including without limitation
measures required for its compliance with the User Guide or any information or
directive regarding the use of the Supplier Software.

Under the present Software Sublicense, the Sublicensee shall:


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
24


--------------------------------------------------------------------------------




EXHIBIT N

    

a)

not permit any parent, subsidiary, affiliate, agent or other third party to use
the Supplier Software in any manner, including, but not limited to, any
outsourcing, loan, commercialization of the Supplier Software or
commercialization by merging the Supplier Software into another software or
adapting the Supplier Software, without the prior written consent from the
Supplier;

   

b)

do its utmost to maintain the Supplier Software and the relating documentation
in good working condition, in order to ensure the correct operation thereof;

   

c)

use the Supplier Software in accordance with such documentation and the User
Guide, and ensure that the personnel using the Supplier Software has received
appropriate training;

   

d)

use the Supplier Software exclusively in the technical environment defined in
the applicable User Guide, except as otherwise agreed in writing between the
parties;

   

e)

except as permitted by applicable law, not alter, reverse engineer, modify,
correct, translate, disassemble, decompile or adapt the Supplier Software, nor
integrate all or part of the Supplier Software in any manner whatsoever into
another software product; nor create a software product derived from the
Supplier Software save with the Supplier’s prior written approval;

   

f)

should the Sublicensor or the Supplier have elected to provide the source code
to the Sublicensee, have the right to study and test the Supplier Software,
under conditions to be expressly specified by the Sublicensor, but in no event
shall the Sublicensee have the right to correct, modify or translate the
Supplier Software;

   

g)

not attempt to discover or re-write the Supplier Software source codes in any
manner whatsoever;

   

h)

not delete any identification or declaration relative to the intellectual
property rights, trademarks or any other information related to ownership or
intellectual property rights in the Supplier Software;

   

i)

not pledge, sell, distribute, grant, sublicense, lease, lend, whether on a
free-of- charge basis or against payment, or permit access on a time-sharing
basis or any other utilization of the Supplier Software, whether in whole or in
part, for the benefit of a third party;


7

TRAINING

In addition to the User Guide provided with the Supplier Software, training and
other assistance shall be provided upon the Sublicensee’s request, subject to
conditions set forth in the Agreement. Such assistance or training shall not
operate to relieve the Sublicensee of its sole responsibility with respect to
the use of the Supplier Software under this Software Sublicense.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
25


--------------------------------------------------------------------------------




EXHIBIT N

8

8.1

PROPRIETARY RIGHTS - RIGHT TO CORRECT AND MODIFY

The Supplier Software is proprietary to the Supplier and the Sublicensor
represents and warrants that it has been granted the intellectual property
rights necessary to grant this Software Sublicense. The copyright and all other
proprietary rights in the Supplier Software are and shall remain the property of
the Supplier.

  

8.2

The Supplier may correct or modify its Supplier Software from time to time at
its sole discretion and the Sublicensee shall not undertake any correction or
modification of the Supplier Software without the Sublicensor’s prior written
approval.The Sublicensee shall install any Updates provided either by the
Supplier or the Sublicensor in accordance with the time schedule notified with
the provision of such Update(s). In the event of the Sublicensee failing to
install any such Update(s), both the Sublicensor and the Supplier shall be
relieved of any warranty or liability of any kind with respect to the conformity
or operation of the Supplier Software.

  

9

COPYRIGHT INDEMNITY

The Sublicensee hereby accepts the transfer to its benefit of all transferable
and enforceable copyright indemnity conditions related to the corresponding
Supplier Software and contained in the applicable Supplier Product Support
Agreement.

 

10

CONFIDENTIALITY

The Supplier Software, this Software Sub-license and their contents are
designated as confidential. The Sublicensee undertakes not to disclose the
Software Sub-license, the Supplier Software or any parts thereof to any third
party without the prior written consent of the Sublicensor, except to the lessee
in case of lease of an Aircraft or to the buyer in case of resale of the
Aircraft provided that such lessee or buyer agree to maintain the duty of
confidentiality as set forth in this Clause 10, without prejudice to any
provisions set forth in the Agreement. In so far as it is necessary to disclose
aspects of the Supplier Software to the Sublicensee’s employees, such disclosure
is permitted solely for the purpose for which the Supplier Software is supplied
and only to those employees who need to know the same, save as permitted herein
or where otherwise required pursuant to an enforceable court order or any
governmental decision or regulatory provision imposed on the Sublicensee,
provided that reasonable prior notice of the intended disclosure is provided to
the Sublicensor.

The obligations of the Sublicensee to maintain confidentiality shall survive the
termination of this Software Sublicense for a period of five (5) years.

  

11

ACCEPTANCE

Supplier Software shall be deemed accepted as part of the Technical Acceptance
Process set out in Clause 8 of the Agreement.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
26


--------------------------------------------------------------------------------




EXHIBIT N

12

WARRANTY

The Sublicensee hereby accepts the transfer to its benefit of all transferable
and enforceable warranties related to the corresponding Supplier Software and
contained in the applicable Supplier Product Support Agreement.

As a result, THE SUBLICENSEE acknowledges that the transferable and enforceable
warranties, OBLIGATIONS and LIABILITIES contained in the Supplier Product
Support Agreement shall constitute the sole and exclusive remedy available in
the event of any defect or non-conformity of the Supplier Software.

Neither the Supplier nor the Sublicensor shall have any liability for data that
is entered into the Supplier Software by the Sublicensee and/or used for
computation purposes.

 

13

LIABILITY AND INDEMNITY

The Supplier Software is supplied under the express condition that neither the
Supplier nor the Sublicensor shall have any liability in contract or in tort
arising from or in connection with the use and/or possession by the Sublicensee
of the Supplier Software and that the Sublicensee shall indemnify and hold the
Sublicensor and the Supplier harmless from and against any liabilities and
claims from third parties arising from such use and/or possession.

 

14

14.1

EXCUSABLE DELAYS

Neither the Sublicensor nor the Supplier(s) shall be responsible nor be deemed
to be in default on account of delays in delivery of any Supplier Software or
Updates due to causes reasonably beyond Sublicensor’s or its suppliers’ or
subcontractors’ (including the Supplier) control including but not limited to:
natural disasters, fires, floods, explosions or earthquakes, epidemics or
quarantine restrictions, serious accidents, total or constructive total loss,
any act of the government of the country of the Sublicensee or the governments
of the countries of Sublicensor or its subcontractors or its suppliers
(including the Supplier), war, insurrections or riots, failure of
transportation, communications or services, strikes or labor troubles causing
cessation, slow down or interruption of services, inability after due and timely
diligence to procure materials, accessories, equipment or parts, failure of a
subcontractor or supplier (including the Supplier) to furnish materials,
accessories, equipment or parts due to causes reasonably beyond such
subcontractor's or supplier‘s (including the Supplier) control or failure of the
Sublicensee or the Supplier to comply with its obligations arising out of the
present Software Sublicense.

 

14.2

The Sublicensor shall, and/or shall cause the Supplier to, as soon as
practicable after becoming aware of any delay falling within the provisions of
this Article, notify the Sublicensee of such delay and of the probable extent
thereof and shall, subject to the conditions as hereinafter provided and as soon
as practicable after the removal of the cause or causes for delay, resume
delivery of the delayed Supplier Software or Update.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N July
2011
27


--------------------------------------------------------------------------------




EXHIBIT N

15

TERMINATION

In the event of breach of an obligation set forth in this Software Sublicense by
either the Sublicensor or the Sublicensee, which is not cured within 30 days
from the date of receipt of a written notice notifying the breach, the
non-breaching party shall be entitled to terminate this Software Sublicense.

In the event of termination for any cause, the Sublicensee shall no longer have
any right to use the Supplier Software and shall return to the Supplier all
copies of the Supplier Software and any relating documentation together with an
affidavit to that effect.

 

16

16.1

GENERAL PROVISIONS

This Software Sublicense is an Exhibit to the Agreement and integrally forms
part thereof. As a result, any non-conflicting terms of the Agreement are deemed
incorporated herein to the extent they are relevant in the context of this
Software Sublicense.

 

16.2

In the event of any inconsistency or discrepancy between any term of this
Software Sublicense and any term of the Agreement (including any Appendix or
other Exhibits thereto), the terms of this Software Sublicense shall take
precedence over the conflicting terms of the Agreement to the extent necessary
to resolve such inconsistency or discrepancy.

 

16.3

The Sublicensee acknowledges that the Supplier Software covered under the
present Sub-license Agreement is also subject to the conditions relative to each
Supplier Software set forth in the corresponding Supplier Product Support
Agreement. In the event of any inconsistency between the terms of this
Sub-license Agreement and the terms contained in the corresponding Supplier
Product Support Agreement, the latter shall prevail to the extent of such
inconsistency.

 

16.4

This Software Sublicense is subject to and construed and the performance thereof
shall be determined in accordance with the laws in effect in the State of New
York without regard to conflict of laws principles that could result in the
application of the laws of any other jurisdiction. All disputes arising in
connection with this Software Sublicense shall be submitted to the competent
courts of New York, and the parties hereby agree to submit to the jurisdiction
of those courts.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement – Exhibit N
July 2011
28


--------------------------------------------------------------------------------




EXHIBIT O

E X H I B I T    O

M A T E R I A L

S U P P L Y   AND   S E R V I C E S

C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O July
2011
1


--------------------------------------------------------------------------------




EXHIBIT O

1. GENERAL     1.1 Scope    

1.1.1

This Exhibit O sets forth the terms and conditions for the support and services
offered by the Seller to the Buyer with respect to Material (as defined below).

   

1.1.2

References made to Articles will be deemed to refer to articles of this Exhibit
O unless otherwise specified.

      1.1.3 For purposes of this Exhibit O:     

1.1.4

the term “Supplier” will mean any supplier providing any of the Material listed
in Article 1.2.1 and the term “Supplier Part” will mean an individual item of
Material.

   

1.1.5

The term “SPEC 2000” means the “E-Business Specification for Materiels
Management” document published by the Air Transport Association of America.

   

1.2

1.2.1

Material Categories

Each of the following constitutes "Material" for purposes of this Exhibit O:

          (i) Seller parts;             (ii) Supplier Parts classified as
Repairable Line Maintenance Parts (as defined in SPEC 2000);            (iii)
Supplier Parts classified as Expendable Line Maintenance Parts (as defined in
SPEC 2000);
        (iv)
Seller and Supplier ground support equipment and specific-to-type tools
     

where “Seller Parts” means Seller's proprietary parts bearing a part number of
the Seller or for which the Seller has the exclusive sales rights.

   

1.2.2

Propulsion Systems, engine exchange kits, their accessories and parts for any of
the foregoing, are not covered under this Exhibit O.

   

1.3

Term

During a period commencing on the date hereof and continuing as long as at least
five (5) aircraft of the model of the Aircraft are operated in commercial air
transport service (the "Term"), the Seller will maintain, or cause to be
maintained, a reasonable stock of Seller Parts.

The Seller will use reasonable efforts to obtain a similar service from all
Suppliers of Supplier Parts originally installed on an Aircraft at Delivery.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
2


--------------------------------------------------------------------------------




EXHIBIT O

1.4

1.4.1

Airbus Material Store

AACS Spares Center

The Seller has established and will maintain or cause to be maintained, during
the Term, a US store ("US Spares Center"). The US Spares Center will be operated
twenty-four (24) hours per day, seven (7) days per week, for the handling of AOG
and critical orders for Seller Parts

The Seller will make reasonable efforts to deliver Seller Parts to the Buyer
from the US Spares Center.

   

1.4.2

Material Support Center, Germany

The Seller has established its material headquarters in Hamburg, Germany (the
"Airbus Material Center") and will, during the Term, maintain, or have
maintained on its behalf, a central store of Seller Parts. The Airbus Material
Center will be operated twenty-four (24) hours per day, seven (7) days per week.

   

1.4.3

1.4.3.1

Other Points of Shipment

In addition to the AACS Spares Center and the Airbus Material Center, the Seller
and its Affiliates operate a global network of regional satellite stores (The
“Regional Satellite Stores”). A list of such stores will be provided to the
Buyer upon the Buyer’s request.

   

1.4.3.2

The Seller reserves the right to effect deliveries from distribution centers
other than the US Spares Center or the Airbus Material Center, which may include
the Regional Satellite Stores or any other production or Supplier’s facilities.

   

1.5

Customer Order Desk

The Seller operates a “Customer Order Desk”, the main functions of which are:

        (i)
Management of order entries for all priorities, including Aircraft On Ground
(“AOG”);
        (ii) Management of order changes and cancellations;         (iii)
Administration of Buyer’s routing instructions;         (iv) Management of
Material returns;         (v) Clarification of delivery discrepancies;        
(vi) Issuance of credit and debt notes.      

The Buyer hereby agrees to communicate its orders for Material to the Customer
Order Desk either in electronic format (SPEC 2000) or via the Internet.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
3


--------------------------------------------------------------------------------




EXHIBIT O

1.7 Commitments of the Buyer       1.7.1 During the Term, the Buyer agrees to
purchase from    
(a)   
the Seller, AACS or the Seller’s licensee(s) the Seller Parts required for the
Buyer's own needs; or    
(b)   
operators or purchase Seller Parts from said operators or from distributors,
provided said Seller Parts were originally designed by the Seller and
manufactured by the Seller or its licensees.


1.7.2

Subject to the express further agreement of the Seller in relation to Article
1.7.2 (ii) below, the Buyer may manufacture, exclusively for its own use parts,
equivalent to Seller Parts, provided, however, that it may only do so in one of
the following circumstances:

    (i)
after expiration of the Term, the concerned Seller Parts are out of stock;
    (ii)
Seller Parts are needed to perform confirmed AOG repairs upon any Aircraft
delivered under the Agreement and are not available from the Seller, its
licensees or other approved sources within a lead time shorter than or equal to
the time in which the Buyer can manufacture such parts;
      (iii)
when a Seller Part is identified as "Local Manufacture" in the Illustrated Parts
Catalog.
 

1.7.3.1

The rights granted to the Buyer in Article 1.7.2 will not in any way be
construed as a license, nor will they in any way obligate the Buyer to pay any
license fee or royalty, nor will they in any way be construed to affect the
rights of third parties.

 

1.7.3.2

If the Buyer manufactures any parts pursuant to Article 1.7.2, the Buyer will be
solely responsible for such manufacturing and any use made of the manufactured
parts, and the confirmation given by the Seller under Article 1.7.2 will not be
construed as express or implicit approval either of the Buyer in its capacity as
manufacturer of such parts or of the manufactured parts.

The Buyer will also be solely responsible to ensure that such manufacturing is
performed in accordance with the relevant procedures and Aviation Authority
requirements.

THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER
AGAINST, ANY CLAIMS FROM ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT OR
NON-CONFORMITY OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
MANUFACTURING OF ANY PART UNDERTAKEN BY THE BUYER UNDER ARTICLE 1.7.2 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS EXHIBIT O WHETHER SUCH CLAIM IS
ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER.

 

1.7.3.3

The Buyer will allocate its own part number to any part manufactured in
accordance with Article 1.7.2. The Buyer will under no circumstances be allowed
to use the Airbus part number of the Seller Part to which such manufactured part
is intended to be equivalent.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
4


--------------------------------------------------------------------------------




EXHIBIT O

1.7.3.4

The Buyer will not be entitled to sell or lend any part manufactured under the
provisions of Article 1.7.3 to any third party.

 

2.

2.1

INITIAL PROVISIONING

Period

The initial provisioning period commences with the Pre-Provisioning Meeting, as
defined in Article 2.2.1, and expires on the ninetieth (90th) day after Delivery
of the last Aircraft firmly ordered under the Agreement as of the date hereof
(“Initial Provisioning Period").

 

2.2

2.2.1

Pre-Provisioning Meeting

The Seller will organize a pre-provisioning meeting at AACS Spares Center or at
the Airbus Material Center, or at any other agreed location, for the purpose of
setting an acceptable schedule and working procedure for the preparation of the
initial issue of the Provisioning Data and the Initial Provisioning Conference
referred to in Articles 2.3 and 2.4 below (the “Pre-Provisioning Meeting”).

During the Pre-Provisioning Meeting, the Seller will familiarize the Buyer with
the provisioning processes, methods and formulae of calculation and
documentation.

  

2.2.2

The Pre-Provisioning Meeting will take place on an agreed date that is no later
than nine (9) months prior to Scheduled Delivery Month of the first Aircraft,
allowing a minimum preparation time of eight (8) weeks for the Initial
Provisioning Conference.

  

2.3

Initial Provisioning Conference

The Seller will organize an initial provisioning conference at the AACS Spares
Center or at the Airbus Material Center (the “Initial Provisioning Conference”),
the purpose of which will be to agree the material scope and working procedures
to accomplish the initial provisioning of Material (the “Initial Provisioning”).

The Initial Provisioning Conference will take place at the earliest eight (8)
weeks after Aircraft Manufacturer Serial Number allocation or Contractual
Definition Freeze, whichever occurs last and latest six (6) months before the
Scheduled Delivery Month of the first applicable Aircraft to be delivered to
such Operator.

  

2.4

2.4.1

Provisioning Data

Provisioning data generally in accordance with SPEC 2000, Chapter 1, for
Material described in Articles 1.2.1 (i) through 1.2.1 (iii) ("Provisioning
Data") will be supplied by the Seller to the Buyer in the English language, in a
format and timeframe to be agreed during the Pre-Provisioning Meeting.

  

2.4.1.1

Unless a longer revision cycle has been agreed, the Provisioning Data will be
revised every ninety (90) days up to the end of the Initial Provisioning Period.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
5


--------------------------------------------------------------------------------




EXHIBIT O

2.4.1.2

The Seller will ensure that Provisioning Data is provided to the Buyer in time
to permit the Buyer to perform any necessary evaluation and to place orders in a
timely manner.

   

2.4.1.3

Provisioning Data generated by the Seller will comply with the configuration of
the Aircraft as documented three (3) months before the date of issue.

      This provision will not cover:         (i)
Buyer modifications not known to the Seller,
        (ii)
other modifications not approved by the Seller’s Aviation Authorities.
 

2.4.2

Supplier-Supplied Data

Provisioning Data relating to each Supplier Part (both initial issue and
revisions) will be produced by Supplier thereof and may be delivered to the
Buyer either by the Seller or such Supplier. It is agreed and understood by the
Buyer that the Seller will not be responsible for the substance, accuracy or
quality of such data. Such Provisioning Data will be provided in either SPEC
2000 format or any other agreed format.

   

2.4.3

Supplementary Data

The Seller will provide the Buyer with data supplementary to the Provisioning
Data, comprising local manufacture tables, ground support equipment,
specific-to-type tools and a pool item candidate list.

  

2.5

Commercial Offer

Upon the Buyer’s request, the Seller will submit a commercial offer for Initial
Provisioning Material.

    

2.6

2.6.1

Delivery of Initial Provisioning Material

During the Initial Provisioning Period, Initial Provisioning Material will
conform to the latest known configuration standard of the Aircraft for which
such Material is intended as reflected in the Provisioning Data transmitted by
the Seller.

  

2.6.2

The delivery of Initial Provisioning Material will take place according to the
conditions specified in the commercial offer mentioned in Article 2.5.

 

2.6.3

All Initial Provisioning Material will be packaged in accordance with ATA 300
Specification.

  2.7 Buy-Back Period and Buy-Back of Initial Provisioning Surplus Material    
    a)
The “Buy-Back Period” is defined as the period starting one (1) year after and
ending four (4) years after Delivery of the first Aircraft to the Buyer.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
6


--------------------------------------------------------------------------------




EXHIBIT O

   b) At any time during the Buy-Back Period, the Buyer will have the right to
return to the Seller solely Seller Parts as per Article 1.2.1 (i) or Supplier
Parts as per Article 1.2.1 (ii), subject to the Buyer providing sufficient
evidence that such Material fulfils the conditions defined hereunder.      c)
Material as set forth in Article b) above will be eligible for Buy-Back
provided:        i) The Material is unused and undamaged and is accompanied by
the Seller's original documentation (tag, certificates);        ii) The Seller
provided the Buyer with an Initial Provisioning recommendation for such Material
at the time of the Initial Provisioning Conference based upon a maximum
protection level of ninety-six percent (96 %) and a maximum transit time of
twenty (20) days;   

 

iii) The quantity procured by the Buyer was not in excess of the provisioning
quantities recommended by the Seller;       iv) The Material was purchased for
Initial Provisioning purposes by the Buyer directly from       the Seller;      
v) The Material ordered by the Buyer is identified as an Initial Provisioning
order and was placed on routine, and not expedite, basis;    

 

vi) The Material and its components have at least ninety percent (90 %) shelf
life remaining when returned;       vii) The Material is returned to the Seller
by the Buyer and has effectively been received and accepted by the Seller before
the end of the Buy-Back Period.     d) If any Material is accepted for Buy-Back,
the Seller will credit the Buyer as follows:       - For Seller Parts as per
Article 1.2.1 (i) the Seller will credit the Buyer one hundred percent      
(100%) of the price originally paid;       - For Supplier Parts as per Article
1.2.1 (ii) the Seller will credit the Buyer one hundred       percent (100 %) of
the original Supplier list price valid at the time of order placement.     e) In
the event of the Buyer electing to procure Material in excess of the Seller's
recommendation, the Buyer will notify the Seller thereof in writing, with due
reference to the present Article 2.7. The Seller's acknowledgement and agreement
in writing will be necessary before any Material in excess of the Seller's
Initial Provisioning recommendation will be considered for Buy-Back.     f) It
is expressly understood and agreed that all credits described in Article 2.7 (d)
will be provided by the Seller to the Buyer exclusively by means of credit notes
to the Buyer's Material account with the Seller.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O July
2011
7


--------------------------------------------------------------------------------




EXHIBIT O

    g)     

Transportation costs for the agreed return of Material under this Article 2.7
will be borne by the Buyer.

 

3.

3.1

OTHER MATERIAL SUPPORT

As of the date hereof, the Seller currently offers various types of parts
support through the Customer Services Catalog on the terms and conditions set
forth therein from time to time, including, but not limited to the lease of
certain Seller Parts, the repair of Seller Parts and the sale or lease of ground
support equipment and specific-to-type tools.

    4 WARRANTIES    

4.1

Seller Parts

Subject to the limitations and conditions as hereinafter provided, the Seller
warrants to the Buyer that all Seller Parts, sold under this Exhibit O will at
delivery to the Buyer:

        (i)
be free from defects in material.
        (ii)
be free from defects in workmanship, including without limitation processes of
manufacture.
        (iii)
be free from defects arising from failure to conform to the applicable
specification for such part.
   
  

4.1.1

4.1.1.1

Warranty Period

The warranty period for Seller Parts is thirty six (36) months for new Seller
Parts and twelve (12) months for used Seller Parts from delivery of such parts
to the Buyer.

   

4.1.1.2

Whenever any Seller Part that contains a defect for which the Seller is liable
under Article 4.1 has been corrected, replaced or repaired pursuant to the terms
of this Article 4.1, the period of the Seller's warranty with respect to such
corrected, repaired or replacement Seller Part, as the case may be, will be the
remaining portion of the original warranty period or twelve (12) months,
whichever is longer.

   

4.1.2

Buyer's Remedy and Seller's Obligation

The Buyer's remedy and Seller's obligation and liability under this Article 4.1
are limited to the repair, replacement or correction, at the Seller's expense
and option, of any Seller Part that is defective.

The Seller may alternatively furnish to the Buyer’s account with the Seller a
credit equal to the price such Seller Part.

The provisions of Clauses 12.1.5 through 12.1.10 of the Agreement will apply to
claims made pursuant to this Article 4.1.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
8
 


--------------------------------------------------------------------------------




EXHIBIT O

4.2

Supplier Parts

With respect to Supplier Parts to be delivered to the Buyer under this Exhibit
O, the Seller agrees to transfer to the Buyer the benefit of any warranties,
which the Seller may have obtained from the corresponding Suppliers and the
Buyer hereby agrees that it will accept the same.

    

4.3

Waiver, Release and Renunciation

THIS ARTICLE 4 (INCLUDING ITS SUBPARTS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE,
ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY SELLER
PART, MATERIAL, LEASED PART, OR SERVICES DELIVERED BY THE SELLER UNDER THIS
AGREEMENT. THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS
ARTICLE 4 ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE SELLER PARTS, MATERIALS, LEASED
PARTS, OR SERVICES SUPPLIED UNDER THIS AGREEMENT.

THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER AND ITS SUPPLIERS, WHETHER
EXPRESS OR IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH
RESPECT TO ANY NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY SELLER
PART, MATERIAL, LEASED PART, OR SERVICES DELIVERED BY THE SELLER UNDER THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO:

  

(1)
ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;
  

(2)
ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;
  

(3)
ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;
  

(4)
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;
    

(5)

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
9


--------------------------------------------------------------------------------




EXHIBIT O

    (6) ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS
IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;     
(7) ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:        (a) LOSS
OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART
PROVIDED UNDER THE AGREEMENT;        (b) LOSS OF, OR DAMAGE OF ANY KIND TO, ANY
AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED UNDER THE AGREEMENT;
      (c) LOSS OF PROFITS AND/OR REVENUES;       (d) ANY OTHER INCIDENTAL OR
CONSEQUENTIAL DAMAGE.          

THE WARRANTIES PROVIDED BY THIS AGREEMENT WILL NOT BE EXTENDED, ALTERED OR
VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER. IN THE
EVENT THAT ANY PROVISION OF THIS ARTICLE 4 SHOULD FOR ANY REASON BE HELD
UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS ARTICLE 4 WILL
REMAIN IN FULL FORCE AND EFFECT.

FOR THE PURPOSES OF THIS ARTICLE 4, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS, SUBCONTRACTORS, AND AFFILIATES AND ANY OF
THEIR RESPECTIVE INSURERS.


4.4

Duplicate Remedies

The remedies provided to the Buyer under this Article 4 as to any part thereof
are mutually exclusive and not cumulative. The Buyer will be entitled to the
remedy that provides the maximum benefit to it, as the Buyer may elect, pursuant
to the terms and conditions of this Article 4 for any particular defect for
which remedies are provided under this Article 4; provided, however, that the
Buyer will not be entitled to elect a remedy under one part of this Article
4that constitutes a duplication of any remedy elected by it under any other part
hereof for the same defect. The Buyer’s rights and remedies herein for the
nonperformance of any obligations or liabilities of the Seller arising under
these warranties will be in monetary damages limited to the amount the Buyer
expends in procuring a correction or replacement for any covered part subject to
a defect or nonperformance covered by this Article 4, and the Buyer will not
have any right to require specific performance by the Seller.

   5. COMMERCIAL CONDITIONS    5.1 Delivery Terms


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
10


--------------------------------------------------------------------------------




EXHIBIT O

  All Material prices are quoted on the basis of Free Carrier (FCA) delivery
terms, without regard to the place from which such Material is shipped. The term
“Free Carrier (FCA)” is as defined by publication n°560 of the International
Chamber of Commerce, published in January 2000.     

5.2

Payment Procedures and Conditions

All payments under this Exhibit O will be made in accordance with the terms and
conditions set forth in the then current Customer Services e-Catalog.

    

5.3

Title

Title to any Material purchased under this Exhibit O will remain with the Seller
until full payment of the invoices and interest thereon, if any, has been
received by the Seller.

The Buyer hereby undertakes that Material title to which has not passed to the
Buyer, will be kept free from any debenture or mortgage or any similar charge or
claim in favour of any third party.

   

5.4

Cessation of Deliveries

The Seller has the right to restrict, stop or otherwise suspend deliveries if
the Buyer fails to meet its obligations set forth in this Exhibit O.

   

6.

EXCUSABLE DELAY

Clauses 10.1 and 10.2 of the Agreement will apply, mutatis mutandis, to all
Material support and services provided under this Exhibit O.

   

7.

7.1

TERMINATION OF MATERIAL PROCUREMENT COMMITMENTS

If the Agreement is terminated with respect to any Aircraft, then the rights and
obligations of the parties with respect to undelivered spare parts, services,
data or other items to be purchased hereunder and which are applicable to those
Aircraft for which the Agreement has been terminated will also be terminated.
Unused Material in excess of the Buyer's requirements due to such termination
may be repurchased by the Seller, at the Seller’s option, as provided in Article
2.7.

   

8.

INCONSISTENCY

In the event of any inconsistency between this Exhibit O and the Customer
Services Catalog or any order placed by the Buyer, this Exhibit O will prevail
to the extent of such inconsistency.


C.I.T. Leasing Corporation A320 NEO Family Purchase Agreement - Exhibit O
July 2011
11


--------------------------------------------------------------------------------



Letter Agreement n°1

LETTER AGREEMENT NO. 1

As of July 28, 2011

C.I.T. Leasing Corporation
11 West 42nd Street
12th floor
New York, New York 10036
USA

Re: ***

Dear Sirs

C.I.T. Leasing Corporation, Inc., (the "Buyer"), and AIRBUS, S.A.S. (the
"Seller"), have entered into an Airbus A320 NEO Family Aircraft Purchase
Agreement dated as of even date herewith (the "Agreement"), which covers, among
other things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 1 (the "Letter Agreement") certain additional terms and conditions
regarding the sale of the Aircraft. The terms "herein," "hereof" and "hereunder"
and words of similar import refer to this Letter Agreement. Capitalized terms
used herein and not otherwise defined in this Letter Agreement shall have the
meanings assigned thereto in the Agreement.

Except as provided by sub-Clause 22.5 of the Agreement, both parties agree that
this Letter Agreement shall constitute an integral, nonseverable part of the
Agreement, that the provisions of the Agreement are hereby incorporated herein
by reference, and that if the Agreement and this Letter Agreement have specific
provisions which are inconsistent, the specific provisions contained in this
Letter Agreement shall govern.

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 1
July 2011
1


--------------------------------------------------------------------------------




Letter Agreement n°1

 

CONTENT:

***

    

4.

ASSIGNMENT

Except as permitted by Clause 19 of the Agreement, this Letter Agreement and the
rights and obligations of the parties hereunder shall not be assigned or
transferred by either party in any manner without the prior written consent of
the other party, and any attempted assignment or transfer in contravention of
the provisions of this Clause 4 shall be void and of no force or effect.


C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 1
July 2011
2


--------------------------------------------------------------------------------




Letter Agreement n°1

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

    Very truly yours,       AIRBUS, S.A.S.       By:       Its:       Date:

Accepted and Agreed,

C.I.T. Leasing Corporation

By:

Its:

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 1
July 2011
3


--------------------------------------------------------------------------------




Letter Agreement n°1

SCHEDULE A: ***

 

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 1
July 2011
4


--------------------------------------------------------------------------------




Letter Agreement n°2

LETTER AGREEMENT NO. 2

As of July 28, 2011

C.I.T. Leasing Corporation
11 West 42nd Street
12th floor
New York, New York 10036
USA

Re: ***

Dear Sirs

C.I.T. Leasing Corporation, Inc., (the "Buyer"), and AIRBUS S.A.S. (the
"Seller"), have entered into an Airbus A320 NEO Family Aircraft Purchase
Agreement dated as of even date herewith (the "Agreement"), which covers, among
other things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 2 (the "Letter Agreement") certain additional terms and conditions
regarding the sale of the Aircraft. The terms "herein," "hereof" and "hereunder"
and words of similar import refer to this Letter Agreement. Capitalized terms
used herein and not otherwise defined in this Letter Agreement shall have the
meanings assigned thereto in the Agreement.

Except as provided by sub-Clause 22.5 of the Agreement, both parties agree that
this Letter Agreement shall constitute an integral, non-severable part of the
Agreement, that the provisions of the Agreement are hereby incorporated herein
by reference, and that if the Agreement and this Letter Agreement have specific
provisions which are inconsistent, the specific provisions contained in this
Letter Agreement shall govern.

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 2
July 2011
1


--------------------------------------------------------------------------------




Letter Agreement n°2

 

CONTENT:

     ***

    

3.

ASSIGNMENT

Except as permitted by Clause 19 of the Agreement, this Letter Agreement and the
rights and obligations of the parties hereunder shall not be assigned or
transferred by either party in any manner without the prior written consent of
the other party, and any attempted assignment or transfer in contravention of
the provisions of this Clause 3 shall be void and of no force or effect.


C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 2
July 2011
2

--------------------------------------------------------------------------------




Letter Agreement n°2

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

   Very truly yours,       AIRBUS S.A.S       By:       Its:       Date:

Accepted and Agreed,

C.I.T. Leasing Corporation

By:

Its:

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 2
July 2011
3


--------------------------------------------------------------------------------




Letter Agreement n°3

LETTER AGREEMENT NO. 3

As of July 28, 2011

C.I.T. Leasing Corporation
11 West 42nd Street
12th floor
New York, New York 10036
USA

Re: ***

Dear Sir:

     C.I.T. Leasing Corporation, Inc. (the "Buyer"), and AIRBUS, S.A.S. (the
"Seller"), have entered into an A320 NEO Family Aircraft Purchase Agreement
dated as of even date herewith (the "Agreement"), which covers, among other
things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 3 (the "Letter Agreement") certain additional terms and conditions
regarding the sale of the Aircraft. The terms "herein," "hereof" and "hereunder"
and words of similar import refer to this Letter Agreement. Capitalized terms
used herein and not otherwise defined in this Letter Agreement shall have the
meanings assigned thereto in the Agreement.

     Except as provided by sub-Clause 22.5 of the Agreement, both parties agree
that this Letter Agreement shall constitute an integral, nonseverable part of
the Agreement, that the provisions of the Agreement are hereby incorporated
herein by reference, and that if the Agreement and this Letter Agreement have
specific provisions which are inconsistent, the specific provisions contained in
this Letter Agreement shall govern.

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 3
July 2011
1


--------------------------------------------------------------------------------




Letter Agreement n°3

***

13.

ASSIGNMENT

Except as permitted by Clause 19 of the Agreement, this Letter Agreement and the
rights and obligations of the parties hereunder shall not be assigned or
transferred by either party in any manner without the prior written consent of
the other party, and any attempted assignment or transfer in contravention of
the provisions of this Clause 13 shall be void and of no force or effect.


C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 3
July 2011
2


--------------------------------------------------------------------------------




Letter Agreement n°3

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

   Very truly yours,       AIRBUS S.A.S       By:       Its:       Date:

Accepted and Agreed,

C.I.T. Leasing Corporation

By:

Its:

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 3
July 2011
3


--------------------------------------------------------------------------------




LETTER AGREEMENT NO. 4

As of July 28, 2011

C.I.T. Leasing Corporation
11 West 42nd Street
12th floor
New York, New York 10036
USA

Re: ***

Dear Sir:

     C.I.T. Leasing Corporation, Inc. (the "Buyer"), and AIRBUS S.A.S (the
"Seller"), have entered into an A320 NEO Family Aircraft Purchase Agreement
dated as of even date herewith (the "Agreement"), which covers, among other
things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 4 (the "Letter Agreement") certain additional terms and conditions
regarding the sale of the Aircraft. The terms "herein," "hereof" and "hereunder"
and words of similar import refer to this Letter Agreement. Capitalized terms
used herein and not otherwise defined in this Letter Agreement shall have the
meanings assigned thereto in the Agreement.

     Except as provided by sub-Clause 22.5 of the Agreement, both parties agree
that this Letter Agreement shall constitute an integral, nonseverable part of
the Agreement, that the provisions of the Agreement are hereby incorporated
herein by reference, and that, except if the Agreement and this Letter Agreement
have specific provisions which are inconsistent, the specific provisions
contained in this Letter Agreement shall govern.

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 4
July 2011
1


--------------------------------------------------------------------------------




***

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 4
July 2011
2


--------------------------------------------------------------------------------




If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

   Very truly yours,       AIRBUS S.A.S       By:       Its:       Date:

Accepted and Agreed,

C.I.T. Leasing Corporation

By:

Its:

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 4
July 2011
3


--------------------------------------------------------------------------------




LETTER AGREEMENT NO. 5

As of July 28, 2011

C.I.T. Leasing Corporation
11 West 42nd Street
12th floor
New York, New York 10036
USA

Re: ***

Dear Sir:

     C.I.T Leasing Corporation, Inc. (the "Buyer"), and AIRBUS S.A.SL. (the
"Seller"), have entered into an A320 NEO Family Aircraft Purchase Agreement
dated as of even date herewith (the "Agreement"), which covers, among other
things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 5 (the "Letter Agreement") certain additional terms and conditions
regarding the sale of the Aircraft. The terms "herein," "hereof" and "hereunder"
and words of similar import refer to this Letter Agreement. Capitalized terms
used herein and not otherwise defined in this Letter Agreement shall have the
meanings assigned thereto in the Agreement.

     Except as provided by sub-Clause 22.5 of the Agreement, both parties agree
that this Letter Agreement shall constitute an integral, nonseverable part of
the Agreement, that the provisions of the Agreement are hereby incorporated
herein by reference, and that if the Agreement and this Letter Agreement have
specific provisions which are inconsistent, the specific provisions contained in
this Letter Agreement shall govern.

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 5
July 2011
1


--------------------------------------------------------------------------------




Letter Agreement n°5

***

6.

ASSIGNMENT

Except as permitted by Clause 19 of the Agreement, this Letter Agreement and the
rights and obligations of the parties hereunder shall not be assigned or
transferred by either party in any manner without the prior written consent of
the other party, and any attempted assignment or transfer in contravention of
the provisions of this Clause 5 shall be void and of no force or effect.


C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 5
July 2011
2


--------------------------------------------------------------------------------




Letter Agreement n°5

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

   Very truly yours,       AIRBUS S.A.S       By:       Its:       Date:

Accepted and Agreed,

C.I.T. Leasing Corporation

By:

Its:

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 5
July 2011
3


--------------------------------------------------------------------------------




LETTER AGREEMENT NO. 6

As of July 28, 2011

C.I.T. Leasing Corporation
11 West 42nd Street
12th floor
New York, New York 10036
USA

Re: ***

Dear Sir:

     C.I.T. Leasing Corporation, Inc. (the "Buyer"), and AIRBUS S.A.S (the
"Seller"), have entered into an AirbusA320 Family and A350 Aircraft Purchase
Agreement dated as of even date herewith (the "Agreement"), which covers, among
other things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 6 (the "Letter Agreement") certain additional terms and conditions
regarding the sale of the Aircraft. The terms "herein," "hereof" and "hereunder"
and words of similar import refer to this Letter Agreement. Capitalized terms
used herein and not otherwise defined in this Letter Agreement shall have the
meanings assigned thereto in the Agreement.

     Except as provided by sub-Clause 22.5 of the Agreement, both parties agree
that this Letter Agreement shall constitute an integral, nonseverable part of
the Agreement, that the provisions of the Agreement are hereby incorporated
herein by reference, and that if the Agreement and this Letter Agreement have
specific provisions which are inconsistent, the specific provisions contained in
this Letter Agreement shall govern.

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 6
July 2011
1


--------------------------------------------------------------------------------




Letter Agreement n°6

***

4.

ASSIGNMENT

Except as permitted by Clause 19 of the Agreement, this Letter Agreement and the
rights and obligations of the parties hereunder shall not be assigned or
transferred by either party in any manner without the prior written consent of
the other party, and any attempted assignment or transfer in contravention of
the provisions of this Clause 4 shall be void and of no force or effect.


C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 6
July 2011
2


--------------------------------------------------------------------------------




Letter Agreement n°6

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

   Very truly yours,       AIRBUS S.A.S       By:       Its:       Date:

Accepted and Agreed,

C.I.T. Leasing Corporation

By:

Its:

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 6
July 2011
3


--------------------------------------------------------------------------------




Letter Agreement n°7

LETTER AGREEMENT NO. 7

As of July 28, 2011

C.I.T. Leasing Corporation
11 West 42nd Street
12th floor
New York, New York 10036
USA

Re: ***

Dear Sir:

     C.I.T. Leasing Corporation, Inc. (the "Buyer"), and AIRBUS S.A.S (the
"Seller"), have entered into an A320 NEO Family Aircraft Purchase Agreement
dated as of even date herewith (the "Agreement"), which covers, among other
things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 7 (the "Letter Agreement") certain additional terms and conditions
regarding the sale of the Aircraft. The terms "herein," "hereof" and "hereunder"
and words of similar import refer to this Letter Agreement. Capitalized terms
used herein and not otherwise defined in this Letter Agreement shall have the
meanings assigned thereto in the Agreement.

     Except as provided by sub-Clause 22.5 of the Agreement, both parties agree
that this Letter Agreement shall constitute an integral, nonseverable part of
the Agreement, that the provisions of the Agreement are hereby incorporated
herein by reference, and that, except if the Agreement and this Letter Agreement
have specific provisions which are inconsistent, the specific provisions
contained in this Letter Agreement shall govern.

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 7
July 2011
1


--------------------------------------------------------------------------------




Letter Agreement n°7

***

6.

ASSIGNMENT

Except as permitted by Clause 19 of the Agreement, this Letter Agreement and the
rights and obligations of the parties hereunder shall not be assigned or
transferred by either party in any manner without the prior written consent of
the other party, and any attempted assignment or transfer in contravention of
the provisions of this Clause 6 shall be void and of no force or effect.


C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 7
July 2011
2


--------------------------------------------------------------------------------




Letter Agreement n°7

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

  Very truly yours,        AIRBUS S.A.S       By:       Its:       Date:

Accepted and Agreed,

C.I.T. Leasing Corporation

By:

Its:

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 7
July 2011
3


--------------------------------------------------------------------------------




Letter Agreement n°8

LETTER AGREEMENT NO. 8

As of July 28, 2011

C.I.T. Leasing Corporation
11 West 42nd Street
12th floor
New York, New York 10036
USA

Re: ***

Gentlemen,

The CIT Group/Capital Finance Inc. ("the Buyer"), and AIRBUS S.A.S. ("the
Seller"), have entered into an Airbus A320 NEO Family Aircraft Purchase
Agreement, dated as of even date herewith (the "Agreement"), which covers, among
other things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft, under the terms and conditions set forth in said Agreement. The Buyer
and the Seller have agreed to set forth in this Letter Agreement No. 9 (the
"Letter Agreement") certain additional terms and conditions regarding the sale
of the Aircraft. Capitalized terms used herein and not otherwise defined in this
Letter Agreement will have the meanings assigned thereto in the Agreement. The
terms "herein", "hereof" and "hereunder" and words of similar import refer to
this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 8
July 2011
1


--------------------------------------------------------------------------------




Letter Agreement n°8

***

1

ASSIGNMENT

The terms and conditions of this Letter Agreement shall be assignable to the
Buyer’s operators. The Buyer shall consult the Seller in advance of any such
assignment.

In consideration of the assignment and subrogation by the Seller of this Letter
Agreement in favour of the Buyer in respect of the Seller's rights against and
obligations to the Manufacturer under the provisions quoted above, the Buyer
hereby accepts such assignment and subrogation and agrees to be bound by all of
the terms, conditions and limitations therein contained. The Buyer and Seller
recognize and agree that all the provisions of Clause 12 of the Agreement,
including without limitation the Waiver, Release and Renunciation and Duplicate
Remedies provisions therein contained, shall apply to the foregoing Guarantees,
except that if such Clause 12 and this Letter Agreement have specific provisions
that are inconsistent, the specific provisions contained in this Letter
Agreement will govern.


C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 8
July 2011
2


--------------------------------------------------------------------------------




Letter Agreement n°8

If the foregoing terms and conditions are satisfactory, please indicate your
acceptance thereof by signing in the place indicated below.

  Very truly yours,       AIRBUS S.A.S       By:____________________      
Its:____________________ Agreed and Accepted       C.I.T. Leasing Corporation  
    By:   _____________________       Its:   _____________________      
Date:_____________________  


C.I.T Leasing Corporation A320 NEO Family Purchase Agreement – LA 8
July 2011
3


--------------------------------------------------------------------------------